


Execution Version


Date: as of December 11, 2015




BULK NORDIC OASIS LTD.
as Borrower




THE BANKS AND FINANCIAL INSTITUTIONS
listed in Schedule 1
as Lenders




– and –




DVB BANK SE
as Agent
and as Security Trustee






                                                                                       
LOAN AGREEMENT
                                                                                       


Relating to a senior secured post-delivery term loan facility of up to
$21,500,000
to partially finance the acquisition of m.v. NORDIC OASIS








































INDEX


Clause Page
1INTERPRETATION    1
2FACILITY    21
3POSITION OF THE LENDERS    21
4DRAWDOWN    23
5INTEREST    24
6INTEREST PERIODS    26
7DEFAULT INTEREST    27
8REPAYMENT AND PREPAYMENT    28
9CONDITIONS PRECEDENT    29
10REPRESENTATIONS AND WARRANTIES    32
11GENERAL AFFIRMATIVE AND NEGATIVE COVENANTS    39
12INTENTIONALLY OMITTED    47
13MARINE INSURANCE COVENANTS    47
14SHIP COVENANTS    52
15COLLATERAL MAINTENANCE RATIO    57
16INTENTIONALLY OMITTED    58
17PAYMENTS AND CALCULATIONS    58
18APPLICATION OF RECEIPTS    60
19APPLICATION OF EARNINGS    62
20EVENTS OF DEFAULT    63
21FEES AND EXPENSES    67
22INDEMNITIES    68
23NO SET-OFF OR TAX DEDUCTION; TAX INDEMNITY    70
24ILLEGALITY, ETC    74
25INCREASED COSTS    75
26SET‑OFF    76
27TRANSFERS AND CHANGES IN LENDING OFFICES    77
28VARIATIONS AND WAIVERS    81
29NOTICES    82
30SUPPLEMENTAL    85
31THE SERVICING BANKS    85
32LAW AND JURISDICTION    89
33WAIVER OF JURY TRIAL    90
34PATRIOT ACT NOTICE    90
EXECUTION PAGE91
SCHEDULE 1 LENDERS AND COMMITMENTS92
SCHEDULE 2 INTENTIONALLY OMITTED93
SCHEDULE 3 DRAWDOWN NOTICE94
SCHEDULE 4 CONDITION PRECEDENT DOCUMENTS96
SCHEDULE 5 TRANSFER CERTIFICATE100
SCHEDULE 6 INTENTIONALLY OMITTED104
SCHEDULE 7 LIST OF APPROVED BROKERS105
SCHEDULE 8 DVB LOAN ADMINISTRATION FORM106
SCHEDULE 9 FORM OF LETTER OF INSTRUCTION TO CLASSIFICATION SOCIETY108
SCHEDULE 10 FORM OF CLASSIFICATION SOCIETY LETTER OF UNDERTAKING110
APPENDIX A FORM OF APPROVED MANAGER’S UNDERTAKING111
APPENDIX B FORM OF COMPLIANCE CERTIFICATE112
APPENDIX C FORM OF EARNINGS ACCOUNT PLEDGE (CHARGE OVER CASH DEPOSIT)113
APPENDIX D FORM OF EARNINGS ASSIGNMENT114
APPENDIX E FORM OF GUARANTEE115
APPENDIX F FORM OF INSURANCE ASSIGNMENT116
APPENDIX G FORM OF MORTGAGE117
APPENDIX H118
FORM OF NOTE118
APPENDIX I FORM OF SHARES PLEDGE (CHARGE OVER SHARES)119
APPENDIX J FORM OF TIME CHARTER ASSIGNMENT120













THIS LOAN AGREEMENT (this “Agreement”) is made as of December ____, 2015
AMONG
(1)
BULK NORDIC OASIS LTD. (“Bulk Oasis”), a company organized and existing under
the laws of Bermuda whose registered office is at 3rd Floor, Par la Ville Place,
14 Par la Ville Road, Hamilton HM08, Bermuda, as borrower (the “Borrower”, which
expression includes its respective successors, transferees and assigns);

(2)
THE BANKS AND FINANCIAL INSTITUTIONS listed in Schedule 1, as lenders (the
“Lenders”, which expression includes their respective successors, transferees
and assigns);

(3)
DVB BANK SE, acting in such capacity through its office at Platz der Republik 6,
60325 Frankfurt am Main, Germany, as agent for the Lenders (in such capacity,
the “Agent”, which expression includes its successors, transferees and assigns);
and

(4)
DVB BANK SE, acting in such capacity through its office at Platz der Republik 6,
60325 Frankfurt am Main, Germany, as security trustee for the Lenders (in such
capacity, the “Security Trustee”, which expression includes its successors,
transferees and assigns).

BACKGROUND
(A)
The Lenders have agreed to make available to the Borrower a senior secured term
loan facility in the principal amount of up to the lesser of $21,500,000 and 70%
of the Fair Market Value of the Ship to finance the Ship.

(B)
The Lenders have agreed to share pari passu in the Collateral to be granted to
the Security Trustee pursuant to this Agreement.

IT IS AGREED as follows:
1
INTERPRETATION

1.1
Definitions. Subject to Clause 1.5, in this Agreement:

“Acceptable Accounting Firm” means Ernst & Young LLP, PricewaterhouseCoopers,
Deloitte, Grant Thornton, or such other recognized accounting firm as the Agent
may, with the consent of the Lenders, approve from time to time in writing, such
approval not to be unreasonably withheld;


“Account Bank” means HSBC Bank Bermuda Limited, 6 Front Street, Hamilton HM11,
Bermuda, or other bank acceptable to the lender such consent not to be
unreasonably withheld;


“Advance” means the principal amount of the borrowing by the Borrower under this
Agreement;
“Affiliate” means, as to any person, any other person that, directly or
indirectly, controls, is controlled by or is under common control with such
person or is a director or officer of such person, and for purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a person means the possession, direct or
indirect, of the power to vote 20% or more of the Voting Stock of such person or
to direct or cause direction of the management and policies of such person,
whether through the ownership of Voting Stock, by contract or otherwise;
“Agreed Form” means in relation to any document, that document in the form
approved by the Agent with the consent of the Lenders (such consent not to be
unreasonably withheld), or as otherwise approved in accordance with any other
approval procedure specified in any relevant provision of any Finance Document;
“Approved Broker” means any of the companies listed on Schedule 7 or such other
company proposed by the Borrower which the Agent may, with the consent of the
Lenders (such consent not to be unreasonably withheld), approve from time to
time for the purpose of valuing the Ship, who shall act as an expert and not as
arbitrator and whose valuation shall be conclusive and binding on all parties to
this Agreement;
“Approved Flag” means the Marshall Islands or Panamanian flag or such other flag
as the Agent may, with the consent of the Lenders, approve from time to time in
writing as the flag on which the Ship shall be registered;
“Approved Management Agreement” means, in relation to the Ship in respect of its
commercial and/or technical management, a management agreement between the
relevant Borrower and an Approved Manager in Agreed Form;
“Approved Manager” means Unicom Management Services (Cyprus) Ltd., Seamar
Management SA, or any other company proposed by the Borrower which the Agent
may, with the consent of the Lenders (such consent not to be unreasonably
withheld), approve from time to time as the technical and/or commercial manager
of the Ship;
“Approved Manager’s Undertaking” means, in relation to the Ship, the letter
executed and delivered by an Approved Manager, in the form set out in Appendix
A;
“ASO 2020” means ASO 2020 Maritime Ltd., a Marshall Islands company;
“ASO 2020 NBH” means ASO 2020 Maritime Nordic Bulk Holding Ltd., a Marshall
Islands company;
“Availability Period” means the period commencing on the Effective Date and
ending on the earlier of:
(a)
the Delivery Date;

(b)
January 29, 2016 (or such later date as the Agent may, with the consent of the
Lenders, agree with the Borrower); or

(c)
the date on which the Total Commitments are fully borrowed, cancelled or
terminated;

“Bank Secrecy Act” means the United States Bank Secrecy Act of 1970, as amended;
“Basel III” means any of the changes designed to strengthen any capital
standards or introduce minimum liquidity or other requirements referenced in the
publication of the Groups of Governors and Heads of Supervision of the Basel
Committee on Banking Supervision (the “Basel Committee”) dated 16 December,
2010, or any subsequent paper or document published by the Basel Committee on
any of those requirements;
“Builder” means Oshima Shipbuilding Co., Ltd., a corporation organized under the
laws of Japan;
“Builder’s Bank” has the meaning given in Clause 9.2(b);
“Bulk Fleet” means Bulk Fleet Bermuda Holding Company Limited, a Bermuda
company;
“Bulk Partners” means Bulk Partners (Bermuda) Ltd., a Bermuda company that is
the wholly-owned, direct subsidiary of Pangaea;
“Business Day” means a day on which banks are open in Curacao, London, England,
New York, New York, Frankfurt, Germany, Singapore, Copenhagen, Denmark and Zug,
Switzerland;
“Capitalized Lease” means, as applied to any person, any lease of any property
(whether real, personal or mixed) of which the discounted present value of the
rental obligations of such person, as lessee, in conformity with GAAP, is
required to be capitalized on the balance sheet of such person; and “Capitalized
Lease Obligation” is defined to mean the rental obligations, as aforesaid, under
a Capitalized Lease;
“Change of Control” means:
(a)
in respect of the Borrower, the occurrence of any act, event or circumstance
that without prior written consent of the Lenders results in Nordic Bulk Holding
owning directly less than 100% of the issued and outstanding Equity Interests in
the Borrower;

(b)
in respect of Nordic Bulk Holding, the occurrence of any act, event or
circumstance that without prior written consent of the Lenders results in Bulk
Fleet and ST Shipping owning directly, in the aggregate, less than 66% of the
issued and outstanding Equity Interests in Nordic Bulk Holding;

(c)
in respect of Bulk Fleet, the occurrence of any act, event or circumstance that
without prior written consent of the Lenders results in Bulk Partners owning
directly or indirectly less than 100% of the issued and outstanding Equity
Interests in Bulk Fleet;

(d)
in respect of Bulk Partners, the occurrence of any act, event or circumstance
that without prior written consent of the Lenders results in Pangaea owning
directly or indirectly less than 100% of the issued and outstanding Equity
Interests in Bulk Partners;

(e)
in respect of Pangaea, the occurrence of any act, event or circumstance that
without prior written consent of the Lenders results in (i) the Pangaea
Shareholders owning less than 25% of the issued and outstanding Equity Interests
in Pangaea; or (ii) Edward Coll (or another person approved by the Agent in
writing, such approval not to be unreasonably withheld or delayed) no longer
being the Chief Executive Officer or other executive officer of Pangaea;

(f)
in respect of ST Shipping, the occurrence of any act, event or circumstance that
without prior written consent of the Lenders results in Glencore AG owning
directly or indirectly less than 100% of the issued and outstanding Equity
Interests in ST Shipping; and

(g)
in respect of Glencore AG, the occurrence of any act, event or circumstance that
without prior written consent of the Lenders results in Glencore PLC owning
directly or indirectly less than 100% of the issued and outstanding Equity
Interests in Glencore AG;

“Charter” means, in relation to the Ship, any demise, time or consecutive voyage
charter in respect of the Ship for a term which exceeds, or which by virtue of
any optional extensions may exceed, 12 months, in each case in Agreed Form, and
for the avoidance of doubt, the term “Charter” includes but is not limited to
the Time Charter;
“Classification Society” means, in relation to a Ship, Det Norske Veritas or
such other first-class vessel classification society that is a member of IACS
that the Agent may, with the consent of the Lenders (such consent not to be
unreasonably withheld), approve from time to time;
“Code” means the United States Internal Revenue Code of 1986, as amended, and
the regulations promulgated and rulings issued thereunder;
“Collateral” means all property (including, without limitation, any proceeds
thereof) referred to in the Finance Documents that is or is intended to be
subject to any Security Interest in favor of the Security Trustee, for the
benefit of the Lenders, securing the Secured Liabilities;
“Collateral Maintenance Ratio” has the meaning given in Clause 15.2;
“Commitment” means, in relation to a Lender, the amount set forth opposite its
name in Schedule 1, or, as the case may require, the amount specified in the
relevant Transfer Certificate, as that amount may be reduced, cancelled or
terminated in accordance with this Agreement (and “Total Commitments” means the
aggregate of the Commitments of all the Lenders);
“Compliance Certificate” means a certificate executed by an authorized person of
the Borrower in the form set out in Appendix B;
“Contractual Currency” has the meaning given in Clause 22.4;
“Contribution” means, in relation to a Lender, the part of the Loan which is
owing to that Lender;
“Creditor Party” means the Agent, the Security Trustee or any Lender, whether as
at the date of this Agreement or at any later time;
“Currency Agreement” means any foreign exchange contract, currency swap
agreement or other similar agreement or arrangement designed to protect a person
or any of its subsidiaries against fluctuations in currency values to or under
which such person or any of its subsidiaries is a party or a beneficiary on the
date of this Agreement or becomes a party or a beneficiary thereafter;
“Delivery Date” means the date of the actual delivery of the Ship to the
Borrower;
“Disbursement Authorization” has the meaning given in Clause 9.2(b);
“Dollars” and “$” means the lawful currency for the time being of the United
States of America;
“Drawdown Date” means, in relation to the Advance, the date requested by the
Borrower for the Advance to be made, or (as the context requires) the date on
which the Advance is actually made;
“Drawdown Notice” means a notice in the form set out in Schedule 3 (or in any
other form which the Agent approves or reasonably requires);
“Earnings” means, in relation to the Ship, all moneys whatsoever which are now,
or later become, payable (actually or contingently) to the Borrower or the
Security Trustee and which arise out of the use or operation of the Ship,
including (but not limited to):
(a)
except to the extent that they fall within paragraph (b):

(i)
all freight, hire and passage moneys;

(ii)
compensation payable to the Borrower or the Security Trustee in the event of
requisition of the Ship for hire;

(iii)
remuneration for salvage and towage services;

(iv)
demurrage and detention moneys;

(v)
damages for breach (or payments for variation or termination) of any
charterparty or other contract for the employment of the Ship; and

(vi)
all moneys which are at any time payable under Insurances in respect of loss of
hire; and

(b)
if and whenever the Ship is employed on terms whereby any moneys falling within
paragraphs (a)(i) to (vi) are pooled or shared with any other person, that
proportion of the net receipts of the relevant pooling or sharing arrangement
which is attributable to the Ship;

“Earnings Account” means, in relation to the Ship, an account in the name of the
Borrower with the Account Bank designated as the Earnings Account for the Ship,
or any other account (with the Account Bank or the Agent or with another bank or
financial institution acceptable to the Lenders) for the purpose of receiving
all charter hire and other amounts paid under the Time Charter;
“Earnings Account Pledge” means a pledge of an Earnings Account, in the form set
out in Appendix C;
“Earnings Assignment” means, in relation to the Ship, an assignment of the
Earnings and any Requisition Compensation of the Ship, in the form set out in
Appendix D;
“Effective Date” means the date on which this Agreement is executed and
delivered by the parties hereto;
“Email” has the meaning given in Clause 29.1;
“Environmental Claim” means:
(a)
any claim by any governmental, judicial or regulatory authority which arises out
of an Environmental Incident or an alleged Environmental Incident or which
relates to any Environmental Law; or

(b)
any claim by any other person which relates to an Environmental Incident or to
an alleged Environmental Incident,

and “claim” means a claim for damages, compensation, indemnification,
contribution, fines, penalties or any other payment of any kind whether or not
similar to the foregoing; an order or direction to take, or not to take, certain
action or to desist from or suspend certain action; and any form of enforcement
or regulatory action, including the arrest or attachment of any asset;
“Environmental Incident” means:
(a)
any release of Environmentally Sensitive Material from the Ship; or

(b)
any incident in which Environmentally Sensitive Material is released and which
involves a collision or allision between the Ship and another vessel or object,
or some other incident of navigation or operation, in any case, in connection
with which the Ship is actually or potentially liable to be arrested, attached,
detained or injuncted and/or such Ship and/or the Borrower and/or any operator
or manager of the Ship is at fault or allegedly at fault or otherwise liable to
any legal or administrative action; or

(c)
any other incident in which Environmentally Sensitive Material is released
otherwise than from the Ship and in connection with which the Ship is actually
or potentially liable to be arrested and/or where the Borrower and/or any
operator or manager of the Ship is at fault or allegedly at fault or otherwise
liable to any legal or administrative action;

“Environmental Law” means any law relating to pollution or protection of the
environment, to the carriage of Environmentally Sensitive Material or to actual
or threatened releases of Environmentally Sensitive Material;
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law;
“Environmentally Sensitive Material” means oil, oil products and any other
substance (including any chemical, gas or other hazardous or noxious substance)
which is (or is capable of being or becoming) polluting, toxic or hazardous;
“Equity Interests” of any person means:
(a)
any and all shares and other equity interests (including common stock, preferred
stock, limited liability company interests and partnership interests) in such
person; and

(b)
all rights to purchase, warrants or options or convertible debt (whether or not
currently exercisable), participations or other equivalents of or interests in
(however designated) such shares or other interests in such person;

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended, and the regulations promulgated and rulings issued thereunder;  
“ERISA Affiliate” means a trade or business (whether or not incorporated) that,
together with Pangaea or any subsidiary thereof, would be deemed to be a single
employer under Section 414 of the Code;  
“Estate” has the meaning assigned such term in Clause 31.1(b)(ii);
“Event of Default” means any of the events or circumstances described in Clause
20.1;
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and any successor act thereto, and (unless the context otherwise
requires) includes the rules and regulations of the Commission promulgated
thereunder;
“Executive Order” means an executive order issued by the President of the United
States of America;
“Fair Market Value” means, in relation to the Ship, the market value of the Ship
at any date that is shown by the average of two (2) valuations each prepared and
addressed to the Agent:
i.
as at a date not more than 14 days prior to the date such valuation is delivered
to the Agent;

ii.
by Approved Brokers selected by the Agent (which shall be Maritime Strategies
International Ltd., Arrow London, Compass Maritime, Maersk Brokers, Howe
Robinson or SSY), provided that, if requested by the Borrower, one of which may
be selected by the Borrower;

iii.
with or without physical inspection of the Ship (as the Agent may require);

iv.
on the basis of a sale for prompt delivery for cash on normal arm’s length
commercial terms as between a willing seller and a willing buyer, free of any
existing charter or other contract of employment (and with no value to be given
to any pooling arrangements); and

v.
after deducting the estimated amount of the usual and reasonable expenses which
would be incurred in connection with the sale;

provided that (i) if a range of market values is provided in a particular
appraisal, then the market value in such appraisal shall be deemed to be the
mid-point within such range and (ii) if a third appraisal is obtained as
provided in Clause 11.1(h), the market value of the Ship shall be the average of
the three appraisals obtained;
“FATCA” means:
(a)Sections 1471 through 1474 of the Code;
(a)
any treaty, law or regulation of any other jurisdiction, or relating to an
intergovernmental agreement between the US and any other jurisdiction, which (in
either case) facilitates the implementation of any law or regulation referred to
in paragraph (a) above; or

(b)
any agreement pursuant to the implementation of any treaty, law or regulation
referred to in paragraphs (a) or (b) above with the US Internal Revenue Service,
the US government or any governmental or taxation authority in any other
jurisdiction;

“FATCA Deduction” means a deduction or withholding from a payment under any
Finance Document required by or under FATCA;
“FATCA Exempt Party” means a Creditor Party or a Security Party who is entitled
under FATCA to receive payments free from any FATCA Deduction;
“FATCA Non-Exempt Party” means any Relevant Party who is not a FATCA Exempt
Party;
“FATCA Non-Exempt Lender” means any Lender who is a FATCA Non-Exempt Party;
“Fee Letter” means the letter dated December _______, 2015 from the Agent to the
Borrower with respect to fees payable pursuant to Clause 21.2;
“Finance Documents” means:
(a)
this Agreement;

(b)
the Fee Letter;

(c)
the Earnings Account Pledge;

(d)
the Earnings Assignment;

(e)
the Guarantees;

(f)
the Insurance Assignment;

(g)
the Mortgage;

(h)
the Note;

(i)
the Shares Pledge;

(j)
the Time Charter Assignment; and

(k)
any other document (whether creating a Security Interest or not) which is
executed at any time by any person as security for, or to establish any form of
subordination or priorities arrangement in relation to, any amount payable to
the Lenders under this Agreement or any of the other documents referred to in
this definition;

“Financial Indebtedness” means, with respect to any person (the “debtor”) at any
date of determination (without duplication):
(a)
all obligations of the debtor for principal, interest or any other sum payable
in respect of any moneys borrowed or raised by the debtor;

(a)
all obligations of the debtor evidenced by bonds, debentures, notes or other
similar instruments;

(b)
all obligations of the debtor in respect of any acceptance credit, guarantee or
letter of credit facility or equivalent made available to the debtor (including
reimbursement obligations with respect thereto);

(c)
all obligations (except trade payables ) of the debtor to pay the deferred
purchase price of property or services, which purchase price is due more than
six months after the date of placing such property in service or taking delivery
thereto or the completion of such services;

(d)
all Capitalized Lease Obligations of the debtor as lessee;

(e)
all Financial Indebtedness of persons other than the debtor secured by a
Security Interest on any asset of the debtor, whether or not such Financial
Indebtedness is assumed by the debtor, provided that the amount of such
Financial Indebtedness shall be the lesser of (i) the fair market value of such
asset at such date of determination and (ii) the amount of such Financial
Indebtedness;

(f)
all Financial Indebtedness of persons other than the debtor under any guarantee,
indemnity or similar obligation entered into by the debtor to the extent such
Financial Indebtedness is guaranteed, indemnified, etc. by the debtor; and

(g)
to the extent not otherwise included in this definition, obligations of the
debtor under Currency Agreements and Interest Rate Agreements or any other kind
of derivative transaction entered into by the debtor or, if the agreement under
which any such transaction is entered into requires netting of mutual
liabilities, the liability of the debtor for the net amount.

The amount of Financial Indebtedness of any debtor at any date shall be the
outstanding balance at such date of all unconditional obligations as described
above and, with respect to contingent obligations, the maximum liability upon
the occurrence of the contingency giving rise to the obligation, as determined
in conformity with GAAP, provided that (i) the amount outstanding at any time of
any Financial Indebtedness issued with an original issue discount is the face
amount of such Financial Indebtedness less the remaining unamortized portion of
such original issue discount of such Financial Indebtedness at such time as
determined in conformity with GAAP, and (ii) Financial Indebtedness shall not
include any liability for taxes;
“Fiscal Year” means, in relation to any person, each period of one (1) year
commencing on January 1 of each year and ending on December 31 of such year in
respect of which its accounts are or ought to be prepared;
“Foreign Pension Plan” means any plan, fund (including without limitation, any
superannuation fund) or other similar program established or maintained outside
the United States of America by Pangaea or any one or more of its subsidiaries
primarily for the benefit of its or their employees residing outside the United
States of America, which plan, fund or other similar program provides, or
results in, retirement income, a deferral of income in contemplation of
retirement or payments to be made upon termination of employment, and which plan
is not subject to ERISA or the Code;
“GAAP” means generally accepted accounting principles in the United States of
America, including, without limitation, those set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board;
“Glencore AG” means Glencore International AG, a Swiss corporation;
“Glencore Guarantors” means Glencore AG and Glencore PLC;
“Glencore PLC” means Glencore plc, a Jersey corporation formerly known as
Glencore International plc;
“Guarantee” means a guarantee by one or more Guarantors of the obligations of
the Borrower under this Agreement, in the form set out in Appendix E;
“Guarantors” means Nordic Bulk Holding, Bulk Fleet, Bulk Partners, Pangaea,
Glencore AG, Glencore PLC and ASO 2020;
“IACS” means the International Association of Classification Societies;
“Insurances” means in relation to the Ship:
(a)
all policies and contracts of insurance, including entries of the Ship in any
protection and indemnity or war risks association, effected in respect of the
Ship, the Earnings or otherwise in relation to the Ship; and

(b)
all rights and other assets relating to, or derived from, any of the foregoing,
including any rights to a return of a premium;

“Insurance Assignment” means, in relation to the Ship, a first priority
assignment of the Insurances, in the form set out in Appendix F;
“Interest Period” means a period determined in accordance with Clause 6;
“Interest Rate Agreement” means any interest rate protection agreement, interest
rate future agreement, interest rate option agreement, interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement, interest
rate hedge agreement or other similar agreement or arrangement designed to
protect a person or any of its subsidiaries against fluctuations in interest
rates to or under which such person or any of its subsidiaries is a party or a
beneficiary on the date hereof or becomes a party or a beneficiary hereafter;
“IRS” means the United States Internal Revenue Service;
“ISM Code” means the International Safety Management Code (including the
guidelines on its implementation), adopted by the International Maritime
Organization, as the same may be amended or supplemented from time to time (and
the terms “safety management system”, “Safety Management Certificate” and
“Document of Compliance” have the same meanings as are given to them in the ISM
Code);
“ISM Code Documentation” includes, in respect of the Ship:
(a)
the Document of Compliance and Safety Management Certificate issued pursuant to
the ISM Code in relation to the Ship within the periods specified by the ISM
Code;

(b)
all other documents and data which are relevant to the safety management system
and its implementation and verification which the Agent may reasonably require;
and

(c)
any other documents which are prepared or which are otherwise relevant to
establish and maintain the Ship’s compliance or compliance of the Borrower or
the Approved Manager with the ISM Code which the Agent may reasonably require;

“ISPS Code” means the International Ship and Port Facility Security Code as
adopted by the International Maritime Organization, as the same may be amended
or supplemented from time to time;
“ISPS Code Documentation” includes:
(a)
the ISSC; and

(b)
all other documents and data which are relevant to the ISPS Code and its
implementation and verification which the Agent may require;

“ISSC” means a valid and current International Ship Security Certificate issued
under the ISPS Code;
“Lending Office” means, with respect to any Lender, the office of such Lender
specified as its “Lending Office” under its name on Schedule 1 or in the
relevant Transfer Certificate pursuant to which it became a Lender, or such
other office of such Lender as such Lender may from time to time specify to the
Borrower and the Agent in accordance with Clause 27.14;
“LIBOR” means, in relation to any period for which an interest rate is to be
determined under any provision of a Finance Document:
(a)
the applicable Screen Rate; or

(b)
if no Screen Rate is available for that period, the rate per annum determined by
the Agent to be the arithmetic mean (rounded upwards to four (4) decimal places)
of the rates, as supplied to the Agent at its request, quoted by each Reference
Bank to leading banks in the London Interbank Market;

as of 11:00 a.m. (London time) on the Quotation Date for that period for the
offering of deposits in the relevant currency and for a period comparable to
that period, and if LIBOR falls below zero, such rate is deemed to be zero;
“Loan” means the principal amount from time to time outstanding under this
Agreement;
“Major Casualty” means, in relation to the Ship, any casualty to the Ship in
respect of which the claim or the aggregate of the claims against all insurers,
before adjustment for any relevant franchise or deductible, exceeds $1,500,000
or the equivalent in any other currency;
“Margin” means 2.30% per annum;
“Margin Stock” has the meaning specified in Regulation U of the Board of
Governors of the United States Federal Reserve System and any successor
regulations thereto, as in effect from time to time;
“Maturity Date” means the earlier of the date which is the sixth anniversary of
the Drawdown Date and the date on which the Loan is accelerated pursuant to
Clause 20.4, but in no event later than March 30, 2022;
“Mortgage” means, in relation to the Ship, a first preferred ship mortgage in
the form set out in Appendix G;
“Multiemployer Plan” means, at any time, a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which Pangaea or any subsidiary of it or any
ERISA Affiliate has any liability or obligation to contribute or has within any
of the six preceding plan years had any liability or obligation to contribute;
“Negotiation Period” has the meaning given in Clause 5.10;
“Nordic Bulk” means Nordic Bulk Carriers A/S, a corporation incorporated and
existing under the laws of Denmark;
“Nordic Bulk Holding” means Nordic Bulk Holding Company Ltd., a Bermuda company;
“Non-indemnified Tax” means:
(a)
any tax on the net income of a Creditor Party (but not a tax on gross income or
individual items of income), whether collected by deduction or withholding or
otherwise, which is levied by a taxing jurisdiction which:

(i)
is located in the country under whose laws such entity is formed (or in the case
of a natural person is a country of which such person is a citizen); or

(ii)
with respect to any Lender, is located in the country of its Lending Office; or

(iii)
with respect to any Creditor Party other than a Lender, is located in the
country from which such party has originated its participation in this
transaction; or

(b)
any FATCA Deduction made on account of a payment to a FATCA Non-Exempt Party;

“Note” means a promissory note of the Borrower payable to a Lender, evidencing
the aggregate indebtedness of the Borrower to such Lender in respect of the
Advance made by such Lender to the Borrower, in the form set out in Appendix H;
“Notifying Lender” has the meaning given in Clause 24.1 or Clause 25.1 as the
context requires;
“Pangaea” means Pangaea Logistics Solutions Ltd., a Bermuda company;
“Pangaea Shareholders” means Edward Coll, Anthony Laura, Lagoa Investments Ltd.,
a Bermuda company, Pangaea One, L.P., a Delaware limited partnership, Pangaea
One Parallel Fund (B), L.P., a Delaware limited partnership, Pangaea One
(Cayman), L.P., a Cayman Islands limited partnership, Pangaea One Parallel Fund,
L.P., a Cayman Islands limited partnership, collectively holding approximately
89% of the Equity Interests in Pangaea as at the date hereof;
“pari passu”, when used with respect to the ranking of any Financial
Indebtedness of any person in relation to other Financial Indebtedness of such
person, means that each such Financial Indebtedness:
(a)
either (i) is not subordinated in right of payment to any other Financial
Indebtedness of such person or (ii) is subordinate in right of payment to the
same Financial Indebtedness of such person as is the other and is so subordinate
to the same extent; and

(b)
is not subordinate in right of payment to the other or to any Financial
Indebtedness of such person as to which the other is not so subordinate;

“PATRIOT Act” means the United States Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism
Improvement and Reauthorization Act of 2005 (H.R. 3199);
“Payment Currency” has the meaning given in Clause 22.4;
“Permitted Security Interests” means:
(a)
Security Interests created or permitted by the Finance Documents;

(b)
Security Interests for unpaid but not past due master’s and crew’s wages in
accordance with usual maritime practice;

(c)
Security Interests for salvage;

(d)
Security Interests arising by operation of law for not more than two (2) months’
prepaid hire under any charter or other contract of employment in relation to a
Ship not otherwise prohibited by this Agreement or any other Finance Document;

(e)
Security Interests for master’s disbursements incurred in the ordinary course of
trading and any other Security Interests arising by operation of law or
otherwise in the ordinary course of the operation, repair or maintenance of a
Ship, provided such Security Interests do not secure amounts more than 30 days
overdue (unless the overdue amount is being contested by the Borrower that owns
such Ship in good faith by appropriate steps) and subject, in the case of
Security Interests for repair or maintenance, to Clause 14.13(h);

(f)
any Security Interest created in favor of a plaintiff or defendant in any
proceedings or arbitration as security for costs and expenses where the Borrower
is actively prosecuting or defending such proceedings or arbitration in good
faith and such Security Interest does not (and is not likely to) result in any
sale, forfeiture or loss of the Ship; and

(g)
Security Interests arising by operation of law in respect of taxes which are not
overdue for payment or in respect of taxes being contested in good faith by
appropriate steps and in respect of which appropriate reserves have been made;

provided that the Security Interests described in paragraphs (b) through (g)
above shall not exceed $1,000,000 in the aggregate at any time;
“Pertinent Document” means:
(a)
any Finance Document;

(b)
any policy or contract of insurance contemplated by or referred to in Clause 13
or any other provision of this Agreement or another Finance Document;

(c)
any other document contemplated by or referred to in any Finance Document; and

(d)
any document which has been or is at any time sent by or to a Servicing Bank in
contemplation of or in connection with any Finance Document or any policy,
contract or document falling within paragraphs (b) or (c);

“Pertinent Jurisdiction”, in relation to a company, means:
(a)
the jurisdiction under the laws of which the company is incorporated or formed;

(b)
a jurisdiction in which the company has the center of its main interests or in
which the company’s central management and control is or has recently been
exercised;

(c)
a jurisdiction in which the overall net income of the company is subject to
corporation tax, income tax or any similar tax;

(d)
a jurisdiction in which assets of the company (other than securities issued by,
or loans to, related companies) having a substantial value are situated, in
which the company maintains a branch or permanent place of business, or in which
a Security Interest created by the company must or should be registered in order
to ensure its validity or priority; or

(e)
a jurisdiction the courts of which have jurisdiction to make a winding up,
administration or similar order in relation to the company whether as a main or
territorial or ancillary proceedings or which would have such jurisdiction if
their assistance were requested by the courts of a country referred to in
paragraphs (a) or (b) above;

“Pertinent Matter” means:
(a)
any transaction or matter contemplated by, arising out of, or in connection with
a Pertinent Document; or

(b)
any statement relating to a Pertinent Document or to a transaction or matter
falling within paragraph (a),

and covers any such transaction, matter or statement, whether entered into,
arising or made at any time before the signing of this Agreement or on or at any
time after that signing;
“Plan” means any employee benefit plan (other than a Multiemployer Plan) subject
to the provisions of Title IV of ERISA or Section 412 of the Code or Section 302
of ERISA, and in respect to which Pangaea or any subsidiary thereof or ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA;
“Potential Event of Default” means an event or circumstance which, with the
giving of any notice, the lapse of time, a determination under this Agreement
and/or the satisfaction of any other condition, would constitute an Event of
Default;
“Prohibited Person” means any person (whether designated by name or by reason of
being included in a class of persons) against whom Sanctions are directed;
“Quotation Date” means, in relation to any period for which an interest rate is
to be determined under any provision of a Finance Document, the day which is two
(2) Business Days before the first day of that period, unless market practice
differs in the London Interbank Market for a currency, in which case the
Quotation Date will be determined by the Agent in accordance with market
practice in the London Interbank Market (and if quotations would normally be
given by leading banks in the London Interbank Market on more than one day, the
Quotation Date will be the last of those days);
“Reference Banks” means, subject to Clause 27.16, the London branches of three
banks, each of which shall be a member of the British Bankers’ Association, one
of which shall be selected by the Agent and two of which shall be selected by
the Borrower;
“Relevant Party” means, for purposes of Clause 23, each Creditor Party and each
Security Party;
“Repayment Date” means a date on which a repayment is required to be made under
Clause 8;
“Requisition Compensation” includes all compensation or other moneys payable by
reason of any act or event such as is referred to in paragraph (b) of the
definition of “Total Loss”;
“Sanctions” means any sanctions, embargoes, freezing provisions, prohibitions or
other restrictions relating to trading, doing business, investment, exporting,
importing, insuring, financing or making assets available (or other activities
similar to or connected with any of the foregoing) imposed by law, regulation or
Executive Order, of the United States of America or the European Union, as
applied to the nationals of the United States of America or the European Union,
as the case may be, or of other relevant sanctions authorities, provided that
such laws, regulations and Executive Orders shall be applicable only to the
extent such laws and regulations are not inconsistent with the laws and
regulations of the United States of America;
“Screen Rate” means, in relation to any period for which an interest rate is to
be determined under any provision of a Finance Document, the ICE Benchmark
Administration Limited Interest Settlement Rate for the relevant currency and
period displayed on the appropriate page of the Reuters screen. If the agreed
page is replaced or service ceases to be available, the Agent may specify
another page or service displaying the appropriate rate after consultation with
the Borrower and the Lenders;
“Secured Liabilities” means all liabilities that any of the Security Parties
has, at the date of this Agreement or at any later time or times, under or in
connection with any Finance Document or any judgment relating to any Finance
Documents; and for this purpose, there shall be disregarded any total or partial
discharge of these liabilities, or variation of their terms, which is effected
by, or in connection with, any bankruptcy, liquidation, arrangement or other
procedure under the insolvency laws of any country;
“Security Interest” means:
(a)
a mortgage, encumbrance, charge (whether fixed or floating) or pledge, any
maritime or other lien or privilege or any other security interest of any kind;

(b)
the security rights of a plaintiff under an action in rem; and

(c)
any arrangement entered into by a person (A) the effect of which is to place
another person (B) in a position which is similar, in economic terms, to the
position in which B would have been had he held a security interest over an
asset of A; but this paragraph (c) does not apply to a right of set off or
combination of accounts conferred by the standard terms of business of a bank or
financial institution;

“Security Party” means the Borrower, each of the Guarantors and any other person
(except a Creditor Party) who, as a surety, guarantor, mortgagor, assignor or
pledgor, as a party to any subordination or priorities arrangement, or in any
similar capacity, executes a Finance Document;
“Security Period” means the period commencing on the date of this Agreement and
ending on the date on which the Agent notifies the Borrower, the other Security
Parties and the other Creditor Parties that:
(a)
all amounts which have become due for payment by the Borrower or any other
Security Party under the Finance Documents have been paid;

(b)
no amount is owing or has accrued (without yet having become due for payment)
under any Finance Document;

(c)
neither the Borrower nor any other Security Party has any future or contingent
liability under Clause 21, 22 or 23 or any other provision of this Agreement or
another Finance Document; and

(d)
the Agent, the Security Trustee and the Lenders do not reasonably consider that
there is a significant risk that any payment or transaction under a Finance
Document would be set aside, or would have to be reversed or adjusted, in any
present or possible future bankruptcy of the Borrower or another Security Party
or in any present or possible future proceeding relating to a Finance Document
or any asset covered (or previously covered) by a Security Interest created by a
Finance Document;

“Servicing Bank” means the Agent or the Security Trustee;
“Shares Pledge” means a pledge of the Equity Interests of the Borrower in the
form set out in Appendix I hereto;
“Ship” means the Ice Class 1A Panamax bulker motor vessel under construction at
the Builder with IMO Number 9727120 to be named “NORDIC OASIS”, registered in
the name of the Borrower under Panamanian flag;
“ST Shipping” means ST Shipping & Transport Pte. Ltd. (Company Registration No.
200606717H), a company incorporated under the laws of Singapore;
“Time Charter” means, in relation to the Ship, a time charter party in Agreed
Form between the Borrower as Owner and the Time Charterer as charterer (the
terms of which shall include, among other things, a charter period of not less
than 6 years a daily hire rate of not less than $11,500 (net), and that any
profit from any employment of the vessel at a rate in excess of such daily hire
rate shall be allocated 75% to the owner and 25% to the Time Charterer);
“Time Charter Assignment” means, in relation to the Ship, an assignment of the
Time Charter, in the form set out in Appendix J;
“Time Charterer” means Nordic Bulk;
“Total Loss” means in relation to the Ship:
(a)
actual, constructive, compromised, agreed or arranged total loss of the Ship;

(b)
any expropriation, confiscation, requisition or acquisition of the Ship, whether
for full consideration, a consideration less than its proper value, a nominal
consideration or without any consideration, which is effected by any government
or official authority or by any person or persons claiming to be or to represent
a government or official authority (excluding a requisition for hire for a fixed
period not exceeding one (1) year without any right to an extension), unless it
is within one (1) month redelivered to the full control of the Borrower; or

(c)
any arrest, capture, seizure or detention of the Ship (including any hijacking
or theft) unless it is within one (1) month redelivered to the full control of
the Borrower;

“Total Loss Date” means in relation to the Ship:
(a)
in the case of an actual loss of the Ship, the date on which it occurred or, if
that is unknown, the date when the Ship was last heard of;

(b)
in the case of a constructive, compromised, agreed or arranged total loss of the
Ship, the earliest of:

(i)
the date on which a notice of abandonment is given to the insurers; and

(ii)
the date of any compromise, arrangement or agreement made by or on behalf of the
Borrower with the Ship’s insurers in which the insurers agree to treat the Ship
as a total loss; and

(c)
in the case of any other type of total loss, on the date (or the most likely
date) on which it appears to the Agent that the event constituting the total
loss occurred;

“Transfer Certificate” has the meaning given in Clause 27.2;
“Transferee Lender” has the meaning given in Clause 27.2;
“Transferor Lender” has the meaning given in Clause 27.2;
“UCC” means the Uniform Commercial Code of the State of New York; and
“Voting Stock” of any person as of any date means the Equity Interests of such
person that are at the time entitled to vote in the election of the board of
directors or similar governing body of such person.
1.2
Construction of certain terms. In this Agreement:

“approved” means, for the purposes of Clause 13, approved in writing by the
Agent with the consent of the Lenders;
“asset” includes every kind of property, asset, interest or right, including any
present, future or contingent right to any revenues or other payment;
“company” includes any corporation, limited liability company, partnership,
joint venture, unincorporated association, joint stock company and trust;
“consent” includes an authorization, consent, approval, resolution, license,
exemption, filing, registration, notarization and legalization;
“contingent liability” means a liability which is not certain to arise and/or
the amount of which remains unascertained;
“document” includes a deed; also a letter, Email or fax;
“excess risks” means, in relation to the Ship, the proportion (if any) of claims
for general average, salvage and salvage charges not recoverable under the hull
and machinery insurances in respect of the Ship in consequence of the value at
which the Ship is assessed for the purpose of such claims exceeding its insured
value;
“excess war risk P&I cover” means, in relation to the Ship, cover for claims
only in excess of amounts recoverable under the usual war risk cover including
(but not limited to) hull and machinery, crew and protection and indemnity
risks;
“expense” means any kind of cost, charge or expense (including all legal costs,
charges and expenses) and any applicable value added or other tax;
“law” includes any order or decree, any form of delegated legislation, any
treaty or international convention and any statute, regulation or resolution of
the United States of America, any state thereof, the Council of the European
Union, the European Commission, the United Nations or its Security Council or
any other Pertinent Jurisdiction;
“legal or administrative action” means any legal proceeding or arbitration and
any administrative or regulatory action or investigation;
“liability” includes every kind of debt or liability (present or future, certain
or contingent), whether incurred as principal or surety or otherwise;
“months” shall be construed in accordance with Clause 1.3;
“obligatory insurances” means, in relation to the Ship, all insurances effected,
or which the Borrower is obliged to effect, under Clause 13 or any other
provision of this Agreement or another Finance Document;
“parent company” has the meaning given in Clause 1.4;
“person” includes natural persons; any company; any state, political
sub-division of a state and local or municipal authority; and any international
organization;
“policy”, in relation to any insurance, includes a slip, cover note, certificate
of entry or other document evidencing the contract of insurance or its terms;
“protection and indemnity risks” means the usual risks covered by a protection
and indemnity association that is a member of the International Group of P&I
Clubs, including pollution risks and the proportion (if any) of any sums payable
to any other person or persons in case of collision which are not recoverable
under the hull and machinery policies by reason of the incorporation in them of
clause 6 of the International Time Clauses (Hulls)(1/11/02 or 1/11/03) or clause
8 of the Institute Time Clauses (Hulls) (1/10/83) or the Institute Amended
Running Down Clause (1/10/71) or any equivalent provision;
“regulation” includes any regulation, rule, official directive, request or
guideline (either having the force of law or compliance with which is reasonable
in the ordinary course of business of the party concerned) of any governmental
body, intergovernmental or supranational, agency, department or regulatory,
self‑regulatory or other authority or organization;
“subsidiary” has the meaning given in Clause 1.4;
“successor” includes any person who is entitled (by assignment, novation, merger
or otherwise) to any other person’s rights under this Agreement or any other
Finance Document (or any interest in those rights) or who, as administrator,
liquidator or otherwise, is entitled to exercise those rights; and in particular
references to a successor include a person to whom those rights (or any interest
in those rights) are transferred or pass as a result of a merger, division,
reconstruction or other reorganization of it or any other person;
“tax” includes any present or future tax, duty, impost, levy or charge of any
kind which is imposed by any country, any state, any political sub-division of a
state or any local or municipal authority or any other governmental authority
authorized to levy such tax (including any such imposed in connection with
exchange controls), and any related penalties, interest or fines; and
“war risks” includes the risk of mines and all risks excluded by clause 29 of
the Institute Hull Clauses (1/11/02 or 1/11/03) or clause 24 of the Institute
Time clauses (Hulls) (1/11/1995) or clause 23 of the Institute Time Clauses
(Hulls) (1/10/83).
1.3
Meaning of “month”. A period of one or more “months” ends on the day in the
relevant calendar month numerically corresponding to the day of the calendar
month on which the period started (“the numerically corresponding day”), but:

(a)
on the Business Day following the numerically corresponding day if the
numerically corresponding day is not a Business Day or, if there is no later
Business Day in the same calendar month, on the Business Day preceding the
numerically corresponding day; or

(b)
on the last Business Day in the relevant calendar month, if the period started
on the last Business Day in a calendar month or if the last calendar month of
the period has no numerically corresponding day,

and “month” and “monthly” shall be construed accordingly.
1.4
Meaning of “subsidiary”. A company (S) is a subsidiary of another company (P)
if:

(a)
a majority of the issued Equity Interests in S (or a majority of the issued
Equity Interests in S which carry unlimited rights to capital and income
distributions) are directly owned by P or are indirectly attributable to P; or

(b)
P has direct or indirect control over a majority of the voting rights attaching
to the issued Equity Interests of S; or

(c)
P has the direct or indirect power to appoint or remove a majority of the
directors (or equivalent) of S; or

(d)
P otherwise has the direct or indirect power to ensure that the affairs of S are
conducted in accordance with the wishes of P;

and any company of which S is a subsidiary is a parent company of S.
1.5
General interpretation. In this Agreement:

(a)
references to, or to a provision of, a Finance Document or any other document
are references to it as amended, restated or supplemented, whether before the
date of this Agreement or otherwise;

(b)
references in Clause 1.1 to a document being in the form of a particular
Appendix include references to that form with any modifications to that form
which the Agent approves or reasonably requires with the consent of the Lenders
and which are acceptable to the Borrower;

(c)
references to, or to a provision of, any law or regulation include any
amendment, extension, re-enactment or replacement, whether made before the date
of this Agreement or otherwise;

(d)
words denoting the singular number shall include the plural and vice versa; and

(e)
Clauses 1.1 to 1.5 apply unless the contrary intention appears.

1.6
Headings. In interpreting a Finance Document or any provision of a Finance
Document, all clause, sub-clause and other headings in that and any other
Finance Document shall be entirely disregarded.

1.7
Accounting terms. Unless otherwise specified herein, all accounting terms used
in this Agreement and in the other Finance Documents shall be interpreted, and
all financial statements and certificates and reports as to financial matters
required to be delivered to any Creditor Party under this Agreement shall be
prepared, in accordance with GAAP as from time to time in effect.

1.8
Inferences regarding materiality. To the extent that any representation,
warranty, covenant or other undertaking of a Security Party in this Agreement or
any other Finance Document is qualified by reference to those matters which are
not reasonably expected to result in a “material adverse effect” or language of
similar import, no inference shall be drawn therefrom that any Creditor Party
has knowledge or approves of any noncompliance by such Security Party with any
law or regulation.

1.9
Inconsistency between Loan Agreement provisions and the Finance Documents.  The
Finance Documents shall be read together with this Loan Agreement, but in case
of any conflict between this Loan Agreement and any of the Finance Documents,
the provisions of this Loan Agreement shall prevail, provided that the Finance
Documents shall always be governed by the applicable law as described therein.

2
FACILITY

2.1
Amount of facility. Subject to the other provisions of this Agreement, the
Lenders severally agree to make available to the Borrower a secured term loan
facility in the principal amount of up to the lesser of $21,500,000 and 70% of
the Fair Market Value of the Ship, as determined per Schedule 4, Part B(5).

2.2
Lenders’ participations in the Advance. Subject to the other provisions of this
Agreement, each Lender shall participate in the Advance in the proportion which,
as at the Drawdown Date, its Commitment bears to the Total Commitments.

2.3
Purpose of the Advance. The Borrower undertakes with each Creditor Party to use
the Advance only to partially finance the acquisition of the Ship.

2.4
Cancellation of Total Commitments. Any portion of the Total Commitments not
disbursed to the Borrower shall be cancelled and terminated automatically on the
earlier of the Drawdown Date and the expiration of the applicable Availability
Period for such Commitment.

3
POSITION OF THE LENDERS

3.1
Interests several. The rights of the Lenders under this Agreement are several.

3.2
Individual right of action. Each Lender shall be entitled to sue for any amount
which has become due and payable by a Security Party to it under this Agreement
without joining the Agent, the Security Trustee or any other Lender as
additional parties in the proceedings.

3.3
Proceedings requiring Lender consent. Except as provided in Clause 3.2, no
Lender may commence proceedings against any Security Party in connection with a
Finance Document without the prior consent of the Lenders.

3.4
Obligations several. The obligations of the Lenders under this Agreement are
several; and a failure of a Lender to perform its obligations under this
Agreement shall not result in:

(a)
the obligations of the other Lenders being increased; nor

(b)
any Security Party or any other Lender being discharged (in whole or in part)
from its obligations under any Finance Document,

and in no circumstances shall a Lender have any responsibility for a failure of
another Lender to perform its obligations under this Agreement.
3.5
Replacement of a Lender.

(a)
If at any time:

(i)
any Lender becomes a Non-Consenting Lender (as defined in paragraph (c) below);
or

(ii)
the Borrower or any other Security Party becomes obliged in the absence of an
Event of Default to repay any amount in accordance with Clause 24 or to pay
additional amounts pursuant to Clause 23 or Clause 25 to any Lender in excess of
amounts payable to other Lenders generally,

then the Borrower may, on 30 Business Days’ prior written notice to the Agent
and such Lender, replace such Lender by requiring such Lender to (and such
Lender shall) transfer pursuant to Clause 27 all (and not part only) of its
rights and obligations under this Agreement to a Lender or other bank, financial
institution, trust, fund or other entity (a “Replacement Lender”) selected by
the Borrower, which is acceptable to the Agent with the consent of the Lenders
(other than the Lender the Borrower desires to replace), which confirms its
willingness to assume and by its execution of a Transfer Certificate does assume
all the obligations of the transferring Lender (including the assumption of the
transferring Lender’s participations on the same basis as the transferring
Lender) for a purchase price in cash payable at the time of transfer equal to
the outstanding principal amount of such Lender’s participation in the
outstanding Advance and all accrued interest and/or breakages costs and other
amounts payable in relation thereto under the Finance Documents.
(b)
The replacement of a Lender pursuant to this Clause 3.5 shall be subject to the
following conditions:

(i)
the Borrower shall have no right to replace the Agent or the Security Trustee;

(ii)
neither the Agent nor any Lender shall have any obligation to the Borrower to
find a Replacement Lender;

(iii)
in the event of a replacement of a Non-Consenting Lender such replacement must
take place no later than 30 days after the date the Borrower notifies the
Non-Consenting Lender and the Agent of its intent to replace the Non-Consenting
Lender pursuant to Clause 3.5(a); and

(iv)
in no event shall the Lender replaced under this paragraph (b) be required to
pay or surrender to such Replacement Lender any of the fees received by such
Lender pursuant to the Finance Documents.

(c)
For purposes of this Clause 3.5, in the event that:

(i)
the Borrower or the Agent has requested the Lenders to give a consent in
relation to or to agree to a waiver or amendment of any provisions of the
Finance Documents;

(ii)
the consent, waiver or amendment in question requires the approval of all
Lenders; and

(iii)
Lenders whose Commitments aggregate more than 66.67% percent of the Total
Commitments have consented to or agreed to such waiver or amendment,

then any Lender who does not and continues not to consent or agree to such
waiver or amendment shall be deemed a “Non-Consenting Lender”.
4
DRAWDOWN

4.1
Request for Advance. Subject to the following conditions, the Borrower may
request the Advance to be made by delivering to the Agent a completed Drawdown
Notice not later than 10:00 a.m. (New York City time) two (2) Business Days
prior to the intended Drawdown Date.

4.2
Availability. The conditions referred to in Clause 4.1 are that:

(f)
the Drawdown Date must be a Business Day during the Availability Period;

(g)
there shall be no more than one Advance for the Ship;

(h)
the amount of the Advance shall not exceed the lesser of $21,500,000 and 70% of
the Fair Market Value of the Ship;

(i)
the applicable conditions precedent stated in Clause 9 hereof shall have been
satisfied or waived as provided therein.

4.3
Notification to Lenders of receipt of Drawdown Notice. The Agent shall promptly
notify the Lenders that it has received a Drawdown Notice and shall inform each
Lender of:

(c)
the amount of the Advance requested and the Drawdown Date;

(d)
the amount of that Lender’s participation in such Advance; and

(e)
the duration of the first Interest Period.

4.4
Drawdown Notice irrevocable. A Drawdown Notice must be signed by a director, an
officer or a duly authorized attorney-in-fact of the Borrower and once served, a
Drawdown Notice cannot be revoked without the prior consent of the Agent.

4.5
Lenders to make available Contributions. Subject to the provisions of this
Agreement, each Lender shall, before 10:00 a.m. (New York City time) on and with
value on the Drawdown Date, make available to the Agent for the account of the
Borrower the amount due from that Lender under Clause 2.2.

4.6
Disbursement of Advance. Subject to the provisions of this Agreement, the Agent
shall on the Drawdown Date pay to the Borrower the amounts which the Agent
receives from the Lenders under Clause 4.5 and that payment to the Borrower
shall be made:

(a)
to the account which the Borrower specifies in the Drawdown Notice; and

(b)
in the like funds as the Agent received the payments from the Lenders.

4.7
Disbursement of Advance to third party. The payment by the Agent under Clause
4.6 to the account of a third party designated by the Borrower in a Drawdown
Notice shall constitute the making of the Advance and the Borrower shall at that
time become indebted, as principal and direct obligor, to each Lender in an
amount equal to that Lender’s Contribution.

4.8
Promissory note.

(a)
The obligation of the Borrower to pay the principal of, and interest on, the
Loan shall be evidenced by the Notes.

(b)
The Advance made by a Lender to the Borrower shall be evidenced by a notation of
the same made by such Lender on the grid attached to the Note payable to such
Lender, which notation, absent manifest error, shall be prima facie evidence of
the amount of the Advance made by such Lender to the Borrower.

(c)
[intentionally omitted]

(d)
The failure of any Lender to make any such notation shall not affect the
obligation of the Borrower in respect of the Advance or the Loan nor affect the
validity of any transfer by such Lender of its Note.

(e)
On receipt of satisfactory evidence that a Note has been lost, mutilated or
destroyed and on surrender of the remnants thereof, if any, the Borrower will
promptly replace such Note, without charge to the Creditor Parties, with a
similar Note. If such replacement Note replaces a lost Note it shall bear an
endorsement to that effect. Any lost Note subsequently found shall be
surrendered to the Borrower and cancelled. The relevant Lender shall indemnify
the Borrower for any losses, claims or damages resulting from the loss of such
Note.

5
INTEREST

5.1
Normal rate of interest. Subject to the provisions of this Agreement, the rate
of interest on the Loan in respect of an Interest Period shall be the aggregate
of the applicable Margin and LIBOR for that Interest Period.

5.2
Payment of normal interest. Subject to the provisions of this Agreement,
interest on the Loan in respect of each Interest Period shall be paid by the
Borrower on the last day of that Interest Period.

5.3
Payment of accrued interest. In the case of an Interest Period longer than three
(3) months, accrued interest shall be paid every three (3) months during that
Interest Period and on the last day of that Interest Period.

5.4
Notification of Interest Periods and rates of normal interest. The Agent shall
notify the Borrower and each Lender of:

(a)
each rate of interest; and

(b)
the duration of each Interest Period (as determined under Clause 6.2),

as soon as reasonably practicable after each is determined.
5.5
Obligation of Reference Banks to quote. A Reference Bank which is a Lender shall
use all reasonable efforts to supply the quotation required of it for the
purposes of fixing a rate of interest under this Agreement.

5.6
Absence of quotations by Reference Banks. If any Reference Bank fails to supply
a quotation, the Agent shall determine the relevant LIBOR on the basis of the
quotations supplied by the other Reference Bank or Banks but if two (2) or more
of the Reference Banks fail to provide a quotation, the relevant rate of
interest shall be set in accordance with Clauses 5.7 to 5.12 of this Agreement.

5.7
Market disruption. Clauses 5.7 to 5.12 of this Agreement apply if:

(a)
no Screen Rate is available for an Interest Period and two (2) or more of the
Reference Banks do not, before 1:00 p.m. (London time) on the Quotation Date,
provide quotations to the Agent in order to fix LIBOR; or

(b)
at least one (1) Business Day before the start of an Interest Period, Lenders
having Contributions together amounting to more than 50% of the Loan (or, if the
Advance has not been made, Commitments amounting to more than 50% of the Total
Commitments) notify the Agent that LIBOR fixed by the Agent would not accurately
reflect the cost to those Lenders of funding their respective Contributions (or
any part of them) during the Interest Period in the London Interbank Market at
or about 11:00 a.m. (London time) on the Quotation Date for the Interest Period.

5.8
Notification of market disruption. The Agent shall promptly notify the Borrower
and each of the Lenders stating the circumstances falling within Clause 5.7
which have caused its notice to be given.

5.9
Suspension of drawdown. If the Agent’s notice under Clause 5.8 is served before
the Advance is made, the Lenders’ obligations to make the Advance shall be
suspended while the circumstances referred to in the Agent’s notice continue.

5.10
Negotiation of alternative rate of interest. If the Agent’s notice under Clause
5.8 is served after the Advance is made, the Borrower, the Agent and the Lenders
shall use reasonable endeavors to agree, within the 30 days after the date on
which the Agent serves its notice under Clause 5.8 (the “Negotiation Period”),
an alternative interest rate for the Lenders to fund or continue to fund their
Contribution during the Interest Period concerned.

5.11
Application of agreed alternative rate of interest. Any alternative interest
rate which is agreed during the Negotiation Period shall take effect in
accordance with the terms agreed by the Borrower, the Agent and the Lenders.

5.12
Alternative rate of interest in absence of agreement. If an alternative interest
rate is not agreed within the Negotiation Period, and the relevant circumstances
are continuing at the end of the Negotiation Period, then the Agent shall, with
the agreement of each Lender, set an interest period and interest rate
representing the cost of funding of the Lenders in Dollars or in any available
currency of their or its Contribution plus the Margin. The procedure provided
for by this Clause 5.12 shall be repeated if the relevant circumstances are
continuing at the end of the interest period so set by the Agent.

5.13
Notice of prepayment. If the Borrower does not agree with an interest rate set
by the Agent under Clause 5.12, the Borrower may give the Agent not less than 5
Business Days’ notice of its intention to prepay (without premium or penalty and
without any applicable prepayment fee under Clause 8.9(c)) at the end of the
interest period set by the Agent.

5.14
Prepayment; termination of Commitments. A notice under Clause 5.13 shall be
irrevocable; the Agent shall promptly notify the Lenders of the Borrower’s
notice of intended prepayment and:

(a)
on the date on which the Agent serves that notice, the Total Commitments shall
be cancelled; and

(b)
on the last Business Day of the interest period set by the Agent, the Borrower
shall prepay (without premium or penalty and without any applicable prepayment
fee under Clause 8.9(c)) the Loan, together with accrued interest thereon at the
applicable rate plus the Margin.

5.15
Application of prepayment. The provisions of clause 8 shall apply in relation to
the prepayment.

5
INTEREST PERIODS

6.1
Commencement of Interest Periods. The first Interest Period applicable to the
Advance shall commence on the Drawdown Date and each subsequent Interest Period
shall commence on the expiry of the preceding Interest Period.

6.2
Duration of normal Interest Periods. Subject to Clauses 6.3 and 6.5, each
Interest Period shall be 3 months or such other period as the Agent may, with
the authorization of all the Lenders, agree with the Borrower pursuant to Clause
6.4.

6.3
Duration of Interest Periods for repayment installments. In respect of an amount
due to be repaid under Clause 8 on a particular Repayment Date, an Interest
Period shall end on that Repayment Date.

6.4
Interest periods longer than 12 months. Subject to Clause 6.5, upon not less
than ten (10) Business Days prior written notice from the Borrower to the Agent,
and subject to the agreement of all of the Lenders, the interest rate of all or
more than 50% of the Loan may be fixed for an Interest Period in excess of 12
months. The interest rate will be the actual refinancing rate available to the
Lenders (on a weighted average basis) for that Interest Period plus the Margin.
The Agent shall notify the Borrower of the proposed interest rate within eight
(8) Business Days of the receipt of such notice from the Borrower. If the
Borrower notifies the Agent within 5 Business Days of the notice of the proposed
interest rate that the Borrower does not agree with the proposed interest rate,
then the Interest Period shall be determined under Clause 6.2.

6.5
Non-availability of matching deposits for Interest Period selected. If, after
the Borrower has selected and the Lenders have agreed an Interest Period longer
than three (3) months pursuant to Clause 6.4, any Lender notifies the Agent by
11:00 a.m. (New York City time) on the third Business Day before the
commencement of the Interest Period that it is not satisfied that deposits in
Dollars for a period equal to the Interest Period will be available to it in the
London Interbank Market when the Interest Period commences, the Interest Period
shall be three (3) months.

6
DEFAULT INTEREST

7.1
Payment of default interest on overdue amounts. The Borrower shall pay interest
in accordance with the following provisions of this Clause 7 on any amount
payable by the Borrower under any Finance Document which the Agent, the Security
Trustee or any other designated payee does not receive on or before the relevant
date, that is:

(a)
the date on which the Finance Documents provide that such amount is due for
payment; or

(b)
if a Finance Document provides that such amount is payable on demand, the date
on which the demand is served; or

(c)
if such amount has become immediately due and payable under Clause 20.4, the
date on which it became immediately due and payable.

7.2
Default rate of interest. Interest shall accrue on an overdue amount from (and
including) the relevant date until the date of actual payment (as well after as
before judgment) at the rate per annum determined by the Agent to be 2.00
percent above:

(a)
in the case of an overdue amount of principal, the higher of the rates set out
at Clauses 7.3(a) and (b); or

(b)
in the case of any other overdue amount, the rate set out at Clause 7.3(b).

7.3
Calculation of default rate of interest. The rates referred to in Clause 7.2
are:

(a)
the rate applicable to the overdue principal amount immediately prior to the
relevant date (but only for any unexpired part of any then current Interest
Period); and

(b)
the applicable Margin plus, in respect of successive periods of any duration
(including at call) up to three (3) months which the Agent may, with the consent
of the Lenders, select from time to time, LIBOR.

7.4
Notification of interest periods and default rates. The Agent shall promptly
notify the Lenders and each relevant Security Party of each interest rate
determined by the Agent under Clause 7.3 and of each period selected by the
Agent for the purposes of paragraph (b) of that Clause; but this shall not be
taken to imply that such Security Party is liable to pay such interest only with
effect from the date of the Agent’s notification.

7.5
Payment of accrued default interest. Subject to the other provisions of this
Agreement, any interest due under this Clause shall be paid on the last day of
the period by reference to which it was determined; and the payment shall be
made to the Agent for the account of the Creditor Party to which the overdue
amount is due.

7.6
Compounding of default interest. Any such interest which is not paid at the end
of the period by reference to which it was determined shall thereupon be
compounded.

7
REPAYMENT AND PREPAYMENT

8.1
Amount of repayment installments. Based on an Advance of $21,500,000, the
Borrower shall repay the Loan in 24 equal quarterly installments of $375,000
each and, together with the last quarterly installment, a balloon payment of
$12,500,000. In the event the Advance is less than $21,500,000, the quarterly
installments and the balloon payment shall be reduced pro rata.

8.2
Repayment Dates. The first installment of the Advance shall be repaid on the
date falling three (3) months after the Drawdown Date and the last installment
together with the balloon payment on the Maturity Date.

8.3
Maturity Date. On the Maturity Date, the Borrower shall additionally pay to the
Agent for the account of the Creditor Parties such amount as is outstanding on
the Loan as of the Maturity Date, and all other sums then accrued or owing under
any Finance Document.

8.4
Voluntary prepayment. Subject to the following conditions, the Borrower may
prepay the whole or any part of the Loan on the last day of an Interest Period.

8.5
Conditions for voluntary prepayment. The conditions referred to in Clause 8.4
are that:

(a)
a partial prepayment shall be $500,000 or a multiple of $500,000;

(b)
the Agent has received from the Borrower at least five (5) Business Days’ prior
written notice specifying the amount to be prepaid and the date on which the
prepayment is to be made; and

(c)
the Borrower has provided evidence satisfactory to the Agent that any consent
required by the Borrower in connection with the prepayment has been obtained and
remains in force, and that any regulation relevant to this Agreement which
affects the Borrower has been complied with (which may be satisfied by the
Borrower certifying that no consents are required and that no regulations need
to be complied with).

8.6
Effect of notice of prepayment. A prepayment notice may not be withdrawn or
amended without the consent of the Agent, given with the authorization of the
Lenders, and the amount specified in the prepayment notice shall become due and
payable by the Borrower on the date for prepayment specified in the prepayment
notice.

8.7
Notification of notice of prepayment. The Agent shall notify the Lenders
promptly upon receiving a prepayment notice, and shall provide any Lender which
so requests with a copy of any document delivered by the Borrower under Clause
8.5(c).

8.8
Mandatory prepayment. If the Ship is sold or becomes a Total Loss, the Borrower
shall prepay in full the Advance:

(a)
in the case of a sale, on or before the date on which the sale is completed by
delivery of the Ship to the buyer; or

(b)
in the case of a Total Loss, on the earlier of the date falling 150 days after
the Total Loss Date and the date of receipt by the Security Trustee of the
proceeds of insurance relating to such Total Loss.

8.9
Amounts payable on prepayment. A voluntary prepayment under Clause 8.4 and a
mandatory prepayment under Clause 8.8 shall be made together with:

(a)
accrued interest (and any other amount payable under Clause 22 or otherwise) in
respect of the amount prepaid;

(b)
if the prepayment is not made on the last day of an Interest Period, any sums
payable under Clause 22.1(b); and

(c)
in the case of a refinancing of the Loan, the following prepayment fees as
applicable:

(i)
2.00% of the prepaid amount in respect of any prepayment made prior to the first
anniversary of the Drawdown Date;

(ii)
1.00% of the prepaid amount in respect of any prepayment made on or after the
first anniversary of the Drawdown Date but prior to the second anniversary of
the Drawdown Date; and

(iii)
0.0% of the prepaid amount thereafter;

provided that no prepayment fee shall be payable to the Lender(s) that
participates in such refinancing.
For purposes of this Clause 8.9(c), “participate in such refinancing” shall
mean, in respect of a Lender, to commit to make advances to the Borrower in
connection with such refinancing in an aggregate amount not less than the sum of
such Lender’s Contributions under the Loan. For the avoidance of doubt, a
Transfer pursuant to Clause 27 shall not constitute a refinancing of the Loan.
8.10
Application of partial prepayment. Each partial prepayment under Clause 8.4
shall be applied against the repayment installments specified in Clause 8.1 in
inverse order of maturity.

8.11
No reborrowing. No amount prepaid may be reborrowed.

8
CONDITIONS PRECEDENT

9.1
Documents, fees and no default. Each Lender’s obligation to contribute to the
Advance is subject to the following conditions precedent:

(c)
that, on or before the service of a Drawdown Notice, the Agent and the Lenders
receive:

(i)
the documents described in Part A of Schedule 4 in form and substance
satisfactory to the Agent (other than such documents delivered in connection
with a prior Advance, if any); and

(ii)
such documentation and other evidence as is reasonably requested by the Agent or
a Lender in order for each to carry out and be satisfied with the results of all
necessary “know your customer” or other checks which it is required to carry out
in relation to the transactions contemplated by this Agreement and the other
Finance Documents, including without limitation obtaining, verifying and
recording certain information and documentation that will allow the Agent and
each of the Lenders to identify each Security Party in accordance with the
requirements of the PATRIOT Act;

(d)
that, on the Drawdown Date but prior to the making of the Advance, the Agent
receives or is satisfied that it will receive on the making of the Advance the
documents described in Part B of Schedule 4 in form and substance satisfactory
to it;

(e)
that, on or before the service of a Drawdown Notice, the Agent receives the
payment of any fees and expenses referred to in Clause 21;

(f)
that both at the date of the Drawdown Notice and at the Drawdown Date:

(i)
no Event of Default or Potential Event of Default has occurred or would result
from the borrowing of the Advance;

(ii)
the representations and warranties in Clause 10 and those of the Borrower or any
other Security Party which are set out in the other Finance Documents (other
than those relating to a specific date) would be true and not misleading if
repeated on each of those dates with reference to the circumstances then
existing;

(iii)
there has been no material change in the consolidated financial condition,
operations or business prospects of the Borrower or any of the Guarantors since
the date on which the Borrower and/or the Guarantors provided information
concerning those topics to the Agent and/or any Lender;

(iv)
there has been no material adverse global economic or political developments;
and

(v)
there has been no material adverse development in the international money and
capital markets;

(g)
that, if the Collateral Maintenance Ratio were applied immediately following the
making of such Advance, the Borrower would not be required to provide additional
Collateral or prepay part of the Loan under Clause 15; and

(h)
that the Agent has received, and found to be acceptable to it, any further
opinions, consents, agreements and documents in connection with the Finance
Documents which the Agent may, with the authorization of the Lenders, reasonably
request by written notice (email is an acceptable form of such notice) to the
Borrower prior to the relevant Drawdown Date.

9.2
Waiver of conditions precedent. Notwithstanding anything in Clause 9.1 to the
contrary,

(a)
except with respect to the circumstances described in Clause 9.2(b), if the
Agent, with the consent of the Lenders, permits the Advance to be borrowed
before certain of the conditions referred to in Clause 9.1 are satisfied, the
Borrower shall ensure that such conditions are satisfied within ten (10)
Business Days after the Drawdown Date (or such longer period as the Agent may
specify); and

(b)
only if required under the terms of the contract for the acquisition of the
Ship, the Advance may be borrowed before the applicable conditions set forth in
Clause 9.1 are satisfied and:

(ii)
each Lender agrees to fund its Contribution on a day not more than five (5)
Business Days prior to the Delivery Date of the Ship; and

(iii)
the Agent shall on the date on which the Advance is funded (or as soon
thereafter as practicable) (A) preposition an amount equal to the aggregate
principal amount of the Advance at a bank or other financial institution (the
“Seller’s Bank”) satisfactory to the Agent, which funds shall be held at the
Seller’s Bank in the name and under the sole control of the Agent or one of its
Affiliates and (B) issue a SWIFT MT 199 or other similar communication (each
such communication, a “Disbursement Authorization”) authorizing the release of
such funds by the Seller’s Bank on the relevant Delivery Date upon receipt of a
Protocol of Delivery and Acceptance in respect of the Ship duly executed by the
Seller and Borrower and countersigned by a representative of the Agent;

provided that if delivery of the Ship does not occur within five (5) Business
Days after the scheduled Delivery Date, the funds held at the Seller’s Bank
shall be returned to the Agent for further distribution to the Lenders.
For the avoidance of doubt, the parties hereto acknowledge and agree that:
(1)
the date on which the Lenders fund the Advance constitutes the Drawdown Date in
respect of the Advance and all interest and fees thereon shall accrue from such
date;

(2)
the Agent and the Lenders suspend fulfillment of the conditions precedent set
forth in Schedule 4, Part B, Paragraphs 4 and 12 solely for the time period on
and between such Drawdown Date and the relevant Delivery Date, and the Borrower
acknowledges and agrees that fulfillment of such conditions precedent to the
satisfaction of the Agent shall be required as a condition precedent to the
countersignature by a representative of the Agent of the Protocol of Delivery
and Acceptance referred to in Clause 9.2(b)(ii);

(3)
from the date the proceeds of the Advance are deposited at the Seller’s Bank to
the Delivery Date (or, if delivery of the Ship does not occur within the time
prescribed in the Disbursement Authorization, the date on which the funds are
returned to the Agent for further distribution to the Lenders), the Borrower
shall be entitled to interest on the Advance at the applicable rate, if any,
paid by the Seller’s Bank for such deposited funds;

(4)
if the Ship is not delivered within the time prescribed in the Disbursement
Authorization and the proceeds of the Advance are returned to the Agent and
distributed to the Lenders, (i) the Borrower shall pay all accrued interest and
fees in respect of such returned proceeds on the date such proceeds are returned
to the Agent and (ii) the relevant available Commitment will be increased by an
amount equal to the aggregate principal amount of the Loan proceeds so returned;
and

(5)
if the Borrower has instructed the Agent to convert the aggregate principal
amount of the Advance borrowed into a currency other than Dollars for deposit
with the Seller’s Bank and the Ship is not delivered within the time prescribed
in the Disbursement Authorization and the proceeds of the Advance are returned
to the Agent for further distribution to the Lenders, the Agent shall convert
the aggregate principal amount of funds so returned back into Dollars and if
such funds are less than the Dollar amount of the aggregate principal amount of
the Advance incurred on the relevant Drawdown Date, the Borrower shall
immediately repay the difference and, in any event, the Borrower shall pay any
and all fees, charges and expenses arising from such conversion.

9
REPRESENTATIONS AND WARRANTIES

10.1
General. The Borrower represents and warrants to each Creditor Party as of the
Effective Date and each Drawdown Date as follows.

10.2
Status. The Borrower is:

(a)
duly incorporated or formed and validly existing and in good standing under the
law of its jurisdiction of incorporation or formation;

(b)
duly qualified and in good standing as a foreign company in each other
jurisdiction in which it owns or leases property or in which the conduct of its
business requires it to so qualify or be licensed except where, in each case,
the failure to so qualify or be licensed and be in good standing could not
reasonably be expected to have a material adverse effect on its business, assets
or financial condition or which may affect the legality, validity, binding
effect or enforceability of the Finance Documents; and

(c)
there are no proceedings or actions pending or contemplated by the Borrower, or
to the knowledge of the Borrower contemplated by any third party, seeking to
adjudicate the Borrower a bankrupt or insolvent, or seeking liquidation, winding
up, reorganization, arrangement, adjustment, protection, relief, or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, custodian or other similar official
for it or for any substantial part of its property.

10.3
Company power; consents. The Borrower has the capacity and has taken all action,
and no consent of any person is required, for:

(a)
it to own or lease and operate its properties and to carry on its business as
now conducted and as proposed to be conducted;

(b)
it to execute each Finance Document to which it is or is to become a party;

(c)
it to execute the Time Charter, and comply with its obligations under the Time
Charter and each Finance Document to which it is or is to become a party;

(d)
it to grant the Security Interests granted by it pursuant to the Finance
Documents to which it is or is to become a party;

(e)
the perfection or maintenance of the Security Interests created by the Finance
Documents (including the first priority nature thereof); and

(f)
the exercise by any Creditor Party of their rights under any of the Finance
Documents or the remedies in respect of the Collateral pursuant to the Finance
Documents,

except, in each case, for consents which have been duly obtained, taken, given
or made and are in full force and effect.
10.4
Consents in force. All the consents referred to in Clause 10.3 remain in force
and nothing has occurred which makes any of them liable to revocation.

10.5
Title.

(a)
The Borrower owns (i) in the case of owned real property, good and marketable
fee title to and (ii) in the case of owned personal property, good and valid
title to, or, in the case of leased real or personal property, valid and
enforceable leasehold interests (as the case may be) in, all of its properties
and assets, tangible and intangible, of any nature whatsoever, free and clear in
each case of all Security Interests or claims, except for Permitted Security
Interests.

(b)
Except for Permitted Security Interests, the Borrower has not created nor is
contractually bound to create any Security Interest on or with respect to any of
its assets, properties, rights or revenues, and except as provided in this
Agreement, the Borrower is not restricted by contract, applicable law or
regulation or otherwise from creating Security Interests on any of its assets,
properties, rights or revenues.

(c)
The Borrower has received all deeds, assignments, waivers, consents,
non-disturbance and attornment or similar agreements, bills of sale and other
documents, and has duly effected all recordings, filings and other actions
necessary to establish, protect and perfect the Borrower’s right, title and
interest in and to the Ship and other properties and assets (or arrangements for
such recordings, filings and other actions acceptable to the Agent shall have
been made).

10.6
Legal validity; effective first priority Security Interests. Subject to any
relevant insolvency laws affecting creditors’ rights generally:

(a)
the Finance Documents to which the Borrower is a party, constitute or, as the
case may be, will constitute upon execution and delivery (and, where applicable,
registration as provided for in the Finance Documents), the Borrower’s legal,
valid and binding obligations enforceable against it in accordance with their
respective terms; and

(b)
the Finance Documents to which the Borrower is a party, create or, as the case
may be, will create upon execution and delivery (and, where applicable,
registration as provided for in the Finance Documents), legal, valid and binding
first priority Security Interests enforceable in accordance with their
respective terms over all the assets to which they, by their terms, relate.

10.7
No third party Security Interests. Without limiting the generality of Clauses
10.5 and 10.6, at the time of the execution and delivery of each Finance
Document to which the Borrower is a party:

(a)
the Borrower party thereto will have the right to create all the Security
Interests which that Finance Document purports to create; and

(b)
no third party will have any Security Interest (except for Permitted Security
Interests) or any other interest, right or claim over, in or in relation to any
asset to which any such Security Interest, by its terms, relates.

10.8
No conflicts. The borrowing of the Advance, the execution of each Finance
Document and compliance with each Finance Document will not involve or lead to a
contravention of:

(a)
to the knowledge of the Borrower, any law or regulation; or

(b)
the constitutional documents of the Borrower; or

(c)
any contractual or other obligation or restriction which is binding on the
Borrower or any of its assets.

10.9
Status of Secured Liabilities. The Secured Liabilities constitute direct,
unconditional and general obligations of the Borrower and rank (a) senior to all
subordinated Financial Indebtedness and (b) not less than pari passu (as to
priority of payment and as to security) with all other Financial Indebtedness of
the Borrower.

10.10
Taxes.

(a)
All payments which the Borrower is liable to make under the Finance Documents to
which it is a party can properly be made without deduction or withholding for or
on account of any tax payable under any law of any Pertinent Jurisdiction.

(b)
The Borrower has timely filed or has caused to be filed all tax returns and
other reports that it is required by law or regulation to file in any Pertinent
Jurisdiction, and has paid or caused to be paid all taxes, assessments and other
similar charges that are due and payable in any Pertinent Jurisdiction, other
than taxes and charges:

(i)
which (A) are not yet due and payable or (B) are being contested in good faith
by appropriate proceedings and for which adequate reserves have been established
and as to which such failure to have paid such tax does not create any material
risk of sale, forfeiture, loss, confiscation or seizure of the Ship or of
criminal liability; or

(ii)
the non-payment of which could not reasonably be expected to have a material
adverse effect on the financial condition of the Borrower.

The charges, accruals, and reserves on the books of the Borrower respecting
taxes are adequate in accordance with GAAP.
(c)
No material claim for any tax has been asserted against the Borrower by any
Pertinent Jurisdiction or other taxing authority other than claims that are
included in the liabilities for taxes in the most recent balance sheet of such
person or disclosed in the notes thereto, if any.

(d)
The execution, delivery, filing and registration or recording (if applicable) of
the Finance Documents and the consummation of the transactions contemplated
thereby will not cause any of the Creditor Parties to be required to make any
registration with, give any notice to, obtain any license, permit or other
authorization from, or file any declaration, return, report or other document
with any governmental authority in any Pertinent Jurisdiction.

(e)
No taxes are required by any governmental authority in any Pertinent
Jurisdiction to be paid with respect to or in connection with the execution,
delivery, filing, recording, performance or enforcement of any Finance Document.

(f)
The execution, delivery, filing, registration, recording, performance and
enforcement of the Finance Documents by any of the Creditor Parties will not
cause such Creditor Party to be subject to taxation under any law or regulation
of any governmental authority in any Pertinent Jurisdiction of the Borrower.

(g)
It is not necessary for the legality, validity, enforceability or admissibility
into evidence of this Agreement or any other Finance Document that any stamp,
registration or similar taxes be paid on or in relation to this Agreement or any
of the other Finance Documents.

10.11
No default. No Event of Default or Potential Event of Default has occurred or
would result from the borrowing of the Advance.

10.12
Information. All financial statements, information and other data furnished by
or on behalf of the Borrower to any of the Creditor Parties:

(a)
was true and accurate in all material respects at the time it was given;

(b)
such financial statements, if any, have been prepared in accordance with GAAP
and accurately and fairly represent in all material respects the financial
condition of the Borrower as of the date or respective dates thereof and the
results of operations of the Borrower for the period or respective periods
covered by such financial statements;

(c)
there are no other facts or matters the omission of which would have made or
make any such information false or misleading in any material respect;

(d)
there has been no material adverse change in the financial condition, operations
or business prospects of the Borrower since the date on which such information
was provided other than as previously disclosed to the Agent in writing; and

(e)
the Borrower does not have any contingent obligations, liabilities for taxes or
other outstanding financial obligations which are material in the aggregate
except as disclosed in such statements, information and data.

10.13
No litigation. No legal or administrative action involving the Borrower
(including any action relating to any alleged or actual breach of the ISM Code,
the ISPS Code or any Environmental Law) has been commenced or taken by any
person, or, to the Borrower’s knowledge, is likely to be commenced or taken
which, in either case, would be likely to have a material adverse effect on the
business, assets or financial condition of the Borrower or which may affect the
legality, validity, binding effect or enforceability of the Finance Documents.

10.14
Intellectual property. Except for those with respect to which the failure to own
or license could not reasonably be expected to have a material adverse effect,
the Borrower owns or has the right to use all patents, trademarks, permits,
service marks, trade names, copyrights, franchises, formulas, licenses and other
rights with respect thereto, and have obtained assignment of all licenses and
other rights of whatsoever nature, that are material to its business as
currently contemplated without any conflict with the rights of others.

10.15
ISM Code and ISPS Code compliance. The Borrower has obtained or will obtain or
will cause to be obtained all necessary ISM Code Documentation and ISPS Code
Documentation in connection with the Ship and its operation and will be or will
cause such Ship and the relevant Approved Manager to be in full compliance with
the ISM Code and the ISPS Code.

10.16
Validity and completeness of Time Charter. The Time Charter constitutes valid,
binding and enforceable obligations of the Time Charterer and the Borrower in
accordance with its terms and:

(a)
the copy of such Time Charter delivered to the Agent before the date of this
Agreement is a true and complete copy; and

(b)
no amendments or additions to the Time Charter have been agreed nor has the
Borrower or the Time Charterer waived any of their respective rights under the
Time Charter, in each case that would be adverse in any material respect to the
interests of the Creditor Parties (or any of them) under or in respect of the
Finance Documents.

10.17
Compliance with law; Environmentally Sensitive Material. Except to the extent
the following could not reasonably be expected to have a material adverse effect
on the business, assets or financial condition of the Borrower, or affect the
legality, validity, binding effect or enforceability of the Finance Documents:

(a)
the operations and properties of the Borrower comply with all applicable laws
and regulations, including without limitation Environmental Laws, all necessary
Environmental Permits have been obtained and are in effect for the operations
and properties of each such person and each such person is in compliance in all
material respects with all such Environmental Permits; and

(b)
the Borrower has not been notified in writing by any person that it or any of
its subsidiaries or Affiliates is potentially liable for the remedial or other
costs with respect to treatment, storage, disposal, release, arrangement for
disposal or transportation of any Environmentally Sensitive Material, except for
costs incurred in the ordinary course of business with respect to treatment,
storage, disposal or transportation of such Environmentally Sensitive Material.

10.18
Ownership structure.

(a)
The Borrower has no subsidiaries.

(b)
All of the Equity Interests of the Borrower have been validly issued, are fully
paid, non-assessable and free and clear of all Security Interests (except
Security Interests in favor of the Security Trustee) and are owned of record by
Nordic Bulk Holding.

(c)
All of the Equity Interests of Nordic Bulk Holding have been validly issued, are
fully paid, non-assessable and free and clear of all Security Interests and are
owned of record by Bulk Fleet, ST Shipping and ASO 2020 NBH.

(d)
All of the Equity Interests of ST Shipping are owned beneficially and of record
by Glencore AG.

(e)
All of the Equity Interests of Bulk Fleet are owned beneficially by Pangaea.

(f)
None of the Equity Interests of the Borrower are subject to any existing option,
warrant, call, right, commitment or other agreement of any character to which
the Borrower is a party requiring, and there are no Equity Interests of the
Borrower outstanding which upon conversion or exchange would require, the
issuance, sale or transfer of any additional Equity Interests of the Borrower or
other Equity Interests convertible into, exchangeable for or evidencing the
right to subscribe for or purchase Equity Interests of the Borrower.

10.19
ERISA. Neither the Borrower nor Pangaea maintains any Plan, Multiemployer Plan
or Foreign Pension Plan.

10.20
Margin stock. The Borrower is not engaged in the business of extending credit
for the purpose of purchasing or carrying Margin Stock and no proceeds of the
Advance will be used to buy or carry any Margin Stock or to extend credit to
others for the purpose of buying or carrying any Margin Stock.

10.21
Investment company, public utility, etc. The Borrower is not:

(a)
an “investment company,” or an “affiliated person” of, or “promoter” or
“principal underwriter” for, an “investment company,” as such terms are defined
in the Investment Company Act of 1940, as amended; or

(b)
a “public utility” within the meaning of the United States Federal Power Act of
1920, as amended.

10.22
Asset control.

(a)
The Borrower is not located in a country or territory that is the subject of
Sanctions, is not a Prohibited Person, is not owned or controlled by, or acting
directly or indirectly on behalf of or for the benefit of, a Prohibited Person
and does not own or control a Prohibited Person and to the best of its knowledge
no director, officer, employee, agent, affiliate or representative of the
Borrower is currently the subject of Sanctions;

(b)
No proceeds of the Advance shall be made available, directly or indirectly, to
or for the benefit of a Prohibited Person or otherwise shall be, directly or
indirectly, applied in a manner or for a purpose prohibited by Sanctions.

10.23
No money laundering. Without prejudice to the generality of Clause 2.3, in
relation to the borrowing by the Borrower of the Advance, the performance and
discharge of its obligations and liabilities under the Finance Documents, and
the transactions and other arrangements affected or contemplated by the Finance
Documents to which the Borrower is a party, the Borrower confirms that:

(a)
it is acting for its own account;

(b)
it will use the proceeds of the Advance for its own benefit, under its full
responsibility and exclusively for the purposes specified in this Agreement; and

(c)
the foregoing will not involve or lead to a contravention of any law, official
requirement or other regulatory measure or procedure implemented to combat
“money laundering” (as defined in Article 1 of Directive 2005/60/EC of the
European Parliament and of the Council) and comparable United States federal and
state laws, including without limitation the PATRIOT Act and the Bank Secrecy
Act.

10.24
Ship. The Ship is or will be at the Delivery Date:

(a)
in the sole and absolute ownership of the Borrower and duly registered in the
Borrower’s name under the law of the Republic of Panama, unencumbered save and
except for the Mortgage thereon in favor of the Security Trustee recorded
against it and Permitted Security Interests;

(b)
seaworthy for hull and machinery insurance warranty purposes and in every way
fit for its intended service;

(c)
insured in accordance with the provisions of this Agreement and the requirements
hereof in respect of such insurances will have been complied with;

(d)
in class in accordance with the provisions of this Agreement and the
requirements hereof in respect of such classification will have been complied
with; and

(e)
managed by an Approved Manager pursuant to an Approved Management Agreement.

10.25
Place of business. For purposes of the UCC, the Borrower has only one place of
business located at, or, if it has more than one place of business, the chief
executive office from which it manages the main part of its business operations
and conducts its affairs is located at:

Par la Ville Place
14 Par la Ville Road
Hamilton HM08
Bermuda


The Borrower does not have a place of business in the United States of America,
the District of Columbia, the United States Virgin Islands, or any territory or
insular possession subject to the jurisdiction of the United States of America.
10.26
Solvency. In the case of the Borrower:

(a)
the sum of its assets, at a fair valuation, does and will exceed its
liabilities, including, to the extent they are reportable as such in accordance
with GAAP, contingent liabilities;

(b)
the present fair market saleable value of its assets is not and shall not be
less than the amount that will be required to pay its probable liability on its
then existing debts, including, to the extent they are reportable as such in
accordance with GAAP, contingent liabilities, as they mature;

(c)
it does not and will not have unreasonably small working capital with which to
continue its business; and

(d)
it has not incurred, does not intend to incur and does not believe it will
incur, debts beyond its ability to pay such debts as they mature.

10.27
Borrower’s business. From the date of its incorporation until the date hereof,
the Borrower has not conducted any business other than in connection with, or
for the purpose of, owning and operating the Ship.

10.28
Immunity; enforcement; submission to jurisdiction; choice of law.

(a)
The Borrower is subject to civil and commercial law with respect to its
obligations under the Finance Documents, and the execution, delivery and
performance by the Borrower of the Finance Documents to which it is a party
constitute private and commercial acts rather than public or governmental acts.

(b)
Neither the Borrower nor any of its properties has any immunity from suit, court
jurisdiction, attachment prior to judgment, attachment in aid of execution of a
judgment, set-off, execution of a judgment or from any other legal process in
relation to any Finance Document.

(c)
It is not necessary under the laws of the Borrower’s jurisdiction of
incorporation or formation, in order to enable any Creditor Party to enforce its
rights under any Finance Document or by reason of the execution of any Finance
Document or the performance by the Borrower of its obligations under any Finance
Document, that such Creditor Party should be licensed, qualified or otherwise
entitled to carry on business in the Borrower’s jurisdiction of incorporation or
formation.

(d)
Other than the recording of the Mortgage in accordance with the laws of the
Republic of Panama, and such filings as may be required in a Pertinent
Jurisdiction in respect of certain of the Finance Documents, and the payment of
fees consequent thereto, it is not necessary for the legality, validity,
enforceability or admissibility into evidence of this Agreement or any other
Finance Document that any of them or any document relating thereto be
registered, filed recorded or enrolled with any court or authority in any
Pertinent Jurisdiction.

(e)
The execution, delivery, filing, registration, recording, performance and
enforcement of the Finance Documents by any of the Creditor Parties will not
cause such Creditor Party to be deemed to be resident, domiciled or carrying on
business in any Pertinent Jurisdiction of any Security Party or subject to
taxation under any law or regulation of any governmental authority in any
Pertinent Jurisdiction of any Security Party.

(f)
Under the law of the Borrower’s jurisdiction of incorporation or formation, the
choice of the law of New York to govern this Agreement and the other Finance
Documents to which New York law is applicable is valid and binding.

(g)
The submission by the Borrower to the jurisdiction of the New York State courts
and the U.S. Federal court sitting in New York County pursuant to Clause 32.2(a)
is valid and binding and not subject to revocation, and service of process
effected in the manner set forth in Clause 32.2(d) will be effective to confer
personal jurisdiction over the Borrower in such courts.

10
GENERAL AFFIRMATIVE AND NEGATIVE COVENANTS

11.1
Affirmative covenants. From the Drawdown Date until the Total Commitments have
terminated and all amounts payable hereunder have been paid in full the Borrower
undertakes with each Creditor Party to comply or cause compliance with the
following provisions of this Clause 11.1 except as the Agent, with the consent
of the Lenders, may approve from time to time in writing, such approval not to
be unreasonably withheld:

(d)
Performance of obligations. The Borrower shall duly observe and perform its
obligations under the Time Charter and each Finance Document to which it is or
is to become a party.

(e)
Notification of defaults (etc). The Borrower shall promptly notify the Agent,
and the Agent shall promptly notify the Lenders, upon becoming aware of the
same, of:

(i)
the occurrence of an Event of Default or of any Potential Event of Default or
any other event (including any litigation) which might adversely affect its
ability or the Time Charterer’s ability to perform its obligations under the
Time Charter, or any Security Party’s ability to perform its obligations under
each Finance Document to which it is or is to become a party;

(ii)
any default, or any interruption in the performance whether or not the same
constitutes a default, by any party to the Time Charter, including any off hire
in excess of 96 hours under Clause 15 of the Time Charter; and

(iii)
any damage or injury caused by or to the Ship in excess of $1,500,000.

(f)
Confirmation of no default. The Borrower will, within five (5) Business Days
after service by the Agent of a written request, serve on the Agent a notice
which is signed by a director, an officer or a duly authorized person of the
Borrower and which states that:

(i)
no Event of Default or Potential Event of Default has occurred; or

(ii)
no Event of Default or Potential Event of Default has occurred, except for a
specified event or matter, of which all material details are given.

The Agent may serve requests under this Clause 11.1(c) from time to time but
only if asked to do so by a Lender or Lenders having Contributions exceeding 10%
of the Loan or (if no Advance has been made) Commitments exceeding 10% of the
Total Commitments, and this Clause 11.1(c) does not affect the Borrower’s
obligations under Clause 11.1(b).
(g)
Notification of litigation. The Borrower will provide the Agent with details of
any legal or administrative action involving the Borrower, any other Security
Party (other than the Glencore Guarantors), ST Shipping, the Approved Manager or
the Ship, the Earnings or the Insurances as soon as such action is instituted or
it becomes apparent to the Borrower that it is likely to be instituted, unless
it is clear that the legal or administrative action cannot be considered
material in the context of any Finance Document.

(h)
Provision of further information. The Borrower will, as soon as practicable
after receiving the request, provide the Agent with any additional financial or
other information relating to:

(i)
the Borrower; or

(ii)
any other matter relevant to, or to any provision of, a Finance Document,

which may be requested by the Agent at any time.
(i)
Books of record and account; separate accounts.

(iii)
The Borrower shall keep separate and proper books of record and account in which
full and materially correct entries shall be made of all financial transactions
and the assets and business of the Borrower in accordance with GAAP, and the
Agent and/or any Lender shall have the right to examine the books and records of
the Borrower wherever the same may be kept from time to time as it sees fit, in
its sole reasonable discretion, or to cause an examination to be made by a firm
of accountants selected by it, provided that any examination shall be done
without undue interference with the day to day business operations of the
Borrower.

(iv)
The Borrower shall keep separate accounts and shall not co-mingle assets with
any other person.

(j)
Financial reports. The Borrower shall prepare and shall deliver, or shall cause
to be prepared and to be delivered, to the Agent:

(i)
as soon as practicable, but not later than 120 days after the end of each Fiscal
Year, an unaudited balance sheet as of the end of such period and the related
statements of profit and loss and changes in financial position for the
Borrower, each in respect of such Fiscal Year, in reasonable detail and prepared
in accordance with GAAP;

(ii)
as soon as practicable, but not later than 90 days after the end of each of the
second and fourth quarters of each Fiscal Year, management accounts as of the
end of such period for the Time Charterer, and as soon as practicable, but not
later than 180 days after the end of each Fiscal Year, annual audited accounts
as of the end of such period for the Time Charterer;

(iii)
not later than 45 days after the end of the second quarter of each Fiscal Year,
and together with the financial statements that the Borrower deliver in (i)
above, a Compliance Certificate; and

(iv)
such other financial statements, annual budgets and projections as may be
reasonably requested by the Agent, each to be in such form as the Agent may
reasonably request.

(k)
Appraisals of Fair Market Value. The Borrower shall procure and deliver to the
Agent two written appraisal reports setting forth the Fair Market Value of the
Ship as follows:

(i)
on a bi-annual basis at the Borrower’s expense for inclusion with each
Compliance Certificate required to be delivered under Clause 11.1(g)(iii); and

(ii)
at the Lenders’ expense, at all other times upon the request of the Agent or the
Lenders, unless an Event of Default has occurred and is continuing, in which
case the Borrower shall procure it at its expense as often as requested.

provided that if there is a difference of or in excess of 10% between the two
appraisals obtained by the Borrower, the Borrower may, at their sole expense,
obtain a third appraisal from an Approved Broker.
(l)
Taxes. The Borrower shall prepare and timely file all tax returns required to be
filed by it and pay and discharge all taxes imposed upon it or in respect of any
of its property and assets before the same shall become in default, as well as
all lawful claims (including, without limitation, claims for labor, materials
and supplies) which, if unpaid, might become a Security Interest upon the
Collateral or any part thereof, except in each case, for any such taxes (i) as
are being contested in good faith by appropriate proceedings and for which
adequate reserves have been established, (ii) in excess of $100,000 as to which
such failure to have paid does not create any risk of sale, forfeiture, loss,
confiscation or seizure of the Ship or criminal liability, or (iii) the failure
of which to pay or discharge would not be likely to have a material adverse
effect on the business, assets or financial condition of the Borrower or to
affect the legality, validity, binding effect or enforceability of the Finance
Documents.

(m)
Consents. The Borrower shall obtain or cause to be obtained, maintain in full
force and effect and comply with the conditions and restrictions (if any)
imposed in connection with, every consent and do all other acts and things which
may from time to time be necessary or required for the continued due performance
of:

(i)
all of its and the Time Charterer’s obligations under the Time Charter; and

(ii)
each Security Party’s obligations under each Finance Document to which it is or
is to become a party,

and the Borrower shall deliver a copy of all such consents to the Agent promptly
upon its request.
(n)
Compliance with applicable law. The Borrower shall comply in all material
respects with all applicable federal, state, local and foreign laws, ordinances,
rules, orders and regulations now in force or hereafter enacted, including,
without limitation, all Environmental Laws and regulations relating thereto, the
failure to comply with which would be likely to have a material adverse effect
on the financial condition of such person or affect the legality, validity,
binding effect or enforceability of each Finance Document to which it is or is
to become a party.

(o)
Existence. The Borrower shall do or cause to be done all things necessary to
preserve and keep in full force and effect its existence in good standing under
the laws of its jurisdiction of incorporation or formation.

(p)
Conduct of business.

(i)
The Borrower shall conduct business only in connection with, or for the purpose
of, owning and chartering the Ship.

(ii)
The Borrower shall conduct business in its own name and observe all corporate
and other formalities required by its constitutional documents.

(q)
Properties.

(i)
Except to the extent the failure to do so could not reasonably be expected to
have a material adverse effect on the business, assets or financial condition of
the Borrower, or affect the legality, validity, binding effect or enforceability
of the Finance Documents, the Borrower shall maintain and preserve all of its
properties that are used or useful in the conduct of its business in good
working order and condition, ordinary wear and tear excepted.

(ii)
The Borrower shall obtain and maintain good and marketable title or the right to
use or occupy all real and personal properties and assets (including
intellectual property) reasonably required for the conduct of its respective
business.

(iii)
The Borrower shall maintain and protect its respective intellectual property and
conduct its respective business and affairs without infringement of or
interference with any intellectual property of any other person in any material
respect and shall comply in all material respects with the terms of its
licenses.

(r)
Loan proceeds. The Borrower shall use the proceeds of the Advance solely to
partially finance the acquisition of the Ship.

(s)
Change of place of business. The Borrower shall notify the Agent promptly of any
change in the location of the place of business where it or any other Security
Party conducts its affairs and keeps its records.

(t)
Pollution liability. The Borrower shall take, or cause to be taken, such actions
as may be reasonably required to mitigate potential liability to it arising out
of pollution incidents or as may be reasonably required to protect the interests
of the Creditor Parties with respect thereto.

(u)
Subordination of loans. The Borrower shall cause all loans made to it by any
Affiliate, parent or subsidiary or any Guarantor, and all sums and other
obligations (financial or otherwise) owed by it to any Affiliate, parent or
subsidiary or to an Approved Manager or a Guarantor to be fully subordinated (in
Agreed Form) to all Secured Liabilities.

(v)
Asset control. The Borrower shall to the best of its knowledge and ability
ensure that:

(i)
it is not owned or controlled by, or acting directly or indirectly on behalf of
or for the benefit of, a Prohibited Person and does not own or control a
Prohibited Person; and

(ii)
no proceeds of the Advance shall be made available, directly or indirectly, to
or for the benefit of a Prohibited Person or otherwise shall be, directly or
indirectly, applied in a manner or for a purpose prohibited by Sanctions.

(w)
Money laundering. The Borrower shall to the best of its knowledge and ability
comply, and cause each of its subsidiaries to comply, with any applicable law,
official requirement or other regulatory measure or procedure implemented to
combat “money laundering” (as defined in Article 1 of Directive 2005/60/EC of
the European Parliament and of the Council) and comparable United States federal
and state laws, including without limitation the PATRIOT Act and the Bank
Secrecy Act.

(x)
Pension Plans. Promptly upon the institution of a Plan, a Multiemployer Plan or
a Foreign Pension Plan by the Borrower or Pangaea, the Borrower shall furnish or
cause to be furnished to the Agent written notice thereof and, if requested by
the Agent or any Lender, a copy of such Plan, Multiemployer Plan or Foreign
Pension Plan.

(y)
Information provided to be accurate. All financial and other information which
is provided in writing by or on behalf of the Borrower or Pangaea under or in
connection with any Finance Document shall be true and not misleading in any
material respect and shall not omit any material fact or consideration.

(z)
Shareholder and creditor notices. The Borrower shall send the Agent, at the same
time as they are dispatched, copies of all communications which are dispatched
to its (i) shareholders (or equivalent) or any class of them or (ii) creditors
generally.

(aa)
Maintenance of Security Interests. The Borrower shall:

(i)
at its own cost, do all that it reasonably can to ensure that any Finance
Document validly creates the obligations and the Security Interests which it
purports to create; and

(ii)
without limiting the generality of paragraph (i), at its own cost, promptly
register, file, record or enroll any Finance Document with any court or
authority in all Pertinent Jurisdictions, pay any stamp, registration or similar
tax in all Pertinent Jurisdictions in respect of any Finance Document, give any
notice or take any other step which, in the opinion of the Lenders, is or has
become necessary or desirable for any Finance Document to be valid, enforceable
or admissible in evidence or to ensure or protect the priority of any Security
Interest which it creates.

(bb)
“Know your customer” checks. If:

(i)
the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation made after the date of this Agreement;

(ii)
any change in the status of any Security Party after the date of this Agreement;
or

(iii)
a proposed assignment or transfer by a Lender of any of its rights and
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer,

obliges the Agent or any Lender (or, in the case of paragraph (iii), any
prospective new Lender) to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, the Borrower shall promptly upon the request of the
Agent or the Lender concerned supply, or procure the supply of, such
documentation and other evidence as is reasonably requested by the Agent (for
itself or on behalf of any Lender) or the Lender concerned (for itself or, in
the case of the event described in paragraph (iii), on behalf of any prospective
new Lender) in order for the Agent, the Lender concerned or, in the case of the
event described in paragraph (iii), any prospective new Lender to carry out and
be satisfied it has complied with all necessary “know your customer” or other
similar checks under all applicable laws and regulations pursuant to the
transactions contemplated in the Finance Documents.
(cc)
Inspection reports. The Borrower shall procure that any report prepared by an
independent inspector jointly appointed by the Borrower and the Charterer in
respect of the Ship shall be provided to the Agent.

(dd)
Further assurances. From time to time, at its expense, the Borrower shall duly
execute and deliver to the Agent such further documents and assurances as the
Lenders or the Agent may request to effectuate the purposes of this Agreement,
the other Finance Documents or obtain the full benefit of any of the Collateral.

11.2
Negative covenants. From the Drawdown Date until the Total Commitments have
terminated and all amounts payable hereunder have been paid in full the Borrower
undertakes with each Creditor Party to comply or cause compliance with the
following provisions of this Clause 11.2 except as the Agent, with the consent
of the Lenders, may approve from time to time in writing, such approval not to
be unreasonably withheld:

(g)
Security Interests. The Borrower shall not create, assume or permit to exist any
Security Interest whatsoever upon any of its properties or assets, whether now
owned or hereafter acquired, except for Permitted Security Interests.

(h)
Sale of assets; merger. The Borrower shall not sell, transfer or lease (other
than in connection with a Charter) all or substantially all of its properties
and assets, or enter into any transaction of merger or consolidation or
liquidate, windup or dissolve itself (or suffer any liquidation or dissolution)
provided that the Borrower may sell the Ship pursuant to the terms of Clause
11.2(q).

(i)
No contracts other than in ordinary course. The Borrower shall not enter into
any transactions or series of related transactions with third parties other than
in the ordinary course of its business.

(j)
Affiliate transactions. The Borrower shall not enter into any transaction or
series of related transactions, whether or not in the ordinary course of
business, with any Affiliate other than on terms and conditions substantially as
favorable to the Borrower as would be obtainable by it at the time in a
comparable arm’s-length transaction with a person other than an Affiliate.

(k)
Change of business. The Borrower shall not change the nature of its business or
commence any business other than in connection with, or for the purpose of,
owning and operating the Ship.

(l)
Change of Control; Negative pledge. The Borrower shall not permit any act, event
or circumstance that would result in a Change of Control of the Borrower, and
the Borrower shall not permit any pledge or assignment of its Equity Interests
except in favor of the Security Trustee to secure the Secured Liabilities.

(m)
Increases in capital. The Borrower shall not shall permit an increase of its
capital by way of the issuance of any class or series of Equity Interests or
create any new class of Equity Interests that is not subject to a Security
Interest to secure the Secured Liabilities.

(n)
Financial Indebtedness. The Borrower shall not incur any Financial Indebtedness
other than (i) in respect of the Loan and (ii) subordinated loans permitted
under Clause 11.1(r).

(o)
Dividends. The Borrower shall not, without the prior written consent of the
Lenders, such consent not to be unreasonably withheld, declare or pay any
dividends or return any capital to its equity holders or authorize or make any
other distribution, payment or delivery of property or cash to its equity
holders, or redeem, retire, purchase or otherwise acquire, directly or
indirectly, for value, any interest of any class or series of its Equity
Interests (or acquire any rights, options or warrants relating thereto but not
including convertible debt) now or hereafter outstanding, or repay any
subordinated loans to equity holders or set aside any funds for any of the
foregoing purposes, provided that any amounts received from the sale of the Ship
in excess of the Advance, plus any other amounts due owning under this Agreement
and the other Finance Documents, may be paid as a dividend.

(p)
No amendment to Time Charter. The Borrower shall not agree to any amendment or
supplement to, or waive or fail to enforce, the Time Charter or any of its
provisions which would adversely affect in any material respect the interests of
the Creditor Parties (or any of them) under or in respect of the Finance
Documents.

(q)
Intentionally omitted.

(r)
Loans and investments. The Borrower shall not make any loan or advance to, make
any investment in, or enter into any working capital maintenance or similar
agreement with respect to any person, whether by acquisition of Equity Interests
or indebtedness, by loan, guarantee or otherwise, provided that the following
loans or advances shall be permitted: (i) any trade credit extended by the
Borrower in the ordinary course of business, (ii) any prepayment made by the
Borrower for goods or services yet to be delivered in the ordinary course of
business, or (iii) any other loan or advance to which the Agent has consented in
writing.

(s)
Acquisition of capital assets. The Borrower shall not acquire any capital assets
(including any vessel other than the Ship) by purchase, charter or otherwise,
provided that for the avoidance of doubt nothing in this Clause 11.2(m) shall
prevent or be deemed to prevent capital improvements being made to the Ship.

(t)
Sale and leaseback. The Borrower shall not enter into any arrangements, directly
or indirectly, with any person whereby it shall sell or transfer any of its
property, whether real or personal, whether now owned or hereafter acquired, if
it, at the time of such sale or disposition, intends to lease or otherwise
acquire the right to use or possess (except by purchase) such property or like
property for a substantially similar purpose.

(u)
Changes to Fiscal Year and accounting policies. The Borrower shall not shall
change its Fiscal Year or make or permit any change in accounting policies
affecting (i) the presentation of financial statements or (ii) reporting
practices, except in either case in accordance with GAAP or pursuant to the
requirements of applicable laws or regulations.

(v)
Jurisdiction of incorporation or formation; Amendment of constitutional
documents. The Borrower shall not shall change the jurisdiction of its
incorporation or formation or materially amend its constitutional documents.

(w)
Sale of Ship. The Borrower shall not consummate the sale of its Ship without
paying or causing to be paid all amounts due and owing under Clause 8.8 of this
Agreement, as well as any other amounts due and owning under this Agreement and
the other Finance Documents prior to or simultaneously with the consummation of
such sale.

(x)
Change of location. The Borrower shall not change the location of its chief
executive office or the office where its corporate records are kept or open any
new office for the conduct of its business on less than thirty (30) days prior
written notice to the Agent.

(y)
No employees; VAT group.

(i)
The Borrower shall not have any employees.

(ii)
The Borrower shall not be or become a member of any VAT (value added tax) group.

11
INTENTIONALLY OMITTED

12
MARINE INSURANCE COVENANTS

13.1
General. From the Drawdown Date until the Total Commitments have terminated and
all amounts payable hereunder have been paid in full, the Borrower undertakes
with each Creditor Party to comply or cause compliance with the following
provisions of this Clause 13 except as the Agent, with the consent of the
Lenders, may approve from time to time in writing, such approval not to be
unreasonably withheld.

13.2
Maintenance of obligatory insurances. The Borrower shall keep the Ship insured
at its expense for and against:

(d)
hull and machinery risks, plus freight interest and hull interest and any other
usual marine risks such as excess risks;

(e)
war risks (including the London Blocking and Trapping addendum or similar
arrangement);

(f)
full protection and indemnity risks (including liability for oil pollution and
excess war risk P&I cover) on standard Club Rules, covered by a Protection and
Indemnity association which is a member of the International Group of Protection
and Indemnity Associations (or, if the International Group ceases to exist, any
other leading protection and indemnity association or other leading provider of
protection and indemnity insurance) (including, without limitation, the
proportion (if any) of any collision liability not covered under the terms of
the hull cover), or other with written consent from the Agent;

(g)
freight, demurrage & defense risks;

(h)
risks covered by mortgagee’s interest insurance (M.I.I.) (as provided in Clause
13.16 below);

(i)
risks covered by mortgagee’s interest additional perils (pollution) (M.A.P.) (as
provided in Clause 13.16 below);

(j)
at the request of the Agent on behalf of the Lenders, risks covered by
mortgagee’s political risks/rights insurance (M.R.I.) (as provided in Clause
13.16 below; and

(k)
any other risks against which the Security Trustee considers, having regard to
practices and other circumstances prevailing at the relevant time, it would in
the opinion of the Security Trustee be reasonable for the Borrower to insure and
which are specified by the Security Trustee by notice to the Borrower (such as
political risks and mortgage rights insurance).

13.3
Terms of obligatory insurances. The Borrower shall affect such insurances in
respect of the Ship:

(c)
in Dollars;

(d)
in the case of the insurances described in (a), (b), (e), (f) and (g) of Clause
13.2 shall each be for at least the greater of:

(iii)
120% of the Loan; and

(iv)
the Fair Market Value of the Ship;

(e)
in the case of oil pollution liability risks, for an aggregate amount equal to
the greater of $1,000,000,000 and the highest level of cover from time to time
available under basic protection and indemnity club entry and in the
international marine insurance market;

(f)
in relation to protection and indemnity risks in respect of the full tonnage of
the Ship;

(g)
on approved terms; and

(h)
through approved brokers and with approved insurance companies and/or
underwriters or, in the case of war risks and protection and indemnity risks, in
approved war risks and protection and indemnity risks associations that are
members of the International Group of P&I Clubs.

13.4
Further protections for the Creditor Parties. In addition to the terms set out
in Clause 13.3, the Borrower shall procure that the obligatory insurances
affected by it shall:

(c)
subject always to paragraph (b), name the Borrower as the sole named assured
unless the interest of every other named assured is limited:

(v)
in respect of any obligatory insurances for hull and machinery and war risks;

(A)
to any provable out-of-pocket expenses that it has incurred and which form part
of any recoverable claim on underwriters; and

(B)
to any third party liability claims where cover for such claims is provided by
the policy (and then only in respect of discharge of any claims made against
it); and

(vi)
in respect of any obligatory insurances for protection and indemnity risks, to
any recoveries it is entitled to make by way of reimbursement following
discharge of any third party liability claims made specifically against it;

and every other named assured has undertaken in writing to the Security Trustee
(in such form as it requires) that any deductible shall be apportioned between
the Borrower and every other named assured in proportion to the aggregate claims
made or paid by each of them and that it shall do all things necessary and
provide all documents, evidence and information to enable the Security Trustee
to collect or recover any moneys which at any time become payable in respect of
the obligatory insurances;
(d)
in the case of any obligatory insurances against any risks other than protection
and indemnity risks, and whenever the Security Trustee requires, name (or be
amended to name) the Security Trustee as additional named assured for its rights
and interests, warranted no operational interest and with full waiver of rights
of subrogation against the Security Trustee, but without the Security Trustee
thereby being liable to pay (but having the right to pay) premiums, calls or
other assessments in respect of such insurance;

(e)
name the Security Trustee as first priority mortgagee and loss payee with such
directions for payment as the Security Trustee may specify;

(f)
provide that all payments by or on behalf of the insurers under the obligatory
insurances to the Security Trustee shall be made without set-off, counterclaim
or deductions or condition whatsoever;

(g)
provide that the obligatory insurances shall be primary without right of
contribution from other insurances which may be carried by the Security Trustee
or any other Creditor Party;

(h)
provide that the Security Trustee may make proof of loss if the Borrower fails
to do so; and

(i)
provide that the deductible of the hull and machinery insurance is not higher
that the amount agreed upon and stated in the loss payable clause.

13.5
Renewal of obligatory insurances. The Borrower shall:

(d)
at least 30 days before the expiry of any obligatory insurance:

(v)
notify the Security Trustee of the brokers (or other insurers) and any
protection and indemnity or war risks association through or with whom the
Borrower proposes to renew that obligatory insurance and of the proposed terms
of renewal; and

(vi)
obtain the Security Trustee’s approval to the matters referred to in paragraph
(i);

(e)
at least five (5) days before the expiry of any obligatory insurance, renew that
obligatory insurance in accordance with the Security Trustee’s approval pursuant
to paragraph (a); and

(f)
procure that the approved brokers and/or the war risks and protection and
indemnity associations with which such a renewal is effected shall promptly
after the renewal notify the Security Trustee in writing of the terms and
conditions of the renewal.

13.6
Copies of policies; letters of undertaking. The Borrower shall ensure that all
approved brokers provide the Security Trustee with pro forma copies of all
policies and cover notes relating to the obligatory insurances which they are to
affect or renew and of a letter or letters or undertaking in a form required by
the Security Trustee and including undertakings by the approved brokers that:

(a)
they will have endorsed on each policy, immediately upon issue, a loss payable
clause and a notice of assignment in accordance with the requirements of the
Insurance Assignment for the Borrower’s Ship;

(b)
they will hold such policies, and the benefit of such insurances, to the order
of the Security Trustee in accordance with the said loss payable clause;

(c)
they will advise the Security Trustee immediately of any material change to the
terms of the obligatory insurances or if they cease to act as brokers;

(d)
they will notify the Security Trustee, not less than 14 days before the expiry
of the obligatory insurances, in the event of their not having received notice
of renewal instructions from the Borrower or its agents and, in the event of
their receiving instructions to renew, they will promptly notify the Security
Trustee of the terms of the instructions; and

(e)
they will not set off against any sum recoverable in respect of a claim relating
to the Ship owned by the Borrower under such obligatory insurances any premiums
or other amounts due to them or any other person whether in respect of the Ship
or otherwise, they waive any lien on the policies, or any sums received under
them, which they might have in respect of such premiums or other amounts, and
they will not cancel such obligatory insurances by reason of non‑payment of such
premiums or other amounts, and will arrange for a separate policy to be issued
in respect of the Ship forthwith upon being so requested by the Security
Trustee.

13.7
Copies of certificates of entry. The Borrower shall ensure that any protection
and indemnity and/or war risks associations in which the Ship is entered
provides the Security Trustee with:

(b)
a certified copy of the certificate of entry for the Ship;

(c)
a letter or letters of undertaking in such form as may be required by the
Security Trustee; and

(d)
a certified copy of each certificate of financial responsibility for pollution
by oil or other Environmentally Sensitive Material issued by the relevant
certifying authority in relation to the Ship.

13.8
Deposit of original policies. The Borrower shall ensure that all policies
relating to obligatory insurances are deposited with the approved brokers
through which the insurances are effected or renewed.

13.9
Payment of premiums. The Borrower shall punctually pay all premiums or other
sums payable in respect of the obligatory insurances and produce all relevant
receipts when so required by the Security Trustee.

13.10
Guarantees. The Borrower shall ensure that any guarantees required by a
protection and indemnity or war risks association are promptly issued and remain
in full force and effect.

13.11
Compliance with terms of insurances. The Borrower shall not do nor omit to do
(nor permit to be done or not to be done) any act or thing which would or might
render any obligatory insurance invalid, void, voidable or unenforceable or
render any sum payable under an obligatory insurance repayable in whole or in
part; and, in particular:

(a)
the Borrower shall take all necessary action and comply with all requirements
which may from time to time be applicable to the obligatory insurances, and
(without limiting the obligation contained in Clause 13.6(c)) ensure that the
obligatory insurances are not made subject to any exclusions or qualifications
to which the Security Trustee has not given its prior approval;

(b)
the Borrower shall not make any changes relating to the classification or
Classification Society or manager or operator of the Ship unless approved by the
underwriters of the obligatory insurances;

(c)
the Borrower shall make (and promptly supply copies to the Agent of) all
quarterly or other voyage declarations which may be required by the protection
and indemnity risks association in which the Ship is entered to maintain cover
for trading to the United States of America and Exclusive Economic Zone (as
defined in the United States Oil Pollution Act 1990 or any other applicable
legislation); and

(d)
the Borrower shall not employ the Ship, nor allow it to be employed, otherwise
than in conformity with the terms and conditions of the obligatory insurances,
without first obtaining the consent of the insurers and complying with any
requirements (as to extra premium or otherwise) which the insurers specify.

13.12
Alteration to terms of insurances. The Borrower shall neither make or agree to
any alteration to the terms of any obligatory insurance nor waive any right
relating to any obligatory insurance.

13.13
Settlement of claims. The Borrower shall not settle, compromise or abandon any
claim under any obligatory insurance for Total Loss or for a Major Casualty, and
shall do all things necessary and provide all documents, evidence and
information to enable the Security Trustee to collect or recover any moneys
which at any time become payable in respect of the obligatory insurances.

13.14
Provision of copies of communications. Upon specific request of the Security
Trustee the Borrower shall provide the Security Trustee, at the time of each
such communication, copies of all written communications between the Borrower
and:

(c)
the approved brokers;

(d)
the approved protection and indemnity and/or war risks associations;

(e)
the approved insurance companies and/or underwriters, which relate directly or
indirectly to:

(i)
the Borrower’s obligations relating to the obligatory insurances including,
without limitation, all requisite declarations and payments of additional
premiums or calls; and

(ii)
any credit arrangements made between the Borrower and any of the persons
referred to in paragraphs (a) or (b) relating wholly or partly to the effecting
or maintenance of the obligatory insurances; and

(f)
any parties involved in case of a claim under any of insurances relating to the
Ship.

13.15
Provision of information. In addition, the Borrower shall promptly provide (and
in no event less than 15 days prior to the Drawdown Date) the Security Trustee
(or any persons which it may designate) with any information which the Security
Trustee (or any such designated person) requests for the purpose of:

(g)
obtaining or preparing any report from an independent marine insurance broker as
to the adequacy of the obligatory insurances effected or proposed to be
effected; and/or

(h)
effecting, maintaining or renewing any such insurances as are referred to in
Clause 13.16 or dealing with or considering any matters relating to any such
insurances;

and the Borrower shall, forthwith upon demand, indemnify the Security Trustee in
respect of all fees and other expenses incurred by or for the account of the
Security Trustee in connection with any such report as is referred to in
paragraph (a).
13.16
Mortgagee’s interest, additional perils and political risk insurances. The
Security Trustee shall be entitled from time to time to effect, maintain and
renew (i) mortgagee’s interest marine insurance, (ii) mortgagee’s interest
additional perils insurance and/or (iii) mortgagee’s political risks / rights
insurance in such amounts (up to 120% of the Loan), on such terms, through such
insurers and generally in such manner as the Security Trustee may from time to
time consider appropriate and the Borrower shall upon demand fully indemnify the
Security Trustee in respect of all premiums and other expenses which are
incurred in connection with or with a view to effecting, maintaining or renewing
any such insurance or dealing with, or considering, any matter arising out of
any such insurance.

13.17
Review of insurance requirements. The Security Trustee may and, on instruction
of the Lenders, shall review, at the expense of the Borrower, the requirements
of this Clause 13 from time to time in order to take account of any changes in
circumstances after the date of this Agreement which are, in the opinion of the
Agent or the Lenders significant and capable of affecting the Borrower or the
Ship and its insurance (including, without limitation, changes in the
availability or the cost of insurance coverage or the risks to which the
Borrower may be subject.)

13.18
Modification of insurance requirements. The Security Trustee shall notify the
Borrower of any proposed modification under Clause 13.17 to the requirements of
this Clause 13 which the Security Trustee may or, on instruction of the Lenders,
shall reasonably consider appropriate in the circumstances and such modification
shall take effect on and from the date it is notified in writing to the Borrower
as an amendment to this Clause 13 and shall bind the Borrower accordingly.

13
SHIP COVENANTS

14.1
General. From the Drawdown Date until the Total Commitments have terminated and
all amounts payable hereunder have been paid in full, the Borrower undertakes
with each Creditor Party to comply or cause compliance with the following
provisions of this Clause 14 except as the Agent, with the consent of the
Lenders, may approve from time to time in writing, such approval not to be
unreasonably withheld.

14.2
Ship’s name and registration. The Borrower shall:

(i)
keep the Ship registered in its name under the law of the Approved Flag on which
it was registered when the Advance was made;

(j)
not do, omit to do or allow to be done anything as a result of which such
registration might be cancelled or imperiled; and

(k)
not change the name or port of registry of the Ship on which it was registered
or documented when it became subject to the Mortgage.

14.3
Repair and classification. The Borrower shall keep the Ship in a good and safe
condition and state of repair:

(j)
consistent with first‑class ship ownership and management practice;

(k)
so as to maintain the highest class for the Ship with the Classification
Society, free of overdue recommendations and conditions; and

(l)
so as to comply with all laws and regulations applicable to vessels registered
under the law of the Approved Flag on which the Ship is registered or to vessels
trading to any jurisdiction to which the Ship may trade from time to time,
including but not limited to the ISM Code and the ISPS Code,

and the Borrower shall notify the Creditor Parties of the class and the
Classification Society of the Ship not less than 15 days prior to the Drawdown
Date.
14.4
Classification Society instructions and undertaking. The Borrower shall instruct
the Classification Society referred to in Clause 14.3(b) and procure that the
Classification Society undertakes with the Security Trustee:

(g)
to send to the Security Trustee, following receipt of a written request from the
Security Trustee, certified true copies of all original class records held by
the Classification Society in relation to the Ship;

(h)
to allow the Security Trustee (or its agents), at any time and from time to
time, to inspect the original class and related records of the Borrower and the
Ship either (i) electronically (through the Classification Society directly or
by way of indirect access via the Borrower’s account manager and designating the
Security Trustee as a user or administrator of the system under its account) or
(ii) in person at the offices of the Classification Society, and to take copies
of them electronically or otherwise;

(i)
to notify the Security Trustee immediately by Email to
Matthew.Galici@dvbbank.com and techcom@dvbbank.com if the Classification
Society:

(i)
receives notification from the Borrower or any other person that the Ship’s
Classification Society is to be changed;

(ii)
imposes a condition of class or issues a class recommendation in respect of the
Ship; or

(iii)
becomes aware of any facts or matters which may result in or have resulted in a
change, suspension, discontinuance, withdrawal or expiry of the Ship’s class
under the rules or terms and conditions of the Borrower’s or the Ship’s
membership of the Classification Society;

(j)
following receipt of a written request from the Security Trustee:

(iii)
to confirm that the Borrower is not in default of any of its contractual
obligations or liabilities to the Classification Society and, without limiting
the foregoing, that it has paid in full all fees or other charges due and
payable to the Classification Society; or

(iv)
if the Borrower is in default of any of its contractual obligations or
liabilities to the Classification Society, to specify to the Security Trustee in
reasonable detail the facts and circumstances of such default, the consequences
of such default, and any remedy period agreed or allowed by the Classification
Society.

14.5
Modification. The Borrower shall not make any modification or repairs to, or
replacement of, the equipment installed on the Ship which would or is reasonably
likely to materially alter the structure, type or performance characteristics of
the Ship or materially reduce its value.

14.6
Removal of parts. The Borrower shall not remove any material part of the Ship,
or any item of equipment installed on, the Ship unless the part or item so
removed is forthwith replaced by a suitable part or item which is in the same
condition as or better condition than the part or item removed, is free from any
Security Interest or any right in favor of any person other than the Security
Trustee and becomes on installation on the Ship, the property of the Borrower
and subject to the security constituted by the Mortgage, provided that the
Borrower may install and remove equipment owned by a third party if the
equipment can be removed without any risk of damage to the Ship.

14.7
Surveys. The Borrower, at its sole expense, shall submit the Ship regularly to
all periodical or other surveys which may be required for classification
purposes and, if so required by the Security Trustee, provide the Security
Trustee, at the Borrower’s sole expense, with copies of all survey reports.

14.8
Inspection. Unless an Event of Default has occurred and is continuing, not more
than once per year (and not more than three times between the Effective Date and
the Maturity Date) the Borrower shall permit the Security Trustee (by surveyors
or other persons appointed by it for that purpose at the cost of the Borrower)
to board the Ship at all reasonable times to inspect its condition or to satisfy
themselves about proposed or executed repairs and shall afford all proper
facilities for such inspections. The Security Trustee shall use reasonable
efforts to ensure that the operation of the Ship is not adversely affected as a
result of such inspections.

14.9
Prevention of and release from arrest. The Borrower shall promptly discharge or
contest in good faith with appropriate proceedings:

(a)
all liabilities which give or may give rise to maritime or possessory liens on
or claims enforceable against the Ship, the Earnings or the Insurances;

(b)
all taxes, dues and other amounts charged in respect of the Ship, the Earnings
or the Insurances; and

(c)
all other accounts payable whatsoever in respect of the Ship, the Earnings or
the Insurances,

and, forthwith (and in no event more than 30 days) upon receiving notice of the
arrest of the Ship, or of its detention in exercise or purported exercise of any
lien or claim, the Borrower shall procure its release by providing bail or
otherwise as the circumstances may require.
14.10
Compliance with laws etc. The Borrower shall, and shall cause any Security Party
and any Approved Manager to:

(e)
comply, or procure compliance with, all laws or regulations:

(iv)
relating to its business generally; or

(v)
relating to the ownership, employment, operation and management of the Ship,

including but not limited to the ISM Code, the ISPS Code, all Environmental Laws
and all Sanctions;
(f)
without prejudice to the generality of paragraph (a) above, not employ the Ship
nor allow its employment in any manner contrary to any laws or regulations,
including but not limited to the ISM Code, the ISPS Code, all Environmental Laws
and all Sanctions, and shall not permit the ship to be employed by or for the
benefit of a Prohibited Person or in any country or territory that at such time
is the subject of Sanctions; and

(g)
in the event of hostilities in any part of the world (whether war is declared or
not), not cause or permit the Ship to enter or trade to any zone which is
declared a war zone by any government or by the Ship’s war risks insurers unless
the prior written consent of the Security Trustee has been given and the
Borrower has (at its expense) effected any special, additional or modified
insurance cover which the Security Trustee may require.

14.11
Provision of information. The Borrower shall promptly provide the Security
Trustee with any information which it requests regarding:

(a)
the Ship, its employment, position and engagements;

(b)
the Earnings and payments and amounts due to the Ship’s master and crew;

(c)
any expenses incurred, or likely to be incurred, in connection with the
operation, maintenance or repair of the Ship and any payments made in respect of
the Ship;

(d)
any towages and salvages; and

(e)
the Borrower’s, the Approved Manager’s and the Ship’s compliance with the ISM
Code and the ISPS Code,

and, upon the Security Trustee’s request, provide copies of any current Charter
relating to the Ship and copies of the Borrower’s or the Approved Manager’s
Document of Compliance.
14.12
Notification of certain events. The Borrower shall immediately notify the
Security Trustee by fax or Email, confirmed forthwith by letter, of:

(c)
any casualty which is or is likely to be or to become a Major Casualty;

(d)
any occurrence as a result of which the Ship has become or is, by the passing of
time or otherwise, likely to become a Total Loss;

(e)
any requirement or condition made by any insurer or classification society or by
any competent authority which is not immediately complied with;

(f)
any arrest or detention of the Ship, any exercise or purported exercise of any
Security Interest on the Ship or the Earnings or any requisition of the Ship for
hire;

(g)
any intended dry docking of the Ship;

(h)
any Environmental Claim made against the Borrower or in connection with the
Ship, or any Environmental Incident;

(i)
any claim for breach of the ISM Code or the ISPS Code being made against the
Borrower, the Approved Manager or otherwise in connection with the Ship; or

(j)
any other matter, event or incident, actual or threatened, the effect of which
will or could lead to the ISM Code or the ISPS Code not being complied with;

and the Borrower shall keep the Security Trustee advised in writing on a regular
basis and in such detail as the Security Trustee shall require of the
Borrower’s, the Approved Manager’s or any other person’s response to any of
those events or matters.
14.13
Restrictions on chartering, appointment of managers etc. The Borrower shall not:

(g)
let the Ship on demise charter for any period;

(h)
enter into any time or consecutive voyage charter in respect of the Ship for a
term which exceeds, or which by virtue of any optional extensions may exceed, 12
months (except pursuant to the Time Charter);

(i)
enter into any charter in relation to the Ship under which more than two (2)
months’ hire (or the equivalent) is payable in advance;

(j)
charter the Ship otherwise than on bona fide arm’s length terms at the time when
the Ship is fixed;

(k)
appoint a manager of the Ship other than the Approved Manager or agree to any
alteration to the terms of the Approved Management Agreement;

(l)
de‑activate or lay up the Ship;

(m)
change the Classification Society;

(n)
put the Ship into the possession of any person for the purpose of work being
done upon it in an amount exceeding or likely to exceed $1,500,000 (or the
equivalent in any other currency) without the prior written consent of the
Security Trustee, unless that person has first given to the Security Trustee and
in terms satisfactory to it a written undertaking not to exercise any Security
Interest on the Ship or the Earnings for the cost of such work or for any other
reason; or

(o)
permit the Ship to carry nuclear waste or material.

14.14
Copies of Charters; charter assignment. Provided that all approvals necessary
under Clause 14.13 have been previously obtained, the Borrower shall:

(i)
furnish promptly to the Agent a true and complete copy of any Charter for the
Ship, all other documents related thereto and a true and complete copy of each
material amendment or other modification thereof; and

(j)
in respect of any such Charter, execute and deliver to the Agent an assignment
of charter in Agreed Form and use reasonable commercial efforts to cause the
charterer to execute and deliver to the Security Trustee a consent and
acknowledgement to such assignment of charter in the form required thereby.

14.15
Notice of Mortgage. The Borrower shall keep the Mortgage registered against the
Ship as a valid first preferred mortgage, carry on board the Ship a certified
copy of the Mortgage and place and maintain in a conspicuous place in the
navigation room and the Master’s cabin of the Ship a framed printed notice
stating that the Ship is mortgaged by the Borrower to the Security Trustee.

14.16
Sharing of Earnings. The Borrower shall not enter into any agreement or
arrangement for the sharing of any Earnings other than the Time Charter.

14.17
ISPS Code. The Borrower shall comply with the ISPS Code and in particular,
without limitation, shall:

(c)
procure that the Ship and the company responsible for the Ship’s compliance with
the ISPS Code comply with the ISPS Code; and

(d)
maintain for the Ship an ISSC; and

(e)
notify the Agent immediately in writing of any actual or threatened withdrawal,
suspension, cancellation or modification of the ISSC.

14
COLLATERAL MAINTENANCE RATIO

15.1
General. From the Drawdown Date until the Total Commitments have terminated and
all amounts payable hereunder have been paid in full, the Borrower undertakes
with each Creditor Party to comply with the following provisions of this Clause
15 except as the Agent, with the consent of the Lenders, may approve from time
to time in writing, such approval not to be unreasonably withheld.

(l)
Collateral Maintenance Ratio. If, at any time, the Agent notifies the Borrower
that the Fair Market Value of the Ship plus the net realizable value of any
additional Collateral previously provided under this Clause 15 is below:

(v)
125% of the Loan between the Drawdown Date until the first anniversary of such
Drawdown Date;

(vi)
(135% of the Loan after the first anniversary of the Drawdown Date and prior to
the second anniversary of such Drawdown Date; and

(vii)
140% of the Loan thereafter;

(such ratio being the “Collateral Maintenance Ratio”), the Agent (acting upon
the instruction of the Lenders) shall have the right to require the Borrower to
comply with the requirements of Clause 15.3.
15.2
Provision of additional security; prepayment. If the Agent serves a notice on
the Borrower under Clause 15.2, the Borrower shall prepay such part (at least)
of the Loan as will eliminate the shortfall on or before the date falling one
(1) month after the date on which the Agent’s notice is served under Clause 15.2
(the “Prepayment Date”) unless at least one (1) Business Day before the
Prepayment Date it has provided, or ensured that a third party has provided,
additional Collateral which, in the opinion of the Lenders, has a net realizable
value at least equal to the shortfall and which has been documented in such
terms as the Agent may, with the authorization of the Lenders, approve or
require.

15.3
Value of additional vessel security. The net realizable value of any additional
Collateral which is provided under Clause 15.3 and which consists of a Security
Interest over a vessel shall be that shown by a valuation complying with the
definition of Fair Market Value.

15.4
Valuations binding. Any valuation under Clause 15.3 or 15.4 shall be binding and
conclusive as regards the Borrower, as shall be any valuation which the Lenders
make of any additional security which does not consist of or include a Security
Interest.

15.5
Provision of information. The Borrower shall promptly provide the Agent and any
Approved Broker or other expert acting under Clause 15.4 with any information
which the Agent or the Approved Broker or other expert may request for the
purposes of the valuation; and, if the Borrower fails to provide the information
by the date specified in the request, the valuation may be made on any basis and
assumptions which the Approved Broker or the Lenders (or the expert appointed by
them) consider prudent.

15.6
Payment of valuation expenses. Without prejudice to the generality of the
Borrower’s obligations under Clauses 21.2, 21.3 and 22.3, the Borrower shall, on
demand, pay the Agent the amount of the fees and expenses of any Approved Broker
or other expert instructed by the Agent under this Clause 15 and all legal and
other expenses incurred by any Creditor Party in connection with any matter
arising out of this Clause 15.

15.7
Application of prepayment. Clause 8 shall apply in relation to any prepayment
pursuant to Clause 15.3(b).

15
INTENTIONALLY OMITTED

16
PAYMENTS AND CALCULATIONS

17.1
Currency and method of payments. All payments to be made by the Lenders or by
the Security Parties under a Finance Document shall be made to the Agent or to
the Security Trustee, in the case of an amount payable to it:

(k)
by not later than 11:00 a.m. (New York City time) on the due date;

(l)
in same day Dollar funds settled through the New York Clearing House Interbank
Payments System (or in such other Dollar funds and/or settled in such other
manner as the Agent shall specify as being customary at the time for the
settlement of international transactions of the type contemplated by this
Agreement);

(m)
in the case of an amount payable by a Lender to the Agent or by another Security
Party to the Agent or any Lender, to the account of the Agent at HSBC Bank USA,
New York, New York, ABA No. 021001088, SWIFT ID No. MRMDUS33, for credit to DVB
Bank SE (Account No. 000.137.278, Reference: NORDIC OASIS), or to such other
account with such other bank as the Agent may from time to time notify to the
Borrower, the other Security Parties and the other Creditor Parties; and

(n)
in the case of an amount payable to the Security Trustee, to such account as it
may from time to time notify to the Borrower and the other Creditor Parties.

17.2
Payment on non-Business Day. If any payment by a Security Party under a Finance
Document would otherwise fall due on a day which is not a Business Day:

(f)
the due date shall be extended to the next succeeding Business Day; or

(g)
if the next succeeding Business Day falls in the next calendar month, the due
date shall be brought forward to the immediately preceding Business Day;

and interest shall be payable during any extension under paragraph (a) at the
rate payable on the original due date.
17.3
Basis for calculation of periodic payments. All interest and commitment fee and
any other payments under any Finance Document which are of an annual or periodic
nature shall accrue from day to day and shall be calculated on the basis of the
actual number of days elapsed and a 360 day year.

17.4
Distribution of payments to Creditor Parties. Subject to Clauses 17.5, 17.6 and
17.7:

(a)
any amount received by the Agent under a Finance Document for distribution or
remittance to a Lender or the Security Trustee shall be made available by the
Agent to that Lender or, as the case may be, the Security Trustee by payment,
with funds having the same value as the funds received, to such account as the
Lender or the Security Trustee may have notified to the Agent not less than five
(5) Business Days previously; and

(b)
amounts to be applied in satisfying amounts of a particular category which are
due to the Lenders generally shall be distributed by the Agent to each Lender
pro rata to the amount in that category which is due to it.

17.5
Permitted deductions by Agent. Notwithstanding any other provision of this
Agreement or any other Finance Document, the Agent may, before making an amount
available to a Lender, deduct and withhold from that amount any sum which is
then due and payable to the Agent from that Lender under any Finance Document or
any sum which the Agent is then entitled under any Finance Document to require
that Lender to pay on demand.

17.6
Agent only obliged to pay when monies received. Notwithstanding any other
provision of this Agreement or any other Finance Document, the Agent shall not
be obliged to make available to the Borrower or any Lender any sum which the
Agent is expecting to receive for remittance or distribution to the Borrower or
that Lender until the Agent has satisfied itself that it has received that sum.

17.7
Refund to Agent of monies not received. If and to the extent that the Agent
makes available a sum to the Borrower or a Lender, without first having received
that sum, the Borrower or (as the case may be) the Lender concerned shall, on
demand:

(h)
refund the sum in full to the Agent; and

(i)
pay to the Agent the amount (as certified by the Agent) which will indemnify the
Agent against any funding or other loss, liability or expense incurred by the
Agent as a result of making the sum available before receiving it.

17.8
Agent may assume receipt. Clause 17.7 shall not affect any claim which the Agent
has under the law of restitution, and applies irrespective of whether the Agent
had any form of notice that it had not received the sum which it made available.

17.9
Creditor Party accounts. Each Creditor Party shall maintain accounts showing the
amounts owing to it by the Borrower and each other Security Party under the
Finance Documents and all payments in respect of those amounts made by the
Borrower and any other Security Party.

17.10
Agent’s memorandum account. The Agent shall maintain a memorandum account
showing the amounts advanced by the Lenders and all other sums owing to the
Agent, the Security Trustee and each Lender from the Borrower and each other
Security Party under the Finance Documents and all payments in respect of those
amounts made by the Borrower and any other Security Party.

17.11
Accounts prima facie evidence. If any accounts maintained under Clauses 17.9 and
17.10 show an amount to be owing by the Borrower or any other Security Party to
a Creditor Party, those accounts shall be prima facie evidence that that amount
is owing to that Creditor Party.

17
APPLICATION OF RECEIPTS

18.1
Normal order of application. Except as any Finance Document may otherwise
provide, any sums which are received or recovered by any Creditor Party under or
by virtue of any Finance Document shall be applied:

(h)
FIRST: in or towards satisfaction of any amounts then due and payable under the
Finance Documents in the following order and proportions:

(iv)
first, in or towards satisfaction pro rata of all amounts then due and payable
to the Creditor Parties under the Finance Documents other than those amounts
referred to at paragraphs (ii) and (iii) (including, but without limitation, all
amounts payable by the Borrower under Clauses 21, 22 and 23 of this Agreement or
by the Borrower or any other Security Party under any corresponding or similar
provision in any other Finance Document);

(v)
second, in or towards satisfaction pro rata of any and all amounts of interest
or default interest payable to the Creditor Parties under the Finance Documents;
and

(vi)
third, in or towards satisfaction pro rata of the Loan;

(i)
SECOND: in retention of an amount equal to any amount not then due and payable
under any Finance Document but which the Agent, by notice to the Borrower, the
other Security Parties and the other Creditor Parties, states in its opinion
will or may become due and payable in the future and, upon those amounts
becoming due and payable, in or towards satisfaction of them in accordance with
the provisions of Clause 18.1(a), provided that the Agent shall not retain any
such amounts in excess of 180 days; and

(j)
THIRD: provided that no Event of Default has occurred and is continuing, any
surplus shall be paid to the Borrower or to any other person appearing to be
entitled to it.

18.2
Variation of order of application. The Agent may, with the authorization of the
Lenders, by notice to the Borrower, the other Security Parties and the other
Creditor Parties provide for a different manner of application from that set out
in Clause 18.1 either as regards a specified sum or sums or as regards sums in a
specified category or categories.

18.3
Notice of variation of order of application. The Agent may give notices under
Clause 18.2 from time to time; and such a notice may be stated to apply not only
to sums which may be received or recovered in the future, but also to any sum
which has been received or recovered on or after the third Business Day before
the date on which the notice is served.

18.4
Appropriation rights overridden. This Clause 18 and any notice which the Agent
gives under Clause 18.2 shall override any right of appropriation possessed, and
any appropriation made, by the Borrower or any other Security Party.

18.5
Payments in excess of Contribution.

(d)
If any Lender shall obtain any payment (whether voluntary, involuntary, through
the exercise of any right of set-off, counterclaim or otherwise) in excess of
its Contribution, such Lender shall forthwith purchase from the other Lenders
such participation in their respective Contributions as shall be necessary to
share the excess payment ratably with each of them, provided that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender, such purchase from each Lender shall be rescinded and such Lender shall
repay to the purchasing Lender the purchase price to the extent of such recovery
together with an amount equal to such Lender’s ratable share (according to the
proportion of (a) the amount of such Lender’s required repayment to (b) the
total amount so recovered from the purchasing Lender) of any interest or other
amount paid or payable by the purchasing Lender in respect of the total amount
so recovered.

(e)
The Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Clause 18.5 may, to the fullest extent permitted by law,
exercise all of its rights of payment (including the right of set-off) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation.

(f)
Notwithstanding paragraphs (a) and (b) of this Clause 18.5, any Lender which
shall have commenced or joined (as a plaintiff) in an action or proceeding in
any court to recover sums due to it under any Finance Document and pursuant to a
judgment obtained therein or a settlement or compromise of that action or
proceeding shall have received any amount, such Lender shall not be required to
share any proportion of that amount with a Lender which has the legal right to,
but does not, join such action or proceeding or commence and diligently
prosecute a separate action or proceeding to enforce its rights in the same or
another court.

(g)
Each Lender exercising or contemplating exercising any rights giving rise to a
receipt or receiving any payment of the type referred to in this Clause 18.5 or
instituting legal proceedings to recover sums owing to it under this Agreement
shall, as soon as reasonably practicable thereafter, give notice thereof to the
Agent who shall give notice to the other Lenders.

18
APPLICATION OF EARNINGS

19.1
General. From the Drawdown Date until the Total Commitments have terminated and
all amounts payable hereunder have been paid in full, the Borrower undertakes
with each Creditor Party to comply or cause compliance with the following
provisions of this Clause 19 except as the Agent, with the consent of the
Lenders, may approve from time to time in writing, such approval not to be
unreasonably withheld.

19.2
Funding of Earnings Account.

(c)
Before the Drawdown Date, the Borrower shall deposit $250,000 into and at all
times retain such amount in its Earnings Account. Within one (1) year of the
Drawdown Date, the Borrower shall have deposited an additional $250,000 into and
at all times retain such amount in its Earnings Account, so that at all times
from and after the first anniversary of the Drawdown Date the balance in the
Earnings Account shall be not less than $500,000.

(d)
The Borrower shall procure and deliver to the Agent an account statement showing
the balance retained in the Earnings Account for inclusion with each Compliance
Certificate required to be delivered under Clause 11.1(g)(iii) and at the end of
the first and third quarters of each Fiscal Year.

19.3
Payment of Earnings into Earnings Account. The Borrower undertakes with each
Creditor Party to ensure that, subject only to the provisions of the Time
Charter Assignment or the Earnings Assignment, all Earnings of the Ship are paid
to the Earnings Account. Subject to Clause 19.2(a), and provided that no Event
of Default has occurred and is continuing, the Borrower shall be entitled to
withdraw the Earnings from the Earnings Account to pay for the operation of the
Ship and to pay the repayment installments specified in Clause 8.1 and the
interest payable under Clause 5.2.

19.4
Location of Earnings Account. The Borrower shall promptly:

(h)
comply, or cause the compliance, with any requirement of the Agent as to the
location or re‑location of the Earnings Account, and without limiting the
foregoing, the Borrower agrees to segregate, or cause the segregation of, the
Earnings Account from the banking platform on which their other accounts are
located or designated; and

(i)
execute, or cause the execution of, any documents which the Agent specifies to
create or maintain in favor of the Security Trustee a Security Interest over
(and/or rights of set-off, consolidation or other rights in relation to) the
Earnings Account.

19.5
Debits for expenses etc. Upon the occurrence and during the continuance of an
Event of Default, the Agent shall be entitled (but not obliged) from time to
time to debit the Earnings Account without prior notice in order to discharge
any amount due and payable under Clause 21 or 22 to a Creditor Party or payment
of which any Creditor Party has become entitled to demand under Clause 21 or 22.

19.6
Borrower’s obligations unaffected. The provisions of this Clause 19 do not
affect:

(f)
the liability of the Borrower to make payments of principal and interest on the
due dates; or

(g)
any other liability or obligation of the Borrower or any other Security Party
under any Finance Document.

19
EVENTS OF DEFAULT

20.1
Events of Default. An Event of Default occurs if:

(e)
the Borrower or any other Security Party fails to pay when due any sum payable
under a Finance Document to which it is a party or, only in the case of sums
payable on demand, within five (5) Business Days after the date when first
demanded; or

(f)
any breach occurs of any of Clauses 8.8, 9.2, or 11.2; or

(g)
any breach by the Borrower or any other Security Party occurs of any provision
of a Finance Document (other than a breach covered by paragraphs (a), (b), (d),
(e) or (n) of this Clause 20.1) which is capable of remedy, and such default
continues unremedied 20 days after written notice from the Agent requesting
action to remedy the same; or

(h)
(subject to any applicable grace period specified in a Finance Document) any
breach by the Borrower or any other Security Party occurs of any provision of a
Finance Document (other than a breach falling within paragraphs (a), (b), (c) or
(e) of this Clause 20.1); or

(i)
any representation, warranty or statement made or repeated by, or by an officer
or director or other authorized person of, the Borrower or any other Security
Party in a Finance Document or in a Drawdown Notice or any other notice or
document relating to a Finance Document is untrue or misleading in any material
respect when it is made or repeated; or

(j)
an event of default, or an event or circumstance which, with the giving of any
notice, the lapse of time or both would constitute an event of default, has
occurred on the part of a Security Party (other than the Glencore Guarantors)
under any contract or agreement (other than the Finance Documents) to which such
person is a party, and, in respect of any payment default, the value of which is
or exceeds $1,000,000, and such event of default has not been cured within any
applicable grace period. For the avoidance of doubt, any event of default other
than a payment default shall not be subject to the $1,000,000 threshold set
forth herein; or

(k)
intentionally omitted;

(l)
a Security Party shall generally not pay its debts as such debts become due, or
shall admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; or

(m)
any proceeding shall be instituted by or against a Security Party seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, custodian or other similar official
for it or for any substantial part of its property, and solely in the case of an
involuntary proceeding:

(iii)
such proceeding shall remain undismissed or unstayed for a period of 60 days; or

(iv)
any of the actions sought in such involuntary proceeding (including, without
limitation, the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, it or for any
substantial part of its property) shall occur; or

(n)
more than 25% of the undertakings, assets, rights or revenues of, or shares or
other ownership interest in, a Security Party are seized, nationalized,
expropriated or compulsorily acquired by or under authority of any government;
or

(o)
a creditor attaches or takes possession of, or a distress, execution,
sequestration or process (each an “action”) is levied or enforced upon or sued
out against, more than 25% of the undertakings, assets, rights or revenues (the
“assets”) of a Security Party in relation to a claim by such creditor which, in
the reasonable opinion of the Lenders, is likely to materially and adversely
affect the ability of such Security Party to perform all or any of its
obligations under or otherwise to comply with the terms of any Finance Document
to which it is a party and such person does not procure that such action is
lifted, released or expunged within 14 Business Days of such action being (i)
instituted and (ii) notified to such Security Party; or

(p)
any judgment or order for the payment of money individually or in the aggregate
in excess of $1,000,000 (exclusive of any amounts fully covered by insurance
(less any applicable deductible) and as to which the insurer has acknowledged
its responsibility to cover such judgment or order) shall be rendered against a
Security Party (other than the Glencore Guarantors) and such judgment shall not
have been vacated or discharged or stayed or bonded pending appeal within 30
days after the entry thereof or enforcement proceedings shall have been
commenced by any creditor upon such judgment or order; or

(q)
a Security Party ceases or suspends or threatens to cease or suspend the
carrying on of its business, or a part of its business which, in the reasonable
opinion of the Lenders, is material in the context of this Agreement, except in
the case of a sale or a proposed sale of the Ship by the Borrower; or

(r)
the Ship becomes a Total Loss or suffers a Major Casualty and (i) in the case of
a Total Loss, insurance proceeds are not collected or received by the Security
Trustee from the underwriters within 150 days of the Total Loss Date; or (ii) in
the case of a Major Casualty, the Ship has not been otherwise repaired in a
reasonably timely and proper manner under the prevailing circumstances; or

(s)
it becomes unlawful in any Pertinent Jurisdiction or impossible:

(iv)
for any Security Party to discharge any liability under a Finance Document or to
comply with any other obligation which the Lenders consider material under a
Finance Document;

(v)
for the Agent, the Security Trustee or the Lenders to exercise or enforce any
right under, or to enforce any Security Interest created by, a Finance Document;
or

(t)
any consent necessary to enable the Borrower to own, operate or charter the Ship
or to enable the Borrower or any other Security Party to comply with any
material provision of a Finance Document is not granted, expires without being
renewed, is revoked or becomes liable to revocation or any condition of such a
consent is not fulfilled; or

(u)
any material provision of a Finance Document proves to have been or becomes
invalid or unenforceable, or a Security Interest created by a Finance Document
proves to have been or becomes invalid or unenforceable or such a Security
Interest proves to have ranked after, or loses its priority to, another Security
Interest or any other third party claim or interest; or

(v)
the security constituted by a Finance Document is in any way imperiled or in
jeopardy; or

(w)
there occurs the cancellation or termination of any contract of employment for
the Ship of more than 12 months duration to which a Security Party is a party,
unless such contract of employment is replaced with a substitute contract of
employment with the consent of the Lenders (such consent not to be unreasonably
withheld); or

(x)
there occurs or develops a change in the financial position, business or
prospects of the Borrower which, in the reasonable opinion of the Lenders, has a
material adverse effect on such person’s ability to discharge its liabilities
under the Finance Documents as they fall due; or

(y)
the results of any survey or inspection of the Ship pursuant to Clause 14.7 or
14.8 are deemed unsatisfactory by the Lenders in their reasonable discretion
after giving due consideration to the type and age of the Ship and whether such
results materially adversely affect the Ship’s Fair Market Value or safe
operation, unless such survey or inspection is revised to the reasonable
satisfaction of the Majority Lenders within 60 days of the date that a copy of
the original inspection is delivered by the Borrower to the Agent; or

(z)
the Ship is off charter for a period of exceeding 75 days in a calendar year; or

(aa)
a Change of Control shall have occurred; or

(bb)
ST Shipping is declared by the Minister of Finance of Singapore to be a company
to which Part IX of the Companies Act, Chapter 50 of Singapore applies; or

(cc)
there is political instability in the Ship’s flag state or the Borrower’s place
of incorporation which, in the reasonable opinion of the Lenders, has a material
adverse effect on the ability of the Borrower to perform its obligations under
the Finance Documents to which it is a party and the Borrower shall not transfer
registration of its Ship to a flag state which is reasonably acceptable to the
Lenders within 60 days.

20.2
Actions following an Event of Default. On, or at any time after and during the
continuance of, the occurrence of an Event of Default:

(f)
the Agent may, and if so instructed by the Lenders, the Agent shall:

(viii)
serve on the Borrower a notice stating that the Commitments and all other
obligations of each Lender to the Borrower under this Agreement are cancelled;
and/or

(ix)
serve on the Borrower a notice stating that the Loan, together with accrued
interest and all other amounts accrued or owing under this Agreement, are
immediately due and payable or are due and payable on demand, provided that in
the case of an Event of Default under either of Clauses 20.1(h) or (i), the Loan
and all accrued interest and other amounts accrued or owing hereunder shall be
deemed immediately due and payable without notice or demand therefor; and/or

(x)
take any other action which, as a result of the Event of Default or any notice
served under paragraph (i) or (ii), the Agent and/or the Lenders are entitled to
take under any Finance Document or any applicable law; and/or

(g)
the Security Trustee may, and if so instructed by the Agent, acting with the
authorization of the Lenders, the Security Trustee shall, take any action which,
as a result of the Event of Default or any notice served under paragraph (a) (i)
or (ii), the Security Trustee, the Agent and/or the Lenders are entitled to take
under any Finance Document or any applicable law to enforce the Security
Interests created by this Agreement and any other Finance Document in any manner
available to it and in such sequence as the Security Trustee may, in its
absolute discretion, determine.

20.3
Termination of Commitments. On the service of a notice under Clause 20.2(a)(i),
the Commitments and all other obligations of each Lender to the Borrower under
this Agreement shall be cancelled.

20.4
Acceleration of Loan. On the service of a notice under Clause 20.2(a)(ii), all
or, as the case may be, the part of the Loan specified in the notice, together
with accrued interest and all other amounts accrued or owing from the Borrower
or any other Security Party under this Agreement and every other Finance
Document shall become immediately due and payable or, as the case may be,
payable on demand.

20.5
Multiple notices; action without notice. The Agent may serve notices under
Clauses 20.2(a)(i) and (ii) simultaneously or on different dates and it and/or
the Security Trustee may take any action referred to in Clause 20.2 if no such
notice is served or simultaneously with or at any time after the service of both
or either of such notices.

20.6
Notification of Creditor Parties and Security Parties. The Agent shall send to
each Lender and the Security Trustee a copy of the text of any notice which the
Agent serves on the Borrower under Clause 20.2. Such notice shall become
effective when it is served on the Borrower, and no failure or delay by the
Agent to send a copy or the text of the notice to any other person shall
invalidate the notice or provide the Borrower or any Security Party with any
form of claim or defense.

20.7
Creditor Party rights unimpaired. Nothing in this Clause shall be taken to
impair or restrict the exercise of any right given to individual Lenders under a
Finance Document or the general law; and, in particular, this Clause is without
prejudice to Clause 3.2.

20.8
Exclusion of Creditor Party liability. No Creditor Party, and no receiver or
manager appointed by the Security Trustee, shall have any liability to any
Security Party:

(k)
for any loss caused by an exercise of rights under, or enforcement of a Security
Interest created by, a Finance Document or by any failure or delay to exercise
such a right or to enforce such a Security Interest; or

(l)
as mortgagee in possession or otherwise, for any income or principal amount
which might have been produced by or realized from any asset comprised in such a
Security Interest or for any reduction (however caused) in the value of such an
asset,

provided that nothing in this Clause 20.8 shall exempt a Creditor Party or a
receiver or manager from liability for losses shown to have been directly and
mainly caused by the gross negligence or the willful misconduct of such Creditor
Party’s own officers and employees or ( as the case may be) such receiver’s or
manager’s own partners or employees.
20
FEES AND EXPENSES

21.1
Intentionally omitted.

21.2
Arrangement fee. The Borrower shall pay to the Agent an arrangement fee in
accordance with the terms of the Fee Letter.

21.3
Costs of negotiation, preparation etc. The Borrower shall pay to the Agent on
its demand the amount of all expenses incurred by the Agent or the Security
Trustee in connection with the negotiation, preparation, execution or
registration of any Finance Document or any related document or with any
transaction contemplated by a Finance Document or a related document, including,
without limitation, the reasonable fees and disbursements of a Creditor Party’s
legal counsel and any local counsel retained by them.

21.4
Costs of variations, amendments, enforcement etc. The Borrower shall pay to the
Agent, on the Agent’s demand, the amount of all expenses incurred by the Agent
or the Security Trustee, as the case may be, in connection with:

(h)
any amendment or supplement to a Finance Document, or any proposal for such an
amendment to be made;

(i)
any consent or waiver by the Lenders, the Lenders or the Creditor Party
concerned under or in connection with a Finance Document, or any request for
such a consent or waiver;

(j)
the valuation of any Collateral or any other matter relating to such Collateral;
or

(k)
any step taken by the Security Trustee or a Lender with a view to the
protection, exercise or enforcement of any right or Security Interest created by
a Finance Document or for any similar purpose.

There shall be recoverable under paragraph (d) the full amount of all legal
expenses, whether or not such as would be allowed under rules of court or any
taxation or other procedure carried out under such rules.
21.5
Documentary taxes. The Borrower shall promptly pay any tax payable on or by
reference to any Finance Document, and shall, on the Agent’s demand, fully
indemnify each Creditor Party against any claims, expenses, liabilities and
losses resulting from any failure or delay by the Borrower to pay such a tax.

21.6
Certification of amounts. A notice which is signed by an officer of a Creditor
Party, which states that a specified amount, or aggregate amount, is due to that
Creditor Party under this Clause 21 and which indicates (without necessarily
specifying a detailed breakdown) the matters in respect of which the amount, or
aggregate amount, is due shall be prima facie evidence that the amount, or
aggregate amount, is due.

21
INDEMNITIES

22.1
Indemnities regarding borrowing and repayment of Loan. The Borrower shall fully
indemnify the Agent and each Lender on the Agent’s demand and the Security
Trustee on its demand in respect of all claims, expenses, liabilities and losses
which are made or brought against or incurred by that Creditor Party, or which
that Creditor Party reasonably and with due diligence estimates that it will
incur, as a result of or in connection with:

(j)
the Advance not being borrowed on the date specified in the Drawdown Notice for
any reason other than a default by the Lender claiming the indemnity;

(k)
the receipt or recovery of all or any part of the Loan or an overdue sum
otherwise than on the last day of an Interest Period or other relevant period;

(l)
any failure (for whatever reason) by the Borrower or any other Security Party to
make payment of any amount due under a Finance Document on the due date or, if
so payable, on demand (after giving credit for any default interest paid by the
Borrower on the amount concerned under Clause 7); or

(m)
the occurrence of an Event of Default or a Potential Event of Default and/or the
acceleration of repayment of the Loan under Clause 20.

It is understood that the indemnities provided in this Clause 22.1 shall not
apply to any claim cost or expense which is a tax levied by a taxing authority
on the indemnified party (which taxes are subject to indemnity solely as
provided in Clause 23 below) but shall apply to any other costs associated with
any tax which is not a Non-indemnified Tax.
22.2
Breakage costs. Without limiting its generality, Clause 22.1 covers any claim,
expense, liability or loss, including a loss of a prospective profit, incurred
by a Lender:

(j)
in liquidating or employing deposits from third parties acquired or arranged to
fund or maintain all or any part of its Contribution and/or any overdue amount
(or an aggregate amount which includes its Contribution or any overdue amount);
and

(k)
in terminating, or otherwise in connection with, any interest and/or currency
swap or any other transaction entered into (whether with another legal entity or
with another office or department of the Lender concerned) to hedge any exposure
arising under this Agreement or that part which the Lender concerned determines
is fairly attributable to this Agreement of the amount of the liabilities,
expenses or losses (including losses of prospective profits) incurred by it in
terminating, or otherwise in connection with, a number of transactions of which
this Agreement is one.

22.3
Miscellaneous indemnities. The Borrower shall fully indemnify each Creditor
Party severally on their respective demands in respect of all claims, expenses,
liabilities and losses which may be made or brought against or incurred by a
Creditor Party, in any country, as a result of or in connection with:

(l)
any action taken, or omitted or neglected to be taken, under or in connection
with any Finance Document by the Agent, the Security Trustee or any other
Creditor Party or by any receiver appointed under a Finance Document; or

(m)
any other Pertinent Matter,

other than claims, expenses, liabilities and losses which are shown to have been
directly and mainly caused by the dishonesty or willful misconduct or gross
negligence of the officers or employees of the Creditor Party concerned.
Without prejudice to its generality, this Clause 22.3 covers any claims,
expenses, liabilities and losses which arise, or are asserted, under or in
connection with any law relating to safety at sea, the ISM Code, the ISPS Code,
any Environmental Law or any business conducted directly or indirectly by a
Security Party with any Prohibited Person.
22.4
Currency indemnity. If any sum due from the Borrower or any other Security Party
to a Creditor Party under a Finance Document or under any order or judgment
relating to a Finance Document has to be converted from the currency in which
the Finance Document provided for the sum to be paid (the “Contractual
Currency”) into another currency (the “Payment Currency”) for the purpose of:

(k)
making or lodging any claim or proof against the Borrower or any other Security
Party, whether in its liquidation, any arrangement involving it or otherwise; or

(l)
obtaining an order or judgment from any court or other tribunal; or

(m)
enforcing any such order or judgment,

the Borrower shall indemnify the Creditor Party concerned against the loss
arising when the amount of the payment actually received by that Creditor Party
is converted at the available rate of exchange into the Contractual Currency.
In this Clause 22.4, the “available rate of exchange” means the rate at which
the Creditor Party concerned is able at the opening of business (London time) on
the Business Day after it receives the sum concerned to purchase the Contractual
Currency with the Payment Currency.
This Clause 22.4 creates a separate liability of the Borrower which is distinct
from its other liabilities under the Finance Documents and which shall not be
merged in any judgment or order relating to those other liabilities.
22.5
Intentionally omitted.

22.6
Certification of amounts. A notice which is signed by an officer of a Creditor
Party, which states that a specified amount, or aggregate amount, is due to that
Creditor Party under this Clause 22 and which indicates (without necessarily
specifying a detailed breakdown) the matters in respect of which the amount, or
aggregate amount, is due shall be prima facie evidence that the amount, or
aggregate amount, is due.

22.7
Sums deemed due to a Lender. For the purposes of this Clause 22, a sum payable
by the Borrower to the Agent or the Security Trustee for distribution to a
Lender shall be treated as a sum due to that Lender.

22
NO SET-OFF OR TAX DEDUCTION; TAX INDEMNITY

23.1
No deductions. All amounts due from a Security Party under a Finance Document
shall be paid:

(l)
without any form of set‑off, cross-claim or condition; and

(m)
free and clear of any tax deduction except a tax deduction which such Security
Party is required by law to make.

23.2
Grossing-up for taxes. If a Security Party is required by law to make a tax
deduction from any payment:

(n)
such Security Party shall notify the Agent as soon as it becomes aware of the
requirement;

(o)
such Security Party shall pay the tax deducted to the appropriate taxation
authority promptly, and in any event before any fine or penalty arises; and

(p)
except if the deduction is for collection or payment of a Non-indemnified Tax of
a Creditor Party, the amount due in respect of the payment shall be increased by
the amount necessary to ensure that each Creditor Party receives and retains
(free from any liability relating to the tax deduction) a net amount which,
after the tax deduction, is equal to the full amount which it would otherwise
have received.

23.3
Evidence of payment of taxes. Within one (1) month after making any tax
deduction, the relevant Security Party shall deliver to the Agent documentary
evidence satisfactory to the Agent that the tax had been paid to the appropriate
taxation authority.

23.4
Tax credits. A Creditor Party which receives for its own account a repayment or
credit in respect of tax on account of which the Borrower has made an increased
payment under Clause 23.2 shall pay to the Borrower a sum equal to the
proportion of the repayment or credit which that Creditor Party allocates to the
amount due from the Borrower in respect of which the Borrower made the increased
payment, provided that:

(p)
the Creditor Party shall not be obliged to allocate to this transaction any part
of a tax repayment or credit which is referable to a class or number of
transactions;

(q)
nothing in this Clause 23.4 shall oblige a Creditor Party to arrange its tax
affairs in any particular manner, to claim any type of relief, credit, allowance
or deduction instead of, or in priority to, another or to make any such claim
within any particular time;

(r)
nothing in this Clause 23.4 shall oblige a Creditor Party to make a payment
which would leave it in a worse position than it would have been in if the
Borrower had not been required to make a tax deduction from a payment; and

(s)
any allocation or determination made by a Creditor Party under or in connection
with this Clause 23.4 shall be conclusive and binding on the Borrower and the
other Creditor Parties.

23.5
Indemnity for taxes. The Borrower hereby indemnifies and agrees to hold each
Creditor Party harmless from and against all taxes other than Non-indemnified
Taxes levied on such Creditor Party (including, without limitation, taxes
imposed on any amounts payable under this Clause 23.5) paid or payable by such
person, whether or not such taxes or other taxes were correctly or legally
asserted. Such indemnification shall be paid within 10 days from the date on
which such Creditor Party makes written demand therefore specifying in
reasonable detail the nature and amount of such taxes or other taxes.

23.6
Exclusion from indemnity and gross-up for taxes. The Borrower shall not be
required to indemnify any Creditor Party for a tax pursuant to Clause 23.5, or
to pay any additional amounts to any Creditor Party pursuant to Clause 23.2, to
the extent that the tax is collected by withholding on payments (a
“Withholding”) and is levied by a Pertinent Jurisdiction of the payer and:

(a)
the person claiming such indemnity or additional amounts was not an original
party to this agreement and under applicable law (after taking into account
relevant treaties and assuming that such person has provided all forms it may
legally and truthfully provide) on the date such person became a party to this
Agreement a Withholding would have been required on such payment, provided that
this exclusion shall not apply to the extent such Withholding does not exceed
the Withholding that would have been applicable if such payment had been made to
the person from whom such person acquired its rights under the Agreement and
this exclusion shall not apply to the extent that such Withholding exceeds the
amount of Withholding that would have been required under the law in effect on
the date such person became a party to this Agreement; or

(b)
the person claiming such indemnity or additional amounts is a Lender who has
changed its Lending Office and under applicable law (after taking into account
relevant treaties and assuming that such Lender has provided all forms it may
legally and truthfully provide) on the date such Lender changed its Lending
Office a Withholding would have been required on such payment, provided that
this exclusion shall not apply to the extent such Withholding does not exceed
the Withholding that would have been applicable to such payment if such Lender
had not changed its Lending Office and this exclusion shall not apply to the
extent that the Withholding exceeds the amount of Withholding that would have
been required under the law in effect on the date such Lender changed its
Lending Office; or

(c)
in the case of a Lender, to the extent that Withholding would not have been
required on such payment if such Lender has complied with its obligations to
deliver certain tax form pursuant to Section 23.7 below.

23.7
Delivery of tax forms.

(a)
Upon the reasonable request of the Borrower, each Lender or transferee that is
organized under the laws of a jurisdiction outside the United States (a
“Non-U.S. Lender”) shall deliver to the Agent and the Borrower two properly
completed and duly executed copies of either IRS Form W-8BEN, W-8BEN-E, W-8ECI
or W-8IMY or, upon request of the Borrower or the Agent, any subsequent versions
thereof or successors thereto, in each case claiming such reduced rate (which
may be zero) of U.S. Federal withholding tax under Sections 1441 and 1442 of the
Code with respect to payments of interest hereunder as such Non-U.S. Lender may
properly claim. In addition, in the case of a Non-U.S. Lender claiming exemption
from U.S. Federal withholding tax under Section 871(h) or 881(c) of the Code,
such Non-U.S. Lender shall, when so requested by the Borrower provide to the
Agent and the Borrower in addition to the Form W-8BEN or W-8BEN-E required under
Section 23.7(a) a certificate representing that such Non-U.S. Lender is not a
bank for purposes of Section 881(c) of the Code, is not a 10-percent shareholder
(within the meaning of Section 871(h)(3)(B) of the Code) of the Borrower and is
not a controlled foreign corporation related to the Borrower (within the meaning
of Section 864(d)(4) of the Code), and such Non-U.S. Lender agrees that it shall
promptly notify the Agent in the event any representation in such certificate is
no longer accurate.

(b)
In the event that Withholding taxes may be imposed under the laws of any
Pertinent Jurisdiction (other than the United States or any political
subdivision or taxing jurisdiction thereof or therein) in respect of payments on
the Loan or other amounts due under this Agreement and if certain documentation
provided by a Lender could reduce or eliminate such Withholding taxes under the
laws of such Pertinent Jurisdiction or any treaty to which the Pertinent
Jurisdiction is a party, then, upon written request by the Borrower, a Lender
that is entitled to an exemption from, or reduction in the amount of, such
Withholding tax shall deliver to the Borrower (with a copy to the Agent), at the
time or times prescribed by applicable law or promptly after receipt of
Borrower’s request, whichever is later, such properly completed and executed
documentation requested by the Borrower, if any, as will permit such payments to
be made without withholding or at a reduced rate of withholding; provided that
such Lender is legally entitled to complete, execute and deliver such
documentation and in such Lender’s reasonable judgment such completion,
execution or delivery would not materially prejudice the legal or commercial
position of such Lender. Notwithstanding the foregoing, nothing in Clause 23.7
shall require a Lender to disclose any confidential information (including,
without limitation, its tax returns or its calculations).

(c)
Each Lender shall deliver such forms as provided in this Clause 23.7 within 20
days after receipt of a written request therefor from the Agent or Borrower.

(d)
Notwithstanding any other provision of this Clause 23.7, a Lender shall not be
required to deliver any form pursuant to this Clause 23.7 that such Lender is
not legally entitled to deliver.

23.8
FATCA information.

(a)
Subject to paragraph (c) below, each Relevant Party confirms to each other
Relevant Party that it is a FATCA Exempt Party on the date hereof (or in the
case of a Transferee Lender, on the date of its applicable Transfer Certificate,
and except as otherwise indicated therein) and thereafter within ten (10)
Business Days of a reasonable request by another Relevant Party shall:

(i)
confirm to that other party whether it is a FATCA Exempt Party or is not a FATCA
Exempt Party; and

(ii)
supply to the requesting party (with a copy to all other Relevant Parties) such
other form or forms (including IRS Form W-8 or Form W-9 or any successor or
substitute form, as applicable) and any other documentation and other
information relating to its status under FATCA (including its applicable
“passthru percentage” or other information required under FATCA or other
official guidance including intergovernmental agreements) as the requesting
party reasonably requests for the purpose of determining whether any payment to
such party may be subject to any FATCA Deduction.

(b)
If a Relevant Party confirms to any other Relevant Party that it is a FATCA
Exempt Party or provides an IRS Form W-8 or W-9 to showing that it is a FATCA
Exempt Party and it subsequently becomes aware that it is not, or has ceased to
be a FATCA Exempt Party, that party shall so notify all other Relevant Parties
reasonably promptly.

(c)
Nothing in this Clause 23.8 shall obligate any Relevant Party to do anything
which would or, in its reasonable opinion, might constitute a breach of any law
or regulation, any policy of that party, any fiduciary duty or any duty of
confidentiality, or to disclose any confidential information (including, without
limitation, its tax returns and calculations); provided that nothing in this
paragraph shall excuse any Relevant Party from providing a true complete and
correct IRS Form W-8 or W-9 (or any successor or substitute form where
applicable). Any information provided on such IRS Form W-8 or W-9 (or any
successor or substitute forms) shall not be treated as confidential information
of such party for purposes of this paragraph.

(d)
If a Relevant Party fails to confirm its status or to supply forms,
documentation or other information requested in accordance the provisions of
this agreement or the provided information is insufficient under FATCA, then:

(i)
such party shall be treated as if it were a FATCA Non-Exempt Party; and

(ii)
if that party failed to confirm its applicable passthru percentage then such
party shall be treated for the purposes of the Finance Documents (and payments
made thereunder) as if its applicable passthru percentage is 100%,

until (in each case) such time as the party in question provides sufficient
confirmation, forms, documentation or other information to establish the
relevant facts.
23.9
FATCA withholding.

(a)
A Relevant Party making a payment to any FATCA Non-Exempt Party shall make such
FATCA Deduction as it determines is required by law and shall render payment to
the IRS within the time allowed and in the amount required by FATCA.

(b)
If a FATCA Deduction is required to be made by any Relevant Party to a FATCA
Non-Exempt Party, the amount of the payment due from such Relevant Party shall
be reduced by the amount of the FATCA Deduction reasonably determined to be
required by such Relevant Party.

(c)
Each Relevant Party shall promptly upon becoming aware that a FATCA Deduction is
required with respect to any payment owed to it (or that there is any change in
the rate or basis of a FATCA Deduction) notify each other Relevant Party
accordingly.

(d)
Within thirty days of making either a FATCA Deduction or any payment required in
connection with that FATCA Deduction, the party making such FATCA Deduction
shall deliver to the Agent for delivery to the party on account of whom the
FATCA Deduction was made evidence reasonably satisfactory to that party that the
FATCA Deduction has been made or (as applicable) any appropriate payment paid to
the IRS.

(e)
A Relevant Party who becomes aware that it must make a FATCA Deduction in
respect of a payment to another Relevant Party (or that there is any change in
the rate or basis of such FATCA Deduction) shall notify that party and the
Agent.

(f)
The Agent shall promptly upon becoming aware that it must make a FATCA Deduction
in respect of a payment to a Lender which relates to a payment by a Borrower
Party (or that there is any change in the rate or the basis of such a FATCA
Deduction) notify the Borrower and the relevant Lender.

(g)
If a FATCA Deduction is made as a result of any creditor Party failing to be a
FATCA Exempt Party, such party shall indemnify each other Creditor Party against
any loss, cost or expense to it resulting from such FATCA Deduction.

23.10
FATCA mitigation. Notwithstanding any other provision of this agreement, if a
FATCA deduction is or will be required to be made by any party under Clause
23.10 in respect of a payment to any FATCA Non-Exempt Lender, the FATCA
Non-Exempt Lender may either:

(a)
transfer its entire interest in the Loan to a U.S. branch or Affiliate, or

(b)
nominate one or more transferee lenders who upon becoming a Lender would be a
FATCA Exempt Party, by notice in writing to the Agent and the Borrower
specifying the terms of the proposed transfer, and upon the approval and consent
of the Agent and the Borrower, cause such transferee lender(s) to purchase all
of the FATCA Non-Exempt Lender’s interest in the Loan.

23
ILLEGALITY, ETC

24.1
Illegality. If it becomes unlawful in any applicable jurisdiction for a Lender
(the “Notifying Lender”) to perform any of its obligations as contemplated by
this Agreement or to fund or maintain its participation in any Advance:

(q)
the Notifying Lender shall promptly notify the Agent upon becoming aware of that
event;

(r)
upon the Agent notifying the Borrower and the other Creditor Parties, the
Commitment of the Notifying Lender will be immediately cancelled; and

(s)
the Borrower shall repay the Notifying Lender’s participation in the Advance on
the last day of the Interest Period for the Advance occurring after the Agent
has notified the Borrower or, if earlier, the date specified by the Notifying
Lender in the notice delivered to the Agent (being no earlier than the last day
of any applicable grace period permitted by law).

24.2
Mitigation. If circumstances arise which would result in a notification under
Clause 24.1 then, without in any way limiting the obligations of the Borrower
under Clause 24.1, the Notifying Lender shall use reasonable commercial efforts
to transfer its obligations, liabilities and rights under this Agreement and the
Finance Documents to another office or financial institution not affected by the
circumstances but the Notifying Lender shall not be under any obligation to take
any such action if, in its opinion, to do would or might:

(n)
have an adverse effect on its business, operations or financial condition; or

(o)
involve it in any activity which is unlawful or prohibited or any activity that
is contrary to, or inconsistent with, any regulation; or

(p)
involve it in any expense (unless indemnified to its satisfaction) or tax
disadvantage.

24
INCREASED COSTS

25.1
Increased costs. This Clause 25 applies if a Lender (the “Notifying Lender”)
notifies the Agent that the Notifying Lender considers that as a result of:

(q)
the introduction or alteration after the date of this Agreement of a law or an
alteration after the date of this Agreement in the manner in which a law is
interpreted or applied (disregarding any effect which relates to the application
to payments under this Agreement of a Non-Indemnified tax); or

(r)
complying with any regulation (including any which relates to capital adequacy
or liquidity controls or which affects the manner in which the Notifying Lender
allocates capital resources to its obligations under this Agreement) which is
introduced, or altered, or the interpretation or application of which is
altered, after the date of this Agreement,

the Notifying Lender (or a parent company of it) has incurred or will incur an
“increased cost”.
Notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act, and all requests, rules, guidelines and
directives promulgated thereunder, are deemed to have been introduced or adopted
after the date hereof, regardless of the date enacted or adopted.
25.2
Meaning of “increased costs”. In this Clause 25, “increased costs” means, in
relation to a Notifying Lender:

(t)
an additional or increased cost incurred as a result of, or in connection with,
the Notifying Lender having entered into, or being a party to, this Agreement or
having taken an assignment of rights under this Agreement, of funding or
maintaining its Commitment or Contribution or performing its obligations under
this Agreement, or of having outstanding all or any part of its Contribution or
other unpaid sums;

(u)
a reduction in the amount of any payment to the Notifying Lender under this
Agreement or in the effective return which such a payment represents to the
Notifying Lender or on its capital;

(v)
an additional or increased cost of funding all or maintaining all or any of the
advances comprised in a class of advances formed by or including the Notifying
Lender’s Contribution or (as the case may require) the proportion of that cost
attributable to the Contribution; or

(w)
a liability to make a payment, or a return foregone, which is calculated by
reference to any amounts received or receivable by the Notifying Lender under
this Agreement;

(x)
but not an item attributable to a change in the rate of tax on the overall net
income of the Notifying Lender (or a parent company of it) or an item covered by
the indemnity for tax in Clause 23 or an item arising directly out of the
implementation or application of or compliance with Basel III or any other law
or regulation which implements Basel III (whether such implementation,
application or compliance is by a government, regulator, Creditor Party or any
of its affiliates).

For the purposes of this Clause 25.2 the Notifying Lender may in good faith
allocate or spread costs and/or losses among its assets and liabilities (or any
class of its assets and liabilities) on such basis as it considers appropriate.
25.3
Notification to Borrower of claim for increased costs. The Agent shall promptly
notify the Borrower and the other Security Parties of the notice which the Agent
received from the Notifying Lender under Clause 25.1.

25.4
Payment of increased costs. The Borrower shall pay to the Agent, on the Agent’s
demand, for the account of the Notifying Lender the amounts which the Agent from
time to time notifies the Borrower that the Notifying Lender has specified to be
necessary to compensate the Notifying Lender for the increased cost.

25.5
Notice of prepayment. If the Borrower is not willing to continue to compensate
the Notifying Lender for the increased cost under Clause 25.4, the Borrower may
give the Agent not less than 14 days’ notice of its intention to prepay the
Notifying Lender’s Contribution at the end of an Interest Period.

25.6
Prepayment; termination of Commitment. A notice under Clause 25.5 shall be
irrevocable; the Agent shall promptly notify the Notifying Lender of the
Borrower’s notice of intended prepayment; and:

(f)
on the date on which the Agent serves that notice, the Commitment of the
Notifying Lender shall be cancelled; and

(g)
on the date specified in its notice of intended prepayment, the Borrower shall
prepay (without premium or penalty but subject to any applicable prepayment fee
under Clause 8.9(c)) the Notifying Lender’s Contribution, together with accrued
interest thereon at the applicable rate plus the Margin.

25.7
Application of prepayment. Clause 8 shall apply in relation to the prepayment.

25
SET‑OFF

26.1
Application of credit balances. Upon the occurrence and during the continuance
of an Event of Default, each Creditor Party may, with notice to the Borrower:

(y)
apply any balance (whether or not then due) which at any time stands to the
credit of any account in the name of the Borrower at any office in any country
of that Creditor Party in or towards satisfaction of any sum then due from the
Borrower to that Creditor Party under any of the Finance Documents; and

(z)
for that purpose:

(i)
break, or alter the maturity of, all or any part of a deposit of the Borrower;

(ii)
convert or translate all or any part of a deposit or other credit balance into
Dollars; and

(iii)
enter into any other transaction or make any entry with regard to the credit
balance which the Creditor Party concerned considers appropriate.

26.2
Existing rights unaffected. No Creditor Party shall be obliged to exercise any
of its rights under Clause 26.1; and those rights shall be without prejudice and
in addition to any right of set‑off, combination of accounts, charge, lien or
other right or remedy to which a Creditor Party is entitled (whether under the
general law or any document).

26.3
Sums deemed due to a Lender. For the purposes of this Clause 26, a sum payable
by the Borrower to the Agent or the Security Trustee for distribution to, or for
the account of, a Lender shall be treated as a sum due to that Lender; and each
Lender’s proportion of a sum so payable for distribution to, or for the account
of, the Lenders shall be treated as a sum due to such Lender.

26.4
No Security Interest. This Clause 26 gives the Creditor Parties a contractual
right of set-off only, and does not create any Security Interest over any credit
balance of the Borrower.

26
TRANSFERS AND CHANGES IN LENDING OFFICES

27.1
Transfer by Borrower. The Borrower may not, without the consent of the Agent,
given on the instructions of all the Lenders, transfer any of its rights,
liabilities or obligations under any Finance Document.

27.2
Transfer by a Lender. Subject to Clause 27.4, a Lender (the “Transferor Lender”)
may at any time, with the consent of the Borrower, cause:

(d)
its rights in respect of all or part of its Contribution; or

(e)
its obligations in respect of all or part of its Commitment; or

(f)
a combination of (a) and (b),

to be (in the case of its rights) transferred to, or (in the case of its
obligations) assumed by, another bank or financial institution or trust, fund or
other entity (a “Transferee Lender”) which (i) is regularly engaged in or
established for the purpose of making, purchasing or investing in loans,
securities or other financial assets or the securitization or similar
transaction of that Transferor Lender’s Contribution or Commitment and (ii) is
not an Affiliate of the Borrower, by delivering to the Agent a completed
certificate in the form set out in Schedule 5 with any modifications approved or
required by the Agent (a “Transfer Certificate”) executed by the Transferor
Lender and the Transferee Lender.
Notwithstanding the foregoing, any rights and obligations of the Transferor
Lender in its capacity as Agent or Security Trustee shall be determined in
accordance with Clause 31.
27.3
Transfer Certificate, delivery and notification. As soon as reasonably
practicable after a Transfer Certificate is delivered to the Agent, it shall
(unless it has reason to believe that the Transfer Certificate may be
defective):

(e)
sign the Transfer Certificate on behalf of itself, the Borrower, the other
Security Parties, the Security Trustee and each of the other Lenders;

(f)
on behalf of the Transferee Lender, send to the Borrower and each other Security
Party letters or faxes notifying them of the Transfer Certificate and attaching
a copy of it;

(g)
send to the Transferee Lender copies of the letters or faxes sent under
paragraph (b),

but the Agent shall only be obliged to execute a Transfer Certificate delivered
to it by the Transferor Lender and the Transferee Lender once it is satisfied it
has complied with all necessary “know your customer” or other similar checks
under all applicable laws and regulations to the transfer to that Transferee
Lender.
27.4
Effective Date of Transfer Certificate. A Transfer Certificate becomes effective
on the date, if any, specified in the Transfer Certificate as its effective
date, provided that it is signed by the Agent under Clause 27.3 on or before
that date.

27.5
No transfer without Transfer Certificate. Except as provided in Clause 27.17, no
assignment or transfer of any right or obligation of a Lender under any Finance
Document is binding on, or effective in relation to, the Borrower, any other
Security Party, the Agent or the Security Trustee unless it is effected,
evidenced or perfected by a Transfer Certificate.

27.6
Lender re-organization; waiver of Transfer Certificate. If a Lender enters into
any merger, de-merger or other reorganization as a result of which all its
rights or obligations vest in a successor, the Agent may, if it sees fit, by
notice to the successor and the Borrower and the Security Trustee waive the need
for the execution and delivery of a Transfer Certificate and, upon service of
the Agent’s notice, the successor shall become a Lender with the same Commitment
and Contribution as were held by the predecessor Lender.

27.7
Effect of Transfer Certificate. The effect of a Transfer Certificate is as
follows:

(a)
to the extent specified in the Transfer Certificate, all rights and interests
(present, future or contingent) which the Transferor Lender has under or by
virtue of the Finance Documents are assigned to the Transferee Lender
absolutely, free of any defects in the Transferor Lender’s title and of any
rights or equities which the Borrower or any other Security Party had against
the Transferor Lender;

(b)
the Transferor Lender’s Commitment is discharged to the extent specified in the
Transfer Certificate;

(c)
the Transferee Lender becomes a Lender with the Contribution previously held by
the Transferor Lender and a Commitment of an amount specified in the Transfer
Certificate;

(d)
the Transferee Lender becomes bound by all the provisions of the Finance
Documents which are applicable to the Lenders generally, including those about
pro‑rata sharing and the exclusion of liability on the part of, and the
indemnification of, the Agent and the Security Trustee and, to the extent that
the Transferee Lender becomes bound by those provisions (other than those
relating to exclusion of liability), the Transferor Lender ceases to be bound by
them;

(e)
any part of the Loan which the Transferee Lender advances after the Transfer
Certificate’s effective date ranks in point of priority and security in the same
way as it would have ranked had it been advanced by the transferor, assuming
that any defects in the transferor’s title and any rights or equities of the
Borrower or any other Security Party against the Transferor Lender had not
existed;

(f)
the Transferee Lender becomes entitled to all the rights under the Finance
Documents which are applicable to the Lenders generally, including but not
limited to those relating to the Lenders and those under Clause 5.7 and Clause
21, and to the extent that the Transferee Lender becomes entitled to such
rights, the Transferor Lender ceases to be entitled to them; and

(g)
in respect of any breach of a warranty, undertaking, condition or other
provision of a Finance Document or any misrepresentation made in or in
connection with a Finance Document, the Transferee Lender shall be entitled to
recover damages by reference to the loss incurred by it as a result of the
breach or misrepresentation, irrespective of whether the original Lender would
have incurred a loss of that kind or amount.

The rights and equities of the Borrower or any other Security Party referred to
above include, but are not limited to, any right of set off and any other kind
of cross‑claim.
27.8
Maintenance of register of Lenders. During the Security Period the Agent shall
maintain a register in which it shall record the name, Commitment, Contribution
and administrative details (including the lending office) from time to time of
each Lender holding a Transfer Certificate and the effective date (in accordance
with Clause 27.4) of the Transfer Certificate; and the Agent shall make the
register available for inspection by any Lender, the Security Trustee and the
Borrower during normal banking hours, subject to receiving at least three (3)
Business Days’ prior notice.

27.9
Reliance on register of Lenders. The entries on that register shall, in the
absence of manifest error, be conclusive in determining the identities of the
Lenders and the amounts of their Commitments and Contributions and the effective
dates of Transfer Certificates and may be relied upon by the Agent and the other
parties to the Finance Documents for all purposes relating to the Finance
Documents.

27.10
Authorization of Agent to sign Transfer Certificates. The Borrower, the Security
Trustee and each Lender irrevocably authorizes the Agent to sign Transfer
Certificates on its behalf.

27.11
Registration fee. In respect of any Transfer Certificate, the Agent shall be
entitled to recover a registration fee of $5,000 from the Transferor Lender or
(at the Agent’s option) the Transferee Lender.

27.12
Sub-participation; subrogation assignment. A Lender may sub‑participate all or
any part of its rights and/or obligations under or in connection with the
Finance Documents without the consent of, or any notice to, the Borrower, any
other Security Party, the Agent or the Security Trustee; and the Lenders may
assign, in any manner and terms agreed by the Lenders, the Agent and the
Security Trustee, all or any part of those rights to an insurer or surety who
has become subrogated to them.

27.13
Disclosure of information. The Borrower irrevocably authorizes each Creditor
Party to give, divulge and reveal from time to time information and details
relating to their accounts, the Ship, the Finance Documents, the Loan or the
Commitments to:

(a)
any private, public or internationally recognized authorities that are entitled
to and have requested to obtain such information;

(b)
the Creditor Parties’ respective head offices, branches and affiliates and
professional advisors;

(c)
any other parties to the Finance Documents;

(d)
a rating agency or their professional advisors;

(e)
any person with whom such Creditor Party proposes to enter (or considers
entering) into contractual relations in relation to the Loan and/or its
Commitment or Contribution; and

(f)
any other person regarding the funding, re-financing, transfer, assignment,
sale, sub-participation or operational arrangement or other transaction in
relation to the Loan, its Contribution or its Commitment, including without
limitation, for purposes in connection with a securitization or any enforcement,
preservation, assignment, transfer, sale or sub-participation of any of such
Creditor Parties’ rights and obligations;

provided that such Creditor Party has taken commercially reasonable efforts to
ensure that any person to whom such Creditor Party passes any information in
accordance with the terms of this Clause 27.13 undertakes to maintain the
confidentiality of such information so as to protect any material non-public
information of the Security Parties.
27.14
Change of lending office. A Lender may change its lending office by giving
notice to the Agent and the change shall become effective on the later of:

(a)
the date on which the Agent receives the notice; and

(b)
the date, if any, specified in the notice as the date on which the change will
come into effect.

27.15
Notification. On receiving such a notice, the Agent shall notify the Borrower
and the Security Trustee; and, until the Agent receives such a notice, it shall
be entitled to assume that a Lender is acting through the lending office of
which the Agent last had notice.

27.16
Replacement of Reference Bank. If any Reference Bank ceases to be a Lender or is
unable on a continuing basis to supply quotations for the purposes of Clauses
5.7 to 5.12 then, unless the Borrower, the Agent and the Lenders otherwise
agree, the Agent, acting on the instructions of the Lenders, and after
consulting the Borrower, shall appoint another bank (whether or not a Lender) to
be a replacement Reference Bank; and, when that appointment comes into effect,
the first‑mentioned Reference Bank’s appointment shall cease to be effective.

27.17
Security over Lenders’ rights. In addition to the other rights provided to
Lenders under this Clause 27, each Lender may without consulting with or
obtaining consent from the Borrower or any other Security Party, at any time
charge, assign or otherwise create a Security Interest in or over (whether by
way of collateral or otherwise) all or any of its rights under any Finance
Document to secure obligations of that Lender including, without limitation:

(a)
any charge, assignment or other Security Interest to secure obligations to a
federal reserve or central bank; and

(b)
in the case of any Lender which is a fund, any charge, assignment or other
Security Interest granted to any holders (or trustee or representatives of
holders) of obligations owed, or securities issued, by that Lender as security
for those obligations or securities;

except that no such charge, assignment or Security Interest shall:
(i)
release a Lender from any of its obligations under the Finance Documents or
substitute the beneficiary of the relevant charge, assignment or Security
Interest for the Lender as a party to any of the Finance Documents; or

(ii)
require any payments to be made by the Borrower or any other Security Party or
grant to any person any more extensive rights than those required to be made or
granted to the relevant Lender under the Finance Documents.

27
VARIATIONS AND WAIVERS

28.1
Variations, waivers etc. by Lenders. Subject to Clause 28.2, a document shall be
effective to vary, waive, suspend or limit any provision of a Finance Document,
or any Creditor Party’s rights or remedies under such a provision or the general
law, only if the document is signed, or specifically agreed to by fax, by the
Borrower, by the Agent on behalf of the Majority Lenders, by the Agent and the
Security Trustee in their own rights, and, if the document relates to a Finance
Document to which a Security Party is party, by that Security Party.

28.2
Variations, waivers etc. requiring agreement of all Lenders. As regards the
following, Clause 28.1 applies as if the words “by the Agent on behalf of the
Lenders” were replaced by the words “by or on behalf of every Lender”:

(h)
a reduction in the Margin;

(i)
a postponement to the date for, or a reduction in the amount of, any payment of
principal, interest, fees or other sum payable under this Agreement or the Note;

(j)
an increase in any Lender’s Commitment;

(k)
a change to the definition of “Lenders”;

(l)
a change to Clause 3 or this Clause 28;

(m)
any release of, or material variation to, a Security Interest, guarantee,
indemnity or subordination arrangement set out in a Finance Document; and

(n)
any other change or matter as regards which this Agreement or another Finance
Document expressly provides that each Lender’s consent is required.

28.3
Variations, waivers etc. relating to the Servicing Banks. An amendment or waiver
that relates to the rights or obligations of the Agent or the Security Trustee
under Clause 31 may not be effected without the consent of the Agent or the
Security Trustee.

28.4
Exclusion of other or implied variations. Except for a document which satisfies
the requirements of Clauses 28.1, 28.2 or 28.3, no document, and no act, course
of conduct, failure or neglect to act, delay or acquiescence on the part of the
Creditor Parties or any of them (or any person acting on behalf of any of them)
shall result in the Creditor Parties or any of them (or any person acting on
behalf of any of them) being taken to have varied, waived, suspended or limited,
or being precluded (permanently or temporarily) from enforcing, relying on or
exercising:

(c)
a provision of this Agreement or another Finance Document; or

(d)
an Event of Default; or

(e)
a breach by the Borrower or another Security Party of an obligation under a
Finance Document or the general law; or

(f)
any right or remedy conferred by any Finance Document or by the general law,

and there shall not be implied into any Finance Document any term or condition
requiring any such provision to be enforced, or such right or remedy to be
exercised, within a certain or reasonable time.
28
NOTICES

29.1
General. Unless otherwise specifically provided, any notice under or in
connection with any Finance Document shall be given by letter, electronic mail
(“Email”) or fax and references in the Finance Documents to written notices,
notices in writing and notices signed by particular persons shall be construed
accordingly.

29.2
Addresses for communications. A notice by letter, Email or fax shall be sent:

(h)
to the Borrower:            Bulk Nordic Oasis Ltd.

Par la Ville Place
14 Par la Ville Road
Hamilton HM08
Bermuda


Attention: Ms. Deborah Davis
Facsimile: +441 292 1373
Email: ddavis@consolidated.bm


With a copy to:


Phoenix Bulk Carriers (US) LLC as agents
109 Long Wharf
Newport, Rhode Island 02840


Attention: Mr. Tony Laura
Facsimile: +401-846-1520
Email: alaura@pangaeals.com


(i)
to a Lender:                At the address below its name in Schedule 1 or (as
the



case may require) in the relevant Transfer Certificate.

(j)
to the Agent:                DVB Bank SE

Platz der Republik 6
60325 Frankfurt am Main
Germany


Attention: Loan Administration Manager
Facsimile: +49 69 97 50 4444
    
With a copy to:
DVB Bank SE
c/o DVB Transport (US) LLC
609 Fifth Avenue, 5th Floor
New York, New York 10017


Attention: Matthew Galici


Facsimile: +1-917-369-2196
Email: matthew.galici@dvbbank.com
(k)
to the Security Trustee:            DVB Bank SE

Platz der Republik 6
60325 Frankfurt am Main
Germany


Attention: Loan Administration Manager
Facsimile: +49 69 97 50 4444
    
With a copy to:
DVB Bank SE
c/o DVB Transport (US) LLC
609 Fifth Avenue, 5th Floor
New York, New York 10017


Attention: Matthew Galici


Facsimile: +1-917-369-2196
Email: matthew.galici@dvbbank.com
or to such other address as the relevant party may notify the Agent or, if the
relevant party is the Agent or the Security Trustee, the Borrower, the Lenders
and the Security Parties.
29.3
Effective date of notices. Subject to Clauses 29.4 and 29.5:

(g)
a notice which is delivered personally or posted shall be deemed to be served,
and shall take effect, at the time when it is delivered;

(h)
a notice which is sent by Email shall be deemed to be served, and shall take
effect, at the time when it is actually received in readable form; and

(i)
a notice which is sent by fax shall be deemed to be served, and shall take
effect, two (2) hours after its transmission is completed.

29.4
Service outside business hours. However, if under Clause 29.3 a notice would be
deemed to be served:

(d)
on a day which is not a business day in the place of receipt; or

(e)
on such a business day, but after 5:00 p.m. local time,

the notice shall (subject to Clause 29.5) be deemed to be served, and shall take
effect, at 9:00 a.m. on the next day which is such a business day.
29.5
Illegible notices. Clauses 29.3 and 29.4 do not apply if the recipient of a
notice notifies the sender within one (1) hour after the time at which the
notice would otherwise be deemed to be served that the notice has been received
in a form which is illegible in a material respect.

29.6
Valid notices. A notice under or in connection with a Finance Document shall not
be invalid by reason that its contents or the manner of serving it do not comply
with the requirements of this Agreement or, where appropriate, any other Finance
Document under which it is served if:

(a)
the failure to serve it in accordance with the requirements of this Agreement or
other Finance Document, as the case may be, has not caused any party to suffer
any significant loss or prejudice; or

(b)
in the case of incorrect and/or incomplete contents, it should have been
reasonably clear to the party on which the notice was served what the correct or
missing particulars should have been.

29.7
Electronic communication between the Agent and a Lender. Any communication to be
made between the Agent and a Lender under or in connection with the Finance
Documents may be made by Email or other electronic means, if the Agent and the
relevant Lender:

(e)
agree that, unless and until notified to the contrary, this is to be an accepted
form of communication;

(f)
notify each other in writing of their Email address and/or any other information
required to enable the sending and receipt of information by that means; and

(g)
notify each other of any change to their respective Email addresses or any other
such information supplied to them.

Any electronic communication made between the Agent and a Lender will be
effective only when actually received in readable form and, in the case of any
electronic communication made by a Lender to the Agent, only if it is addressed
in such a manner as the Agent shall specify for this purpose.
29.8
English language. Any notice under or in connection with a Finance Document
shall be in English.

29.9
Meaning of “notice”. In this Clause 29, “notice” includes any demand, consent,
authorization, approval, instruction, waiver or other communication.

29
SUPPLEMENTAL

30.1
Rights cumulative, non-exclusive. The rights and remedies which the Finance
Documents give to each Creditor Party are:

(l)
cumulative;

(m)
may be exercised as often as appears expedient; and

(n)
shall not, unless a Finance Document explicitly and specifically states so, be
taken to exclude or limit any right or remedy conferred by any law.

30.2
Severability of provisions. If any provision of a Finance Document is or
subsequently becomes void, unenforceable or illegal, that shall not affect the
validity, enforceability or legality of the other provisions of that Finance
Document or of the provisions of any other Finance Document.

30.3
Counterparts. A Finance Document may be executed in any number of counterparts.

30.4
Binding Effect. This Agreement shall become effective on the Effective Date and
thereafter shall be binding upon and inure to the benefit of each of the parties
hereto and their respective successors and assigns.

30
THE SERVICING BANKS

31.1
Appointment and Granting.

(j)
The Agent. Each of the Lenders appoints and authorizes (with a right of
revocation) the Agent to act as its agent hereunder and under any of the other
Finance Documents with such powers as are specifically delegated to the Agent by
the terms of this Agreement and of any of the other Finance Documents, together
with such other powers as are reasonably incidental thereto.

(k)
The Security Trustee.

(i)
Authorization of Security Trustee. Each of the Lenders and the Agent appoints
and authorizes (with a right of revocation) the Security Trustee to act as
security trustee hereunder and under the other Finance Documents (other than the
Notes) with such powers as are specifically delegated to the Security Trustee by
the terms of this Agreement and such other Finance Documents, together with such
other powers as are reasonably incidental thereto.

(ii)
Granting Clause. To secure the payment of all sums of money from time to time
owing to the Lenders under the Finance Documents, and the performance of the
covenants of the Borrower and any other Security Party herein and therein
contained, and in consideration of the premises and of the covenants herein
contained and of the extensions of credit by the Lenders, the Security Trustee
does hereby declare that it will hold as such trustee in trust for the benefit
of the Lenders and the Agent, from and after the execution and delivery thereof,
all of its right, title and interest as mortgagee in, to and under the Mortgage
and its right, title and interest as assignee and secured party under the other
Finance Documents (the right, title and interest of the Security Trustee in and
to the property, rights and privileges described above, from and after the
execution and delivery thereof, and all property hereafter specifically
subjected to the Security Interest of the indenture created hereby and by the
Finance Documents by any amendment hereto or thereto are herein collectively
called the “Estate”); TO HAVE AND TO HOLD the Estate unto the Security Trustee
and its successors and assigns forever, BUT IN TRUST, NEVERTHELESS, for the
equal and proportionate benefit and security of the Lenders, the Agent and their
respective successors and assigns without any priority of any one over any
other, UPON THE CONDITION that, unless and until an Event of Default under this
Agreement shall have occurred and be continuing, the Borrower shall be
permitted, to the exclusion of the Security Trustee, to possess and use the
Ship. IT IS HEREBY COVENANTED, DECLARED AND AGREED that all property subject or
to become subject hereto is to be held, subject to the further covenants,
conditions, uses and trusts hereinafter set forth, and each Security Party, for
itself and its respective successors and assigns, hereby covenants and agrees to
and with the Security Trustee and its successors in said trust, for the equal
and proportionate benefit and security of the Lenders and the Agent as
hereinafter set forth.

(iii)
Acceptance of Trusts. The Security Trustee hereby accepts the trusts imposed
upon it as Security Trustee by this Agreement, and the Security Trustee
covenants and agrees to perform the same as herein expressed and agrees to
receive and disburse all monies constituting part of the Estate in accordance
with the terms hereof.

31.2
Scope of Duties. Neither the Agent nor the Security Trustee (which terms as used
in this sentence and in Clause 31.5 hereof shall include reference to their
respective affiliates and their own respective and their respective affiliates’
officers, directors, employees, agents and attorneys-in-fact):

(f)
shall have any duties or responsibilities except those expressly set forth in
this Agreement and in any of the Finance Documents, and shall not by reason of
this Agreement or any of the Finance Documents be (except, with respect to the
Security Trustee, as specifically stated to the contrary in this Agreement) a
trustee for a Lender;

(g)
shall be responsible to the Lenders for any recitals, statements,
representations or warranties contained in this Agreement or in any of the
Finance Documents, or in any certificate or other document referred to or
provided for in, or received by any of them under, this Agreement or any of the
other Finance Documents, or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any of the other Finance
Documents or any other document referred to or provided for herein or therein or
for any failure by a Security Party or any other person to perform any of its
obligations hereunder or thereunder or for the location, condition or value of
any property covered by any Security Interest under any of the Finance Documents
or for the creation, perfection or priority of any such Security Interest;

(h)
shall be required to initiate or conduct any litigation or collection
proceedings hereunder or under any of the Finance Documents unless expressly
instructed to do so in writing by the Lenders; or

(i)
shall be responsible for any action taken or omitted to be taken by it hereunder
or under any of the Finance Documents or under any other document or instrument
referred to or provided for herein or therein or in connection herewith or
therewith, except for its own gross negligence or willful misconduct. Each of
the Security Trustee and the Agent may employ agents and attorneys-in-fact and
neither the Security Trustee nor the Agent shall be responsible for the
negligence or misconduct of any such agents or attorneys-in-fact selected by it
in good faith, but shall be responsible for the gross negligence or willful
misconduct of such agents or attorneys-in-fact. Each of the Security Trustee and
the Agent may deem and treat the payee of a Note as the holder thereof for all
purposes hereof unless and until a written notice of the assignment or transfer
thereof shall have been filed with the Agent.

31.3
Reliance. Each of the Security Trustee and the Agent shall be entitled to rely
upon any certification, notice or other communication (including any thereof by
telephone, telex, telefacsimile, telegram or cable) believed by it to be genuine
and correct and to have been signed or sent by or on behalf of the proper person
or persons, and upon advice and statements of legal counsel, independent
accountants and other experts selected by the Security Trustee or the Agent, as
the case may be. As to any matters not expressly provided for by this Agreement
or any of the other Finance Documents, each of the Security Trustee and the
Agent shall in all cases be fully protected in acting, or in refraining from
acting, hereunder or thereunder in accordance with instructions signed by the
Lenders, and such instructions and any action taken or failure to act pursuant
thereto shall be binding on all of the Lenders.

31.4
Knowledge. Neither the Security Trustee nor the Agent shall be deemed to have
knowledge or notice of the occurrence of a Potential Event of Default or Event
of Default (other than, in the case of the Agent, the non‑payment of principal
of or interest on the Loan or actual knowledge thereof) unless each of the
Security Trustee and the Agent has received notice from a Lender or the Borrower
specifying such Potential Event of Default or Event of Default and stating that
such notice is a “Notice of Default”. If the Agent receives such a notice of the
occurrence of such Potential Event of Default or Event of Default, the Agent
shall give prompt notice thereof to the Security Trustee and the Lenders (and
shall give each Lender prompt notice of each such non‑payment). Subject to
Clause 31.8 hereof, the Security Trustee and the Agent shall take such action
with respect to such Potential Event of Default or Event of Default or other
event as shall be directed by the Lenders, except that, unless and until the
Security Trustee and the Agent shall have received such directions, each of the
Security Trustee and the Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Potential Event
of Default or Event of Default or other event as it shall deem advisable in the
best interest of the Lenders.

31.5
Security Trustee and Agent as Lenders. Each of the Security Trustee and the
Agent (and any successor acting as Security Trustee or Agent, as the case may
be) in its individual capacity as a Lender hereunder shall have the same rights
and powers hereunder as any other Lender and may exercise the same as though it
were not acting as the Security Trustee or the Agent, as the case may be, and
the term “Lender” or “Lenders” shall, unless the context otherwise indicates,
include each of the Security Trustee and the Agent in their respective
individual capacities. Each of the Security Trustee and the Agent (and any
successor acting as Security Trustee and Agent, as the case may be) and their
respective affiliates may (without having to account therefor to a Lender)
accept deposits from, lend money to and generally engage in any kind of banking,
trust or other business with the Borrower and any of its subsidiaries or
affiliates as if it were not acting as the Security Trustee or the Agent, as the
case may be, and each of the Security Trustee and the Agent and their respective
affiliates may accept fees and other consideration from the Borrower for
services in connection with this Agreement or otherwise without having to
account for the same to the Lenders.

31.6
Indemnification of Security Trustee and Agent. The Lenders severally agree,
ratably in accordance with the aggregate principal amount of each Lender’s
Contribution in the Loan, to indemnify each of the Agent and the Security
Trustee (to the extent not reimbursed under other provisions of this Agreement,
but without limiting the obligations of the Borrower under said other
provisions) for any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind and nature whatsoever which may be imposed on, incurred by or asserted
against the Security Trustee or the Agent in any way relating to or arising out
of this Agreement or any of the other Finance Documents or any other documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby (including, without limitation, the costs and expenses which
the Borrower are to pay hereunder, but excluding, unless an Event of Default has
occurred and is continuing, normal administrative costs and expenses incident to
the performance of their respective agency duties hereunder) or the enforcement
of any of the terms hereof or thereof or of any such other documents, except
that no Lender shall be liable for any of the foregoing to the extent they arise
from the gross negligence or willful misconduct of the party to be indemnified.

31.7
Reliance on Security Trustee or Agent. Each Lender agrees that it has,
independently and without reliance on the Security Trustee, the Agent or any
other Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis of the Borrower and decision to enter
into this Agreement and that it will, independently and without reliance upon
the Security Trustee, the Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own analysis and decisions in taking or not taking action under this Agreement
or any of the Finance Documents. None of the Security Trustee or the Agent shall
be required to keep itself informed as to the performance or observance by the
Borrower of this Agreement or any of the Finance Documents or any other document
referred to or provided for herein or therein or to inspect the properties or
books of any Borrower. Except for notices, reports and other documents and
information expressly required to be furnished to the Lenders by the Security
Trustee or the Agent hereunder, neither the Security Trustee nor the Agent shall
have any duty or responsibility to provide a Lender with any credit or other
information concerning the affairs, financial condition or business of either
Borrower or any subsidiaries or affiliates thereof which may come into the
possession of the Security Trustee, the Agent or any of their respective
affiliates.

31.8
Actions by Security Trustee and Agent. Except for action expressly required of
the Security Trustee or the Agent hereunder and under the other Finance
Documents, each of the Security Trustee and the Agent shall in all cases be
fully justified in failing or refusing to act hereunder and thereunder unless it
shall receive further assurances to its satisfaction from the Lenders of their
indemnification obligations under Clause 31.6 against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action.

31.9
Resignation and Removal. Subject to the appointment and acceptance of a
successor Security Trustee or Agent (as the case may be) as provided below, each
of the Security Trustee and the Agent may resign at any time by giving notice
thereof to the Lenders and the Borrower, and the Security Trustee or the Agent
may be removed at any time with or without cause by the Lenders by giving notice
thereof to the Agent, the Security Trustee, the Lenders and the Borrower. Upon
any such resignation or removal, the Lenders shall have the right to appoint a
successor Security Trustee or Agent, as the case may be. If no successor
Security Trustee or Agent, as the case may be, shall have been so appointed by
the Lenders or, if appointed, shall not have accepted such appointment within 30
days after the retiring Security Trustee’s or Agent’s, as the case may be,
giving of notice of resignation or the Lenders’ removal of the retiring Security
Trustee or Agent, as the case may be, then the retiring Security Trustee or
Agent, as the case may be, may, on behalf of the Lenders, appoint a successor
Security Trustee or Agent. Upon the acceptance of any appointment as Security
Trustee or Agent hereunder by a successor Security Trustee or Agent, such
successor Security Trustee or Agent, as the case may be, shall thereupon succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Security Trustee or Agent, as the case may be, and the retiring
Security Trustee or Agent shall be discharged from its duties and obligations
hereunder. After any retiring Security Trustee or Agent’s resignation or removal
hereunder as Security Trustee or Agent, as the case may be, the provisions of
this Clause 31 shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as the Security
Trustee or the Agent, as the case may be.

31.10
Release of Collateral. Without the prior written consent of the Lenders, neither
the Security Trustee nor the Agent will consent to any modification, supplement
or waiver under any of the Finance Documents nor without the prior written
consent of all of the Lenders release any Collateral or otherwise terminate any
Security Interest under the Finance Documents, except that no such consent is
required, and each of the Security Trustee and the Agent is authorized, to
release any Security Interest covering property if the Secured Liabilities have
been paid and performed in full or which is the subject of a disposition of
property permitted hereunder or to which the Lenders have consented.

31
LAW AND JURISDICTION

32.1
Governing law. THIS AGREEMENT AND THE OTHER FINANCE DOCUMENTS (EXCEPT AS
OTHERWISE PROVIDED IN A FINANCE DOCUMENT) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS
CONFLICT OF LAW PRINCIPLES.

32.2
Consent to Jurisdiction.

(f)
The Borrower hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York County, and
any appellate court thereof, in any action or proceeding arising out of or
relating to this Agreement or any of the other Finance Documents to which such
Security Party is a party or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State Court or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

(g)
Nothing in this Clause 32.2 shall affect the right of a Creditor Party to bring
any action or proceeding against a Security Party or its property in the courts
of any other jurisdictions where such action or proceeding may be heard.

(h)
The Borrower hereby irrevocably and unconditionally waives to the fullest extent
it may legally and effectively do so:

(i)
any objection which it may now or hereafter have to the laying of venue of any
suit, action or proceeding arising out of or relating to this Agreement or any
other Finance Document to which it is a party in any New York State or Federal
court and the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court; and

(ii)
any immunity from suit, the jurisdiction of any court in which judicial
proceedings may at any time be commenced with respect to this Agreement or any
other Finance Document or from any legal process with respect to itself or its
property (including without limitation attachment prior to judgment, attachment
in aid of execution of judgment, set-off, execution of a judgment or any other
legal process), and to the extent that in any such jurisdiction there may be
attributed to such person such an immunity (whether or not claimed), such person
hereby irrevocably agrees not to claim such immunity.

(i)
The Borrower hereby agrees to appoint Leicht & Rein Tax Associates, Ltd., with
offices currently located at 570 Seventh Avenue, New York, NY 10018 as its
designated agent for service of process for any action or proceeding arising out
of or relating to this Agreement or any other Finance Document. The Borrower
also irrevocably consents to the service of any and all process in any such
action or proceeding by the mailing of copies of such process to its address
specified in Clause 29.2. The Borrower also agrees that service of process may
be made on it by any other method of service provided for under the applicable
laws in effect in the State of New York.

32.3
Creditor Party rights unaffected. Nothing in this Clause 32 shall exclude or
limit any right which any Creditor Party may have (whether under the law of any
country, an international convention or otherwise) with regard to the bringing
of proceedings, the service of process, the recognition or enforcement of a
judgment or any similar or related matter in any jurisdiction.

32.4
Meaning of “proceedings”. In this Clause 32, “proceedings” means proceedings of
any kind, including an application for a provisional or protective measure.

32
WAIVER OF JURY TRIAL

33.1
WAIVER. THE BORROWER AND THE CREDITOR PARTIES MUTUALLY AND IRREVOCABLY WAIVE ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

33
PATRIOT ACT NOTICE

34.1
PATRIOT Act Notice. Each of the Agent and the Lenders hereby notifies the
Borrower that pursuant to the requirements of the PATRIOT Act and the policies
and practices of the Agent and each Lender, the Agent and each of the Lenders is
required to obtain, verify and record certain information and documentation that
identifies each of the Security Parties which information includes the name and
address of each such person and such other information that will allow the Agent
and each of the Lenders to identify each such person in accordance with the
PATRIOT Act.

[SIGNATURE PAGE FOLLOWS ON NEXT PAGE]


EXECUTION PAGE
WHEREFORE, the parties hereto have caused this Loan Agreement to be executed as
of the date first above written.


BULK NORDIC OASIS LTD.,
as Borrower




By: /s/Deborah L. Davis             
Name: Deborah L. Davis
Title: Director






DVB BANK SE, as Lender, Agent and Security Trustee




By: /s/ Han Deng                      
Name: Han Deng
Title: Attorney-in-Fact























SCHEDULE 1

LENDERS AND COMMITMENTS
Lender
Lending Office
Commitment
DVB BANK SE


Address for Notices:
Platz der Republic 6
60325 Frankfurt am Main
Germany


Attention: Loan Administration Manager
Facsimile: +49 69 97 50 4444


with a copy to:


DVB Bank SE
c/o DVB Transport (US) LLC
609 Fifth Avenue, 5th Floor
New York, New York 10017


Attention: Matthew Galici


Facsimile: +1-917-369-2196
Email: matthew.galici@dvbbank.com


Platz der Republic 6
60325 Frankfurt am Main
Germany
$21,500,000





SCHEDULE 2

INTENTIONALLY OMITTED


SCHEDULE 3

DRAWDOWN NOTICE


To:    DVB Bank SE, as Agent
Platz der Republic 6
60325 Frankfurt am Main
Germany
Attention: Loans Administration Manager


Cc:    DVB Bank SE
c/o DVB Transport (US) LLC
609 Fifth Avenue, 5th Floor
New York, New York 10017


Attention: Matthew Galici
Facsimile: +1-917-369-2196
[l], 2015
DRAWDOWN NOTICE
1.
We refer to the loan agreement dated as of [l], 2015 (the “Loan Agreement”)
among ourselves, as Borrower, the Lenders referred to therein, and yourselves as
Agent and as Security Trustee in connection with a facility of up to
US$21,500,000. Terms defined in the Loan Agreement have their defined meanings
when used in this Drawdown Notice.

2.
We request to borrow as follows:

(a)
Amount: US$[l];

(b)
Drawdown Date: [l], 2015;

(c)
Duration of the first Interest Period shall be 3 months; and

(d)
Payment instructions:

[l]
3.
We represent and warrant that:

(a)
no Event of Default or Potential Event of Default has occurred or would result
from the borrowing of the Advance;

(b)
the representations and warranties in Clause 10 and those of the Borrower or any
other Security Party which are set out in the other Finance Documents are true
and not misleading as of the date of this Drawdown Notice and will be true and
not misleading as of the Drawdown Date, in each case with reference to the
circumstances then existing;

(c)
there has been no material change in the consolidated financial condition,
operations or business prospects of the Borrower or any of the Guarantors since
the date on which the Borrower and/or the Guarantors provided information
concerning those topics to the Agent and/or any Lender;

(d)
none of the Borrower, the Guarantors or any of their respective subsidiaries or
Affiliates has launched any other facilities or debt transactions into the
international capital markets either publicly or privately that could have a
negative or adverse effect on the loan facility contemplated by this Agreement;
and

(e)
if the Collateral Maintenance Ratio were applied immediately following the
making of the Advance, the Borrower would not be required to provide additional
Collateral or prepay part of the Loan under Clause 15.

4.
This notice cannot be revoked without the prior consent of the Lenders.

5.
We authorize you to deduct the outstanding fees and expenses referred to in
Clause 21 from the amount of the Loan.









                                                   
Name
Title
for and on behalf of
BULK NORDIC OASIS LTD.










SCHEDULE 4

CONDITION PRECEDENT DOCUMENTS
PART A
The following are the documents referred to in Clause 9.1(a)(i):  
1.
A duly executed original of this Agreement and the DVB Loan Administration form
attached as Schedule 8.

2.
A copy of each Time Charter (and all addenda and supplements thereto), in form
and substance acceptable to the Agent and certified as of a date reasonably near
the date of the Drawdown Notice by a director, an officer, an authorized person
or an attorney-in-fact of the Borrower as being a true and correct copy thereof.

3.
Copies of certificates dated as of a date reasonably near the date of the
Drawdown Notice, certifying that each of the Security Parties is duly
incorporated or formed and in good standing under the laws of its respective
jurisdiction of incorporation or formation.

4.
Copies of the constitutional documents and each amendment thereto, of each of
the Security Parties, certified as of a date reasonably near the date of the
Drawdown Notice by a director, an officer, an authorized person or an
attorney-in-fact of such person as being a true and correct copy thereof.

5.
Copies of the resolutions of the directors (or equivalent governing body) and,
where applicable, the shareholders (or equivalent equity holders), of each of
the Security Parties authorizing the execution of each of the Finance Documents
to which that person is a party and, in the case of the Borrower, authorizing a
director, an officer, an authorized person or an attorney-in-fact of the
Borrower to give the Drawdown Notice and other notices required under the
Finance Documents, in each case certified as of a date reasonably near the date
of the Drawdown Notice by a director, an officer, an authorized person or an
attorney-in-fact of such person as being a true and correct copy thereof,

6.
An incumbency certificate in respect of the officers and directors (or
equivalent), of each of the Security Parties and signature samples of any
signatories to any Finance Document.

7.
The original or a certified copy of any power of attorney under which any
Finance Document is executed on behalf of a Security Party.

8.
Copies of all consents which any of the Security Parties requires to enter into,
or make any payment under, any Finance Document, each certified as of a date
reasonably near the date of the Drawdown Notice by a director, an officer, an
authorized person or an attorney-in-fact of such party as being a true and
correct copy thereof, or certification by such director, officer, authorized
person or attorney-in-fact that no such consents are required.

9.
Copies of any mandates or other documents required in connection with the
opening or operation of the Earnings Account, certified as of a date reasonably
near the date of the Drawdown Notice by a director, an officer, an authorized
person or an attorney-in-fact of the Borrower as being a true and correct copy
thereof.

10.
Documentary evidence that the capital structure of each of the Borrower and the
Guarantors, is satisfactory to and in the sole discretion of the Agent.

11.
Documentary evidence that the agent for service of process named in Clause 32 of
this Agreement has accepted its appointment.

12.
If the Agent so requires, in respect of any of the documents referred to above,
a certified English translation prepared by a translator approved by the Agent.



PART B
The following are the documents referred to in Clause 9.1(b):
1.
A duly executed original of each Finance Document (and of each document required
to be delivered by each Finance Document) other than those referred to in Part
A(1) above.

i.
If the Drawdown Date is more than five (5) Business Days after the date of the
Drawdown Notice, a bringdown certificate of each of the Security Parties
certifying as of the Drawdown Date as to the absence of any amendments to the
documents of such person referred to in paragraphs 3, 4 and 5 of Part A since
the date of the Drawdown Notice.

1.
Certification by the Borrower as of the date of the Drawdown Date for the
Advance as to the matters described in Clauses 9.1(d) and (e).

2.
Documentary evidence that:

(a)
the Ship is definitively registered in the name of the Borrower under the law
and flag of the Republic of Panama;

(b)
the Mortgage has been registered against the Ship as a valid first preferred
ship mortgage in accordance with the laws of the Republic of Panama;

(c)
the Security Interests intended to be created by each of the Finance Documents
have been duly perfected under applicable law;

(d)
the Ship is in the absolute and unencumbered ownership of the Borrower save as
contemplated by the Finance Documents;

(e)
the Ship is insured in accordance with the provisions of Clause 13 of this
Agreement and all requirements therein in respect of insurances have been
complied with; and

(f)
the Ship maintains the highest class for vessels of its type with the
Classification Society free of any recommendations and qualifications (which
status shall be established by a Confirmation of Class Certificate issued by the
Classification Society and dated a date reasonably near the Drawdown Date (NB: a
“Class Statement” or similar instrument shall not be acceptable for purposes of
this clause)).

3.
A Valuation of the Fair Market Value of the Ship, addressed to the Agent and the
Lenders, stated to be for the purposes of this Agreement and dated not more than
14 days before the Drawdown Date, which evidences a Fair Market Value for the
Ship of not less than 142.8% of the Loan. For purposes of this Valuation of the
Fair Market Value, only one (1) appraisal is required, same to be provided by an
Approved Broker mutually agreed between the Agent and the Borrower.

4.
A survey report addressed to the Agent and the Lenders, stated to be for the
purposes of this Agreement from an independent marine surveyor selected by the
Agent in respect of the physical condition of the Ship, which report shall
confirm the condition of the Ship to the satisfaction of the Agent and the
Lenders, in their sole discretion.

5.
Documentary evidence that the Borrower has sent an instruction letter in the
form of Schedule 9 hereto to the Classification Society as required under Clause
14.4 and that the Classification Society has executed the undertaking in the
form of Schedule 10 hereto as required by Clause 14.4.

6.
The following documents establishing that the Ship will, as from the Drawdown
Date, be managed by an Approved Manager on terms acceptable to the Agent:

(a)
a copy of the Approved Management Agreement, certified as of the Drawdown Date
by a director, an officer, an authorized person or an attorney-in-fact of the
Borrower as being a true and correct copy thereof;

(b)
a Manager’s Undertaking executed by the Approved Manager in favor of the Agent;
and

(c)
copies of the Approved Manager’s Document of Compliance and of the Ship’s ISSC
and Safety Management Certificate (together with any other details of the
applicable safety management system which the Agent requires), certified as of
the Drawdown Date by a director, an officer, an authorized person or an
attorney-in-fact of the Approved Manager as being a true and correct copy
thereof.

7.
A favorable opinion from an independent insurance consultant acceptable to the
Agent on such matters relating to the insurances for the Ship as the Agent may
require.

8.
A certificate that the Ship is free from Asbestos/Glass Wool and nuclear
products (to be provided by the Borrower on a best efforts basis but only if
available to the Borrower).

9.
A copy of the approval page, a copy of the page giving the description of the
Ship and a copy of the page where the Ship’s LDT is described in the stability
booklet (to be provided by the Borrower on a best efforts basis but only if
available to the Borrower).

10.
A copy of the Builder’s Certificate or Bill of Sale, together with the Protocol
of Delivery and Acceptance, with respect to the Ship, certified as of the
Drawdown Date by a director, an officer, an authorized person or an
attorney-in-fact of the Borrower as being a true and correct copy thereof.

11.
A copy of the chartering description of the Ship.

12.
A favorable opinion of Watson Farley & Williams LLP, New York counsel for the
Creditor Parties, in form, scope and substance satisfactory to the Creditor
Parties.

13.
Favorable legal opinions from lawyers appointed by any of the Security Parties
or the Agent on such matters concerning the laws of such relevant jurisdictions
as the Agent may require (including without limitation Panama, Bermuda,
Singapore, Switzerland, Jersey and England).



SCHEDULE 5

TRANSFER CERTIFICATE


The Transferor and the Transferee accept exclusive responsibility for ensuring
that this Certificate and the transaction to which it relates comply with all
legal and regulatory requirements applicable to them respectively.




To:
[Name of Agent] for itself and for and on behalf of the Borrower, the Security
Trustee and each Lender, as defined in the Loan Agreement referred to below.

[Date]
1.
This Certificate relates to an Loan Agreement dated as of [l], 2015 (the “Loan
Agreement”) among (1) Bulk Nordic Oasis Ltd. (the “Borrower”), (2) the banks and
financial institutions named therein as Lenders, (3) DVB Bank SE as Agent and
(4) DVB Bank SE as Security Trustee for a loan facility of up to $21,500,000.



2.
In this Certificate, terms defined in the Loan Agreement shall, unless the
contrary intention appears, have the same meanings when used in this Certificate
and:



“Relevant Parties” means the Agent, the Borrower, the Security Trustee and each
Lender;
“Transferor” means [full name] of [lending office];
“Transferee” means [full name] of [lending office].
3.
The effective date of this Certificate is [l], provided that this Certificate
shall not come into effect unless it is signed by the Agent on or before that
date.



4.
[The Transferor assigns to the Transferee absolutely all rights and interests
(present, future or contingent) which the Transferor has as Lender under or by
virtue of the Agreement and every other Finance Document in relation to [l]% of
its Contribution, which percentage represents $[l].



5.
[By virtue of this Certificate and Clause 27 of the Agreement, the Transferor is
discharged [entirely from its Commitment which amounts to $[l]] [from [l]% of
its Commitment, which percentage represents $[l]] and the Transferee acquires a
Commitment of $[l].]



6.
The Transferee undertakes with the Transferor and each of the Relevant Parties
that the Transferee will observe and perform all the obligations under the
Finance Documents which Clause 27 of the Agreement provides will become binding
on it upon this Certificate taking effect.



7.
The Agent, at the request of the Transferee (which request is hereby made)
accepts, for the Agent itself and for and on behalf of every other Relevant
Party, this Certificate as a Transfer Certificate taking effect in accordance
with Clause 27 of the Agreement.



8.
The Transferor:



(a)
warrants to the Transferee and each Relevant Party that:



(i)
the Transferor has full capacity to enter into this transaction and has taken
all corporate action and obtained all consents which are required in connection
with this transaction; and



(ii)
this Certificate is valid and binding as regards the Transferor;



(a)
warrants to the Transferee that the Transferor is absolutely entitled, free of
encumbrances, to all the rights and interests covered by the assignment in
paragraph 4; and



(b)
undertakes with the Transferee that the Transferor will, at its own expense,
execute any documents which the Transferee reasonably requests for perfecting in
any relevant jurisdiction the Transferee’s title under this Certificate or for a
similar purpose.



9.
The Transferee:



(f)
confirms that it has received a copy of the Agreement and each of the other
Finance Documents;

(g)
agrees that it will have no rights of recourse on any ground against the
Transferor, the Agent, the Security Trustee or any Lender in the event that:

(i)
any of the Finance Documents prove to be invalid or ineffective;

(ii)
the Borrower or any other Security Party fails to observe or perform its
obligations, or to discharge its liabilities, under any of the Finance
Documents;

(iii)
it proves impossible to realize any asset covered by a Security Interest created
by a Finance Document, or the proceeds of such assets are insufficient to
discharge the liabilities of the Borrower or any other Security Party under any
of the Finance Documents;

(h)
agrees that it will have no rights of recourse on any ground against the Agent,
the Security Trustee or any Lender in the event that this Certificate proves to
be invalid or ineffective;

(i)
warrants to the Transferor and each Relevant Party that:

(i)
it has full capacity to enter into this transaction and has taken all corporate
action and obtained all consents which it needs to take or obtain in connection
with this transaction; and

(ii)
that this Certificate is valid and binding as regards the Transferee; and

(j)
confirms the accuracy of the administrative details set out below regarding the
Transferee.

10.
The Transferor and the Transferee each undertake with the Agent and the Security
Trustee severally, on demand, fully to indemnify the Agent and/or the Security
Trustee in respect of any claim, proceeding, liability or expense (including all
legal expenses) which they or either of them may incur in connection with this
Certificate or any matter arising out of it, except such as are shown to have
been mainly and directly caused by the gross negligence or willful misconduct of
the Agent’s or the Security Trustee’s own officers or employees.



11.
The Transferee shall repay to the Transferor on demand so much of any sum paid
by the Transferor under paragraph 10 as exceeds one-half of the amount demanded
by the Agent or the Security Trustee in respect of a claim, proceeding,
liability or expense which was not reasonably foreseeable at the date of this
Certificate; but nothing in this paragraph shall affect the liability of each of
the Transferor and the Transferee to the Agent or the Security Trustee for the
full amount demanded by it.



12.
The Transferee confirms that, immediately following the effective date of this
Certificate, the Transferee will be a FATCA [Exempt Party] [Non-Exempt Party].





[Name of Transferor]    [Name of Transferee]






By: _______________________    By: _______________________
Name:    Name:
Title:    Title:
Date:    Date:








AGENT


Signed for itself and for and on behalf of itself
as Agent and for every other Relevant Party


[Name of Agent]






By: _______________________
Name:
Title:
Date:
Administrative Details of Transferee




Name of Transferee:
Lending Office:
Contact Person

(Loan Administration Department):
Telephone:
Fax:
Contact Person

(Credit Administration Department):
Telephone:
Fax:
Account for payments:








Note:
This Transfer Certificate alone may not be sufficient to transfer a
proportionate share of the Transferor’s interest in the security constituted by
the Finance Documents in the Transferor’s or Transferee’s jurisdiction. It is
the responsibility of each Lender to ascertain whether any other documents are
required for this purpose.





SCHEDULE 6

INTENTIONALLY OMITTED


SCHEDULE 7

LIST OF APPROVED BROKERS
Maritime Strategies International Ltd.
Arrow London
Compass Maritime
Maersk Brokers
Howe Robinson
SSY


SCHEDULE 8

DVB LOAN ADMINISTRATION FORM
To:    DVB Bank SE, as Agent
Platz der Republic 6
60325 Frankfurt am Main
Germany
Attention: Transaction & Loan Services


Cc:    DVB Bank SE
c/o DVB Transport (US) LLC
609 Fifth Avenue, 5th Floor
New York, New York 10017


Attention: Matthew Galici
Facsimile: +1 917 369 2196


Date:    [l], 2015


Re:
Providing financing to Bulk Nordic Oasis Ltd. (the “Company”) in relation to
m.v. NORDIC OASIS (the “Financing”).



We refer to the Financing and a facility agreement (the “Facility Agreement”)
dated as of [l], 2015 and entered into between, inter alia, (1) us, as borrower,
(2) the banks and financial institutions named therein as Lenders, (3) DVB Bank
SE as Agent and (4) DVB Bank SE as Security Trustee in relation to the
Financing. Terms and expressions not otherwise defined herein shall have the
same meaning as defined in the Facility Agreement.


We hereby appoint the following persons to act as our point of contact with
regards to any issue arising in connection with the administration to the
Facility Agreement or any other documents related to the Financing:


1. [name], title
2. [name], title
3. [name], title


No other persons other than the [Directors] [Officers] of each Company or the
persons listed above (the “Authorized Persons”) are hereby authorized to request
any information from you regarding the Facility Agreement or any other matter
related to the Financing or either Company or communicate with you in any way
regarding the forgoing in and under any circumstances.


For the avoidance of doubt, the following are the Directors [and Officers] of
the Companies:


1. [name], title
2. [name], title
3. [name], title
4. [name], title


This list of authorized persons may only be amended, modified or varied in
writing by an Authorized Person with copy to the other Authorized Persons. We
agree to indemnify you and hold you harmless in relation to any information you
provide to any Authorized Person. This letter shall be governed and construed in
accordance with New York law.


Yours sincerely,


BULK NORDIC OASIS LTD.




By: ____________________
Name
Authorized Person






SCHEDULE 9

FORM OF LETTER OF INSTRUCTION TO CLASSIFICATION SOCIETY
To:    [l]


Date:    [l], 2015


Dear Sirs:


Name of ship: m.v. “NORDIC OASIS” (the “Ship”)
Flag: PANAMA
IMO Number: 9727120
Name of Owner: BULK NORDIC OASIS LTD. (the “Owner”)
Name of mortgagee: DVB BANK SE (the “Mortgagee”)


We refer to the Ship, which is registered in the ownership of the Owner, and
which has been entered in and classed by [l] (the “Classification Society”).
The Mortgagee has agreed to provide financing to the Owner upon condition that,
among other things, the Owner issues to the Mortgagee this letter of instruction
to the Classification Society in the form presented by the Mortgagee.
The Owner and the Mortgagee irrevocably and unconditionally instruct and
authorise the Classification Society (notwithstanding any previous instructions
whatsoever which the Owner may have given to the Classification Society to the
contrary) as follows:
1
to send to the Mortgagee, following receipt of a written request from the
Mortgagee, certified true copies of all original certificates of class and other
class records held by the Classification Society in relation to the Ship;

2
to allow the Mortgagee (or its agents), at any time and from time to time, to
inspect the original class and related records of the Owner and the Ship at the
offices of the Classification Society and to take copies of them and, to the
extent possible, to grant the Mortgagee electronic access to such records;

3
to notify the Mortgagee immediately by email to techcom@dvbbank.com and
Matthew.Galici@dvbbank.com if the Classification Society:

(a)
receives notification from the Owner or any other person that the Ship’s
classification society is to be changed;

(b)
imposes a condition of class or issues a class recommendation in respect of the
Ship;

(c)
becomes aware of any facts or matters which may result or have resulted in a
change, suspension, discontinuance, withdrawal or expiry of the Ship’s class
under the rules or terms and conditions of the Owner’s or the Ship’s membership
of the Classification Society;

4
following receipt of a written request from the Mortgagee:

(a)
to confirm that the Owner is not in default of any of its contractual
obligations or liabilities to the Classification Society and, without limiting
the foregoing, that it has paid in full all fees or other charges due and
payable to the Classification Society; or

(b)
if the Owner is in default of any of its contractual obligations or liabilities
to the Classification Society, to specify to the Mortgagee in reasonable detail
the facts and circumstances of such default, the consequences thereof, and any
remedy period agreed or allowed by the Classification Society.

Notwithstanding the above instructions given for the benefit of the Mortgagee,
the Owner shall continue to be responsible to the Classification Society for the
performance and discharge of all its obligations and liabilities relating to or
arising out of or in connection with the contract it has with the Classification
Society, and nothing in this letter should be construed as imposing any
obligation or liability on the Mortgagee to the Classification Society in
respect thereof. The instructions and authorisations which are contained in this
notice shall remain in full force and effect until the Owner and the Mortgagee
together give you notice in writing revoking them.
The Owner undertakes to reimburse the Classification Society in full for any
costs or expenses it may incur in complying with the instructions and
authorisations referred to in this letter.
This letter and any non-contractual obligations arising from or connected with
it are governed by New York law.






...............................    
For and on behalf of    
BULK NORDIC OASIS LTD.








...............................    
For and on behalf of    
DVB BANK SE




SCHEDULE 10

FORM OF CLASSIFICATION SOCIETY LETTER OF UNDERTAKING
To:    BULK NORDIC OASIS LTD.
and
DVB BANK SE


Dated:     [l], 2015


Dear Sirs:


Name of ship: m.v. “NORDIC OASIS” (the “Ship”)
Flag: Panama
IMO Number: 9727120
Name of Owner: BULK NORDIC OASIS LTD. (the “Owner”)
Name of mortgagee: DVB BANK SE (the “Mortgagee”)


We [l], hereby acknowledge receipt of a letter (a copy of which is attached
hereto) dated [l], 2015 sent to us by the Owner and the Mortgagee (together the
“Instructing Parties”) regarding the Ship.


In consideration of the agreement by the Mortgagee to approve the selection of
[l] (the receipt and adequacy of which is hereby acknowledged), we undertake to
comply with the instructions of the Instructing Parties contained in such
letter.


This letter and any non-contractual obligations arising out of or in connection
with it shall be governed by New York law.


Yours faithfully






For and on behalf of
[l]
APPENDIX A

FORM OF APPROVED MANAGER’S UNDERTAKING
APPENDIX B

FORM OF COMPLIANCE CERTIFICATE
APPENDIX C

FORM OF EARNINGS ACCOUNT PLEDGE (CHARGE OVER CASH DEPOSIT)
APPENDIX D

FORM OF EARNINGS ASSIGNMENT
APPENDIX E

FORM OF GUARANTEE
APPENDIX F

FORM OF INSURANCE ASSIGNMENT
APPENDIX G

FORM OF MORTGAGE












































APPENDIX H
FORM OF NOTE





APPENDIX I

FORM OF SHARES PLEDGE (CHARGE OVER SHARES)


APPENDIX J

FORM OF TIME CHARTER ASSIGNMENT





Watson Farley & Williams
New York